Case 1:14-cv-09126-ALC Document 128-2 Filed 03/13/19 Page 1 of 163




         Exhibit 1 con’t
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page12of
                                                           of104
                                                              163




                EXHIBIT 16
     Case
     Case1:14-cv-09126-ALC
          1:14-cv-09126-KBF Document
                            Document128-2
                                     44-3 Filed
                                          Filed08/15/16
                                                03/13/19 Page
                                                         Page23of
                                                                of104
                                                                   163




NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 12-21656-CIV-LEONARD

SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

v.

RECYCLE TECH, INC.,
RYAN GONZALEZ,
OTC SOLUTIONS LLC, ANTHONY
THOMPSON, PUDONG LLC, and
JAY FLING,

                                Defendants,

                                                               /

                    DEFENDANT OTC SOLUTIONS, LLC'S ANSWERS TO
                    PLAINTIFF'S SECOND SET OF INTERROGATORIES


       Pursuant to Rules 33 of the Federal Rules of Civil Procedure, Defendants OTC Solutions

LLC ("OTC"), by and through their undersigned counsel, hereby answers Plaintiff 's Second

Set of Interrogatories to Defendant OTC Solutions as follows:

                                    GENERAL OBJECTIONS

       1.        Each response is subject to all appropriate objections (including, but not limited

to, objections concerning competency, relevancy, materiality, propriety, and admissibility) that

would require the exclusion of any document or information in court. All such objections and

grounds for objection involving or relating to the matters raised herein are reserved and may be

introduced at the time of trial or other hearing.




        (00455824-1 )
    Case
    Case1:14-cv-09126-ALC
         1:14-cv-09126-KBF Document
                           Document128-2
                                    44-3 Filed
                                         Filed08/15/16
                                               03/13/19 Page
                                                        Page34of
                                                               of104
                                                                  163




       2.       OTC objects to each Interrogatory to the extent the requests seek information

protected by the attorney/client privilege or the work product doctrine.

       3.       OTC objects to each Interrogatory insofar as the requests seek information

equally available to Plaintiff

       4.       OTC objects to Plaintiff's service of each Interrogatory on the basis that OTC

lacks the capacity to be sued under Rule 17(b) of the Federal Rules of Civil Procedure because

OTC ceased to exist as a Maryland limited liability company, and its affairs were entirely wound

up, prior to commencement of this action by Plaintiff.

       5.       OTC objects to each Interrogatory because the requests are not tailored to secure

the just, speedy and inexpensive determination of this action, given the documents already

produced in this action and/or provided to Plaintiff.

       6.       OTC objects to each Interrogatory insofar as the information sought can be

obtained from another source that is more convenient, less burdensome, or less expensive.

        7.      Thompson further objects to each and every Interrogatory that seeks information

regarding other newsletters or issues that do not involve Recycle Tech as being overbroad

because they seek information that is not relevant to any claim or defense in this action and not

reasonably calculated to lead to the discovery of admissible evidence.

       8.       OTC qualifies each and every response herein by noting that its investigation of

the facts relating to this action and discovery is ongoing. Because OTC's future discovery and

investigation may disclose the existence of additional responsive information, OTC's responses

are without prejudice to its right to utilize, produce, or introduce, at trial or any other proceeding,

information or documentation which is inadvertently omitted, not yet known, or not yet


                                                        2
       (00455824-1 )
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page45of
                                                              of104
                                                                 163




ascertained, discovered, identified, or located by OTC while responding to these Discovery

Requests. OTC reserves the right to amend or supplement its responses by virtue of obtaining

additional information or otherwise as permitted by the Federal Rules of Civil Procedure.

       9.       The objections above apply to each of the responses below, and the responses set

forth are not to be deemed a waiver, either in whole or in part, of any of those objections.

Notwithstanding the above objections, and without in any way waiving or limiting those

objections, Plaintiff will attempt in good faith to provide responses to the requests based on

information known and reasonably available to Plaintiff.

                              OBJECTIONS TO INSTRUCTIONS

       OTC objects to Plaintiff's Definitions to the extent that they seek to impose a greater or

different obligation on OTC in responding to this discovery than imposed or authorized by the

Federal Rules of Civil Procedure. OTC will respond to the requests in accordance with said

rules, notwithstanding any Instruction that purports to expand, or is contrary to, those rules.

                               OBJECTIONS TO DEFINITIONS

       1.       OTC objects to Plaintiff's Definitions to the extent that they seek to impose a

greater obligation on OTC in responding to this discovery than imposed or authorized by the

Federal Rules of Civil Procedure. OTC will respond to the requests in accordance with said

rules, notwithstanding any Instruction that purports to expand, or is contrary to, those rules.

       2.       OTC objects to Plaintiff's Definitions to the extent that they purport to require

OTC to produce information and documents in responding to Defendant's requests other than the

information and documents that are within OTC's possession, custody or control.




                                                      3
       {00455824-1 }
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page56of
                                                              of104
                                                                 163




       3.       OTC objects to Plaintiff's Definitions to the extent they conflate OTC solutions

and Defendant Thompson under the single definition of "You", which improperly attempts to

ignore the significant legal distinction between OTC and Thompson and introduces unnecessary

and prejudicial ambiguity into the record.

                            RESPONSES TO INTERROGATORIES

       INTERROGATORY NO. 1. Identify your affirmative defenses to the Amended

Complaint and the factual basis supporting each defense.

       ANSWER:         OTC objects to this request to the extent it seeks the disclosure of attorney

work-product and/or requests OTC to provide legal conclusions. In addition, although OTC

provides a "factual basis" for the affirmative defenses below, subject to the objections stated

herein, OTC's responses are limited to providing notice of the factual basis for the defenses and

do not purport to identify each and every fact that may support the defense. For Affirmative

Defenses, please see the Affirmative Defenses identified in Thompson and OTC's joint Answer

to the First Amended Complaint.

       First Affirmative Defense — the first affirmative defense is a legal defense that relies on

the insufficuncies in the allegations of the First Amended Complaint rather than on any facts. It

is anticipated that this affirmative defense will be stricken pursuant to Plaintiff's motion to strike.

       Second Affirmative Defense — The second affirmative defense is predicated upon the

advice of counsel sought and received by Thompson in issuing his newsletters and his reliance

entirely on the public filings and press releases issued by Recycle Tech. According to the

deposition testimony of Thompson, Marlow and Gracin, Thompson sought out their legal advice




                                                      4
        (00455824-1}
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page67of
                                                              of104
                                                                 163




on his business and specifically requested advice about his disclaimers, including on the day

before and the day of OTC's Recycle Tech Newsletters.

        Third Affirmative Defense — The third affirmative defense is a legal defense and does

not require a factual basis beyond the factual allegations in the First Amended Complaint.

       Fourth Affirmative Defense — The fourth affirmative defense has a similar factual basis

to the second affirmative defense. In addition, the disclaimers contained in the newsletters, as

well as on the websites to which the newsletters linked fully disclosed the extent of

compensation in such a way that, as the Court observed in its ruling on the motion to dismiss, no

one could be misled about the fact that OTC Solutions' opinions expressed in the newsletters

were bought and paid for.

       Fifth Affirmative Defense — The fifth affirmative defense is largely determined as a

matter of law. The factual basis for this defense includes, but is not limited to, the fact that the

Court's rulings on the Motion to Dismiss, particularly with respect to its Rulings on Section

17(b), limits and/or undermines SEC's claims for violation of Section 17(a) and 10b-5 for

purported misreprsentations and/or omissions in the compensation and/or bias disclosures in the

newsletters at issue. In addition, the SEC has pled and repeatedly asserted its Section 17(a) and

10b-5 claims are limited to purported misreprsentations and omissions in the newsletters issued

by OTC.

       Sixth Affirmative Defense — The sixth affirmative defense is largaely determined as a

matter of law. The factual basis for this defense includes, but is not limited to, the sixth

affirmative defense is based on the enforcement action undertaked by the SEC's New York Field




                                                       5
        (00455824-1 )
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page78of
                                                              of104
                                                                 163




Office and the criminal referral and investigation being orchestrated by that office, which, when

combined with the present case, deprive Thompson of due process of law..

       Seventh Affirmative Defense — The factual basis for this affirmative defense is the same

as for the second affirmative defense.

       Eighth Affirmative Defense — The factual basis for this claim is that Thompson does not

have any knowledge of who ran websites beyond his own nor did he have the ability to control

their content.

       INTERROGATORY NO. 2. For the period of January 1, 2009 — December 31, 2010

identify the issuers you promoted through email newsletters and the time period for each

marketing campaign.

       ANSWER: OTC objects to the question insofar as the term "promoted" is ambiguous

and does not accurately describe OTC's conduct with regard to any issuers. OTC further objects

to this interrogatory as overbroad as it seeks information that is not relevant to any claim or

defense in this action and not reasonably calculated to lead to the discovery of admissible

evidence. Without waiving and subject to these objections, OTC responds that to the extent the

question is understood merely to mean which companies were featured in newsletters issued by

OTC Solutions and for what periods, the answer is the following:

                      Blue Gem Enterprises (BGEM)                          12/13-20/09
                                                                           1/1/10
                                                                           2/1-2/10
                      Recycle Tech Inc. (RCYT)                             2/22-24/10
                      Dynamic Response Group Inc. (DRGZ)                   7/13/09-11/17/09
                      Medical Connections Holdings (MCTH)                  8/23/09-9/30/09
                      Mass Hysteria Entertainment (MHYS)                   8/24/09-9/30/09
                      Wind Works Power (WWPW)                              11/23-26/09
                      Red Branch Technologies (RBTI)                       11/29/09-12/1/09
                      Lyric Jeans Inc. (LYJN)                              3/19-23/10

                                                      6
       (00455824-1)
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page89of
                                                              of104
                                                                 163




                       Fresh Harvest Products Inc. (FRHV)                 4/12-13/10

       INTERROGATORY NO. 3. For each of the issuers identified in your answer to number

2 above, identify the marketing campaigns that you completed in conjunction with Pudong, LLC

and/or Jay Fung.

       ANSWER:           Thompson objects to this interrogatory because the phrase "in conjunction

with" is ambiguous. The issuers on which OTC issued newsletters on which Thompson

understands that Pudong, LLC also issued newsletters includes: BGEM, RCYT, DRGZ, MCTH,

MHYS, WWPW, LYJN, FRHV.

       INTERROGATORY NO. 4. For each of the issuers identified in your answer to number

2 above, identify the marketing campaings that you completed in which Kevin Sepe was

involved in any manner and identify how he was involved.

       ANSWER:           Kevin Sepe was not "involved" in any of the internal affairs of OTC

Solutions and therefore was not "involved" in any aspect of any OTC Solutions marketing

campaign. Notwithstanding the foregoing, Sepe did play a role in retaining OTC solutions to

feature BGEM, RCYT, DRGZ, MHYS, and LYJN in newsletters. For each of these marketing

campaigns Sepe had a similar role. Sepe was a middle man who brought issuers or third parties

wishing have the issuer featured in a newsletter to OTC. Sepe negotiated and coordinated

payment according to the terms agreed upon by OTC and the hiring party. Sepe also consulted

with OTC on the approximate dates the newsletters would be issued, including the beginning

date and the duration of the newsletter campaigns for each issuer. Finally, at times Sepe would

offer suggestions or consult with OTC on information and sources of information that would be

appropriate to incorporate into newsletters, including providing to OTC or directing OTC's


                                                      7
       (00455824-1 }
   Case
    Case1:14-cv-09126-ALC
         1:14-cv-09126-KBF Document
                            Document128-2
                                     44-3 Filed 08/15/16
                                                03/13/19 Page 9
                                                              10ofof104
                                                                     163




attention to publicly available information such as press releases and SEC filings for the issuers

that OTC was hired to feature.



                                              Respectfully Submitted,


                                              Clyde Snow & Session
                                              201 S. Main Street, 13th Floor
                                              Salt Lake City, Utah 84111
                                              Tel: (801) 322-2516
                                              Fax: (801) 521-6280

                                      By:     /s/Brent R. Baker
                                              BRENT R. BAKER
                                              D. LOREN WASHBURN
                                              Admitted Pro Hac Vice
                                              Attorneys for Defendants Anthony Thompson and
                                              OTC Solutions
                                              brb@clydesnow.com
                                              dlwaclydesnow.com

                                              and

                                              The Law Offices of Jeffrey A. Neiman
                                              100 Southeast Third Avenue, Suite 2612
                                              Fort Lauderdale, FL 33394
                                              Tel: (954)-462-1200
                                              Fax: (954)-688-2492

                                      By:     /s/ Jeffrey A. Neiman
                                              JEFFREY A. NEIMAN
                                              Florida Bar Number 544469
                                              i eff@jneimanlaw.com




                                                     8
       (00455824-1 )
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page10
                                                            11of
                                                               of104
                                                                  163




       I swear or affirm that the foregoing Answers to Plaintiff's Second Set of Interrogatories
to Defendant OTC Solutions LLC are true and correct to the best of my knowledge.


                                             OTC Solutions, LLC,
                                             a dissolved Maryland limited liability company




        Date:           ‘A2%\%3
                                             By: Anthony Th
                                             Its: Signed only purs           eC      's order and
                                                  without representing to any party that
                                                  Thompson has authority, express or implied, to
                                                  bind the Company; pursuant to Maryland Code
                                                  § 4A-905 with no designation as liquidating
                                                  member.




STATE OF tiary6A )
                     : ss.
COUNTY OF tio.tymery )

        Before me, the undersigned authority, personally appeared   Ay401 linomrson               ,

who is personally known to me or produced a    tit) O L.                bearing his name and

photograph as identification, and who, upon being duly sworn, deposed and stated that the

Answers to the foregoing Interrogatories are true and correct, to the best of his knowledge.



Date:   111113

                                                                          JOHN D HOFFMAN
                                                                              Notary Public
                                                                          Montgomery County
                                                                                Maryland
                                                                    My Commission Expires Mar 23. 2017




                                                    9
        {00455824-1 )
  Case
  Case1:14-cv-09126-ALC
       1:14-cv-09126-KBF Document
                         Document128-2
                                  44-3 Filed
                                       Filed08/15/16
                                             03/13/19 Page
                                                      Page11
                                                           12of
                                                              of104
                                                                 163




                           CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on the day of November, 2013, I filed the
foregoing DEFENDANT OTC SOLUTIONS, LLC'S ANSWERS TO PLAINTIFF'S
SECOND SET OF INTERROGATORIES with the Clerk of the Court and notification of such
filing was sent to the following:

                               Christine Nestor
                               Securities and Exchange Commission
                               801 Brickell Ave., Suite 1800
                               Miami, FL 33131
                               nestorc@sec.gov
                               alonlcaiasec.gov

                               James D. Sallah
                               Jeffrey L. Cox
                               Joshua A. Katz
                               Sallah Astarita & Cox, LLC
                               One Boca Place
                               2255 Glades Road, Suite No. 300E
                               Boca Raton, FL 33431
                               jds@sallahlaw.com
                                jlc@sallahlaw.com
                               jak@sallahlaw.com

                               Ryan Gonzalez
                               8240 NE 8th Place
                               Miami, FL 33138
                               seekrets@hotmail.com


                               /s/Brent R. Baker




                                            10
      (004558244 )
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page12
                                                         13of
                                                            of104
                                                               163




                 EXHIBIT 17
     Case
     Case1:14-cv-09126-ALC
          1:14-cv-09126-KBF Document
                            Document128-2
                                     44-3 Filed
                                          Filed08/15/16
                                                03/13/19 Page
                                                         Page13
                                                              14of
                                                                 of104
                                                                    163




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 12-21656-CIV-LEONARD

SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

v.

RECYCLE TECH, INC.,
RYAN GONZALEZ,
OTC SOLUTIONS LLC, ANTHONY
THOMPSON, PUDONG LLC, and
JAY FUNG,

                                Defendants,



                   DEFENDANT ANTHONY THOMPSON'S ANSWERS TO
                    PLAINTIFF'S SECOND SET OF INTERROGATORIES


        Pursuant to Rules 33 of the Federal Rules of Civil Procedure, Defendant Anthony

Thompson ("Thompson"), by and through his undersigned counsel, hereby answers Plaintiff 's

Second Set of Interrogatories to Defendant Anthony Thompson as follows:

                                    GENERAL OBJECTIONS

        1.       Each response is subject to all appropriate objections (including, but not limited

to, objections concerning competency, relevancy, materiality, propriety, and admissibility) that

would require the exclusion of any document or information in court. All such objections and

grounds for objection involving or relating to the matters raised herein are reserved and may be

introduced at the time of trial or other hearing.




        {00455753-1 }
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page14
                                                            15of
                                                               of104
                                                                  163




       2.       Thompson objects to each Interrogatory to the extent the requests seek

information protected by the attorney/client privilege or the work product doctrine.

       3.       Thompson objects to each Interrogatory insofar as the requests seek information

equally available to Plaintiff.

       4.       Thompson objects to each Interrogatory because the requests are not tailored to

secure the just, speedy and inexpensive determination of this action, given the documents already

produced in this action and/or provided to Plaintiff.

        5.      Thompson objects to each Interrogatory insofar as the information sought can be

obtained from another source that is more convenient, less burdensome, or less expensive.

        6.      Thompson further objects to each and every Interrogatory that seeks information

regarding other newsletters or issues that do not involve Recycle Tech as being overbroad

because they seek information that is not relevant to any claim or defense in this action and not

reasonably calculated to lead to the discovery of admissible evidence.

        7.      Thompson qualifies each and every response herein by noting that its

investigation of the facts relating to this action and discovery is ongoing. Because Thompson's

future discovery and investigation may disclose the existence of additional responsive

information, Thompson's responses are without prejudice to its right to utilize, produce, or

introduce, at trial or any other proceeding, information or documentation which is inadvertently

omitted, not yet known, or not yet ascertained, discovered, identified, or located by Thompson

while responding to these Discovery Requests. Thompson reserves the right to amend or

supplement its responses by virtue of obtaining additional information or otherwise as permitted

by the Federal Rules of Civil Procedure.


                                                        2
       {00455753-1 }
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page15
                                                            16of
                                                               of104
                                                                  163




       8.       The objections above apply to each of the responses below, and the responses set

forth are not to be deemed a waiver, either in whole or in part, of any of those objections.

Notwithstanding the above objections, and without in any way waiving or limiting those

objections, Plaintiff will attempt in good faith to provide responses to the requests based on

information known and reasonably available to Plaintiff.

                              OBJECTIONS TO INSTRUCTIONS

       Thompson objects to Plaintiff's Definitions to the extent that they seek to impose a

greater or different obligation on Thompson in responding to this discovery than imposed or

authorized by the Federal Rules of Civil Procedure. Thompson will respond to the requests in

accordance with said rules, notwithstanding any Instruction that purports to expand, or is

contrary to, those rules.

                               OBJECTIONS TO DEFINITIONS

        1.      Thompson objects to Plaintiff's Definitions to the extent that they seek to impose

a greater obligation on Thompson in responding to this discovery than imposed or authorized by

the Federal Rules of Civil Procedure. Thompson will respond to the requests in accordance with

said rules, notwithstanding any Instruction that purports to expand, or is contrary to, those rules.

       2.       Thompson objects to Plaintiff's Definitions to the extent that they purport to

require Thompson to produce information and documents in responding to Defendant's requests

other than the information and documents that are within Thompson's possession, custody or

control.

                            RESPONSES TO INTERROGATORIES




                                                      3
       {00455753-1 }
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page16
                                                            17of
                                                               of104
                                                                  163




       INTERROGATORY NO. 1.                   Identify your affirmative defenses to the Amended

Complaint and the factual basis supporting each defense.

       ANSWER:         Thompson objects to this request to the extent it seeks the disclosure of

attorney work-product and/or requests Thompson to provide legal conclusions. In addition,

although Thompson provides a "factual basis" for the affirmative defenses below, subject to the

objections stated herein, Thompson's responses are limited to providing notice of the factual

basis for the defenses and do not purport to identify each and every fact that may support the

defense. For Affirmative Defenses, please see the Affirmative Defenses identified in Thompson

and OTC's joint Answer to the First Amended Complaint.

       First Affirmative Defense — the first affirmative defense is a legal defense that relies on

the insufficuncies in the allegations of the First Amended Complaint rather than on any facts.

       Second Affirmative Defense — The second affirmative defense is predicated upon the

advice of counsel sought and received by Thompson in issuing his newsletters and his reliance

entirely on the public filings and press releases issued by Recycle Tech. According to the

deposition testimony of Thompson, Marlow and Gracin, Thompson sought out their legal advice

on his business and specifically requested advice about his disclaimers, including on the day

before and the day of OTC's Recycle Tech Newsletters.

        Third Affirmative Defense — The third affirmative defense is a legal defense and does

not require a factual basis beyond the factual allegations in the First Amended Complaint.

       Fourth Affirmative Defense — The fourth affirmative defense has a similar factual basis

as the second affirmative defense. In addition, the disclaimers contained in the newsletters, as

well as on the websites to which the newsletters linked, fully disclosed the extent of


                                                     4
       {00455753-1}
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page17
                                                            18of
                                                               of104
                                                                  163




compensation in such a way that, as the Court observed in its ruling on the motion to dismiss, no

one could be misled about the fact that OTC Solutions' opinions expressed in the newsletters

were bought and paid for.

       Fifth Affirmative Defense — The fifth affirmative defense is largely determined as a

matter of law. The factual basis for this defense includes, but is not limited to, the fact that the

Court's rulings on the Motion to Dismiss, particularly with respect to its Rulings on Section

17(b), limits and/or undermines SEC's claims for violation of Section 17(a) and 10b-5 for

purported misreprsentations and/or omissions in the compensation and/or bias disclosures in the

newsletters at issue. In addition, the SEC has pled and repeatedly asserted its Section 17(a) and

10b-5 claims are limited to purported misreprsentations and omissions in the newsletters issued

by OTC.

       Sixth Affirmative Defense — The sixth affirmative defense is largaely determined as a

matter of law. The factual basis for this defense includes, but is not limited to, the enforcement

action undertaked by the SEC's New York Field Office and the criminal referral and

investigation being orchestrated by that office, which, when combined with the present case,

deprive Thompson of due process of law..

        Seventh Affirmative Defense — The factual basis for this affirmative defense is the same

as for the second affirmative defense.

        Eighth Affirmative Defense — The factual basis for this claim is that Thompson does not

have any knowledge of who ran websites beyond his own nor did he have the ability to control

their content.




                                                      5
        {00455753-1 }
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page18
                                                            19of
                                                               of104
                                                                  163




       INTERROGATORY NO. 2.                   For the period of January 1, 2009 — December 31,

2010 identify the issuers you promoted through email newsletters and the time period for each

marketing campaign.

       ANSWER:         Thompson objects to the question insofar as the term "promoted" is

ambiguous and does not accurately describe Thompson's or OTC's conduct with regard to any

issuers. Thompson further objects to this interrogatory as overbroad as it seeks information that

is not relevant to any claim or defense in this action and not reasonably calculated to lead to the

discovery of admissible evidence. Without waiving and subject to these objections, Thompson

responds that je did not promote (however that term might be interpreted) any issuers through

newsletters; all newsletters were issued by OTC and not by Thompson individually. To the

extent Plaintiffs interrogatory attempts to conflate Thompson and OTC by grouping them under

the definition of the term "You" this is an improper attempt to create ambiguity, cloud the

record, and hold Thompson liable for conduct other than his own.

       INTERROGATORY NO. 3.                   For each of the issuers identified in your answer to

number 2 above, identify the marketing campaigns that you completed in conjunction with

Pudong, LLC and/or Jay Fung.

       ANSWER:         Thompson objects to this interrogatory because the phrase "in conjunction

with" is ambiguous. Thompson further objects to this interrogatory as overbroad as it seeks

information that is not relevant to any claim or defense in this action and not reasonably

calculated to lead to the discovery of admissible evidence. Without waiving and subject to these

and all general objections, Thompson observes that this Interrogatory only requests a response

for "any issuers identified in your answer to number 2." As set forth in Thompson's Response to


                                                     6
       (00455753-1 )
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page19
                                                            20of
                                                               of104
                                                                  163




Interrogatory No. 2, he did not personally complete any marketing campaigns nor issue any

newsletters, and thus identified no issuers. Thompson therefore has no further response to this

Interrogatory.

       INTERROGATORY NO. 4.                   For each of the issuers identified in your answer to

number 2 above, identify the marketing campaings that you completed in which Kevin Sepe was

involved in any manner and identify how he was involved.

       ANSWER: Thompson objects to this interrogatory as overbroad as it seeks

information that is not relevant to any claim or defense in this action and not reasonably

calculated to lead to the discovery of admissible evidence. Without waiving and subject to these

and all general objections, Thompson observes that this Interrogatory only requests a response

for "any issuers identified in your answer to number 2." As set forth in Thompson's Response to

Interrogatory No. 2, he did not personally complete any marketing campaigns nor issue any

newsletters, and thus identified no issuers. Thompson therefore has no further response to this

Interrogatory..



                                              Respectfully Submitted,


                                              Clyde Snow & Session
                                              201 S. Main Street, 13th Floor
                                              Salt Lake City, Utah 84111
                                              Tel: (801) 322-2516
                                              Fax: (801) 521-6280

                                      By:     /s/Brent R. Baker
                                              BRENT R. BAKER
                                              D. LOREN WASHBURN
                                              Admitted Pro Hac Vice


                                                     7
       (00455753-1 }
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page20
                                                         21of
                                                            of104
                                                               163




                               Attorneys for Defendants Anthony Thompson and
                               OTC Solutions
                               brb@clydesnow.com
                               dlw@clydesnow.com

                               and

                               The Law Offices of Jeffrey A. Neiman
                               100 Southeast Third Avenue, Suite 2612
                               Fort Lauderdale, FL 33394
                               Tel: (954)-462-1200
                               Fax: (954)-688-2492

                         By:   /s/ Jeffrey A. Neiman
                               JEFFREY A. NEIMAN
                               Florida Bar Number 544469
                               ieff@ineimanlaw.com




                                     8
   (00455753-1}
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page21
                                                            22of
                                                               of104
                                                                  163




       I swear or affirm that the foregoing Answers to Plaintiff's Second Set of Interrogatories
to Defendant Anthony Thompson are true and correct to the best of my knowledge.


                                             Anthony Thompson,




       Date:              1 v3



STATE OF
      OF tioqoAA
          tioqcwk
                              :: ss.
                                 ss.
COUNTY OF
COUNTY  OFMoo
           Mokr.vi
             lcsmi

       Before me, the undersigned authority, personally appeared An4Nohy 'Thompson
                                                                         TbonDson ,
who is personally known to me or produced a 140 OL.
                                                01.                     bearing his name and

photograph as identification, and who, upon being duly sworn, deposed and stated that the

Answers to the foregoing Interrogatories are true and correct, to the best of his knowledge.



Date: 11 121113


                                                                          JOHN D HOFFMAN
                                                                             Notary Public
                                                                          Montgomery County
                                                                                Maryland
                                                                    My Commission Expires Mar. 23, 2017




                                                    9
       {004557534 }
  Case
  Case1:14-cv-09126-ALC
       1:14-cv-09126-KBF Document
                         Document128-2
                                  44-3 Filed
                                       Filed08/15/16
                                             03/13/19 Page
                                                      Page22
                                                           23of
                                                              of104
                                                                 163




                           CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on the day of November, 2013, I filed the
foregoing DEFENDANT ANTHONY THOMPSON'S ANSWERS TO PLAINTIFF'S
SECOND SET OF INTERROGATORIES with the Clerk of the Court and notification of such
filing was sent to the following:

                               Christine Nestor
                               Securities and Exchange Commission
                               801 Brickell Ave., Suite 1800
                               Miami, FL 33131
                               nestorc@sec.gov
                               alonkai@sec.gov

                               James D. Sallah
                               Jeffrey L. Cox
                               Joshua A. Katz
                               Sallah Astarita & Cox, LLC
                               One Boca Place
                               2255 Glades Road, Suite No. 300E
                               Boca Raton, FL 33431
                               jds@sallahlaw.com
                               jlc@sallahlaw.com
                               jak@sallahlaw.com

                               Ryan Gonzalez
                               8240 NE 8th Place
                               Miami, FL 33138
                               seekrets@hotmail.com


                               /s/Brent R. Baker




                                            10
      (00455753-1 )
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page23
                                                         24of
                                                            of104
                                                               163




                 EXHIBIT 18
     Case
     Case1:14-cv-09126-ALC
          1:14-cv-09126-KBF Document
                            Document128-2
                                     44-3 Filed
                                          Filed08/15/16
                                                03/13/19 Page
                                                         Page24
                                                              25of
                                                                 of104
                                                                    163




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 12-21656-CIV-LEONARD

SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

v.

RECYCLE TECH, INC.,
RYAN GONZALEZ,
OTC SOLUTIONS LLC, ANTHONY
THOMPSON, PUDONG LLC, and
JAY FUNG,

                                Defendants,

                                                               /

             DEFENDANT OTC SOLUTIONS, LLC'S RESPONSES TO
       PLAINTIFF'S SECOND REQUEST FOR PRODUCTION OF DOCUMENTS


        Defendant OTC Solutions LLC (OTC) responds Plaintiff's Request for Production of

Documents as follows:

                                        GENERAL OBJECTIONS

        1.       Each response is subject to all appropriate objections (including, but not limited

to, objections concerning competency, relevancy, materiality, propriety, and admissibility) that

would require the exclusion of any document or information in court. All such objections and

grounds for objection involving or relating to the matters raised herein are reserved and may be

introduced at the time of trial or other hearing.

        2.       OTC objects to each Request for Production to the extent the requests seek

information protected by the attorney/client privilege or the work product doctrine.


        {00441377-1 }
  Case
  Case1:14-cv-09126-ALC
       1:14-cv-09126-KBF Document
                         Document128-2
                                  44-3 Filed
                                       Filed08/15/16
                                             03/13/19 Page
                                                      Page25
                                                           26of
                                                              of104
                                                                 163




       3.       OTC objects to each Request for Production insofar as the requests seek

information equally available to Plaintiff.

       4.       OTC objects to each Request for Production because the requests are not tailored

to secure the just, speedy and inexpensive determination of this action, given the documents

already produced in this action and/or provided to Plaintiff pursuant to SEC administrative

subpoenas.

       5.       OTC objects to each Request for Production because OTC lacks the capacity to be

sued under Rule 17(b) of the Federal Rules of Civil Procedure. Specifically, OTC no longer

exists as a corporate entity, has no custodian of records, and therefore does not have the capacity

to possess records. OTC Solutions, LLC, a now terminated Maryland LLC, filed Articles of

Cancellation on March 11, 2011. In the articles of cancellation, Anthony Thompson was

designated to wind up the affairs of the company and to serve as the resident agent for the

company for the period of one year. OTC distributed all assets and wound up operations before

the present lawsuit was filed. Under Maryland law, OTC no longer exists as a legal entity, nor

did it at the time this lawsuit was filed. Although Thompson was designated as the individual

responsible for winding up the company, upon completion of wind-up activities the company

ceased to exist and no longer has any agents. OTC also no longer has any repository of records.

To the extent records that were previously the corporate records of OTC exist at the present time,

they ceased to be corporate records at the time of OTC's dissolution and now exist only as

individual records of the person who possesses them. OTC understands that Anthony Thompson

has previously produced records in this matter that may have been, at one time, the business

records of OTC. To the extent the Court in this matter finds that OTC, contrary to the law of


                                                     2
        {00441377-1
  Case
  Case1:14-cv-09126-ALC
       1:14-cv-09126-KBF Document
                         Document128-2
                                  44-3 Filed
                                       Filed08/15/16
                                             03/13/19 Page
                                                      Page26
                                                           27of
                                                              of104
                                                                 163




Maryland where it was organized, continues to have the capacity to maintain corporate records,

OTC would adopt the production of Thompson as its own. However, absent such a ruling, OTC

has no corporate records and therefore produces none.

       6.        OTC objects to Plaintiff's discovery requests to the extent that they seek

information that is unreasonably cumulative, duplicative or obtainable from some other source

that is more convenient, less burdensome or less expensive, including Plaintiff's own records. .

       7.        OTC objects to Plantiff s discovery requests to the extent that they seek

confidential business or proprietary information with no evidentiary significance.

       8.        OTC objects to Plaintiff's discovery requests to the extent they require OTC to

characterize documents or their contents or to speculate as to what the documents may or may

not show, as vague, ambiguous, or calling for a legal conclusion or speculation.

       9.        OTC qualifies each and every response herein by noting that its investigation of

the facts relating to this action and discovery is ongoing. Because OTC's future discovery and

investigation may disclose the existence of additional responsive information, OTC's responses

are without prejudice to its right to utilize, produce, or introduce, at trial or any other proceeding,

information or documentation which is inadvertently omitted, not yet known, or not yet

ascertained, discovered, identified, or located by OTC while responding to these Discovery

Requests. OTC reserves the right to amend or supplement its responses by virtue of obtaining

additional information or otherwise as permitted by the Federal Rules of Civil Procedure.

       10.       The objections above apply to each of the responses below, and the responses set

forth are not to be deemed a waiver, either in whole or in part, of any of those objections.

Notwithstanding the above objections, and without in any way waiving or limiting those


                                                       3
        {00441377-1 }
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page27
                                                            28of
                                                               of104
                                                                  163




objections, Plaintiff will attempt in good faith to provide responses to the requests based on

information known and reasonably available to Plaintiff.

                                 OBJECTIONS TO INSTRUCTIONS

       OTC objects to Plaintiff's Instructions to the extent that they seek to impose a greater or

different obligation on OTC in responding to this discovery than imposed or authorized by the

Federal Rules of Civil Procedure. OTC will respond to the requests in accordance with said

rules, notwithstanding any Instruction that purports to expand, or is contrary to, those rules.

                                   OBJECTIONS TO DEFINITIONS

       To the extent OTC adopts any term or definition presented by Plaintiff, they are

adopted solely for convenience in responding to these demands, and OTC does not accept any

terms or definitions or concede that any of them are appropriate, descriptive or accurate.

       OTC objects to Plaintiff's Definitions to the extent that they purport to require OTC to

produce documents in responding to Plaintiff's requests other than the documents that are within

OTC's possession, custody or control, as noted above OTC has no records in its possession,

custody or control.

                                  DOCUMENTS REQUESTED

       REQUEST NO. 1. Produce documents which support your affirmative defenses.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.




                                                      4
        {00441377-1
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page28
                                                            29of
                                                               of104
                                                                  163




       REQUEST NO. 2. For the period of January 1, 2009 - December 31, 2010 produce your

brokerage records, including monthly account statements, where stock was held in exchange for

marketing services you provided to issuers.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 3. For the period of January 1, 2009 - December 31, 2010 produce your

bank account records, including bank statements, where proceeds of stock you sold were

deposited or held.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 4. Produce e-mail newsletters you issued for the period of January 1,

2009 - December 31, 2010.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 5. Produce e-mail newsletters you issued regarding Mass Hysteria.




                                                     5
        {00441377-1
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page29
                                                            30of
                                                               of104
                                                                  163




       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 6. Produce e-mail newsletters you issued regarding Blue Gem.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 7. Produce e-mail newsletters you issued regarding Lyric Jeans.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 8. Produce documents between you and Pudong LLC and/or Jay Fung

regarding Mass Hysteria.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 9. Produce documents between you and Pudong LLC and/or Jay Fung

regarding Blue Gem.


                                                     6
       {00441377-1
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page30
                                                            31of
                                                               of104
                                                                  163




       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 10. Produce documents between you and Pudong LLC and/or Jay Fung

regarding Lyric Jeans.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 11. Produce documents between you and Kevin Sepe regarding Mass

Hysteria, Blue Gem, and/or Lyric Jeans.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 12. Produce e-mail newsletters that Pudong LLC and/or Jay Fung

issued for the period of January 1, 2009 - December 31, 2010.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.


                                                     7
        {00441377-1
  Case
  Case1:14-cv-09126-ALC
       1:14-cv-09126-KBF Document
                         Document128-2
                                  44-3 Filed
                                       Filed08/15/16
                                             03/13/19 Page
                                                      Page31
                                                           32of
                                                              of104
                                                                 163




       REQUEST NO. 13. For the period of January 1, 2009 - December 31, 2010, produce

documents related to any payment made in exchange for legal advice given regarding your

newsletter disclaimer.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.

       REQUEST NO. 14. Produce documents between you and Pudong LLC and/or Jay Fung

regarding your newsletter disclaimer.

       RESPONSE: Subject to and without wavier of its objections, OTC is dissolved and has

no corporate records. To the extent a future contrary ruling of the Court would dictate that

records in the possession of Anthony Thompson continue to be the corporate records of OTC

Solutions, OTC Solutions will adopt the production made by Thompson as its own.




                                                     8
       {00441377-1
  Case
  Case1:14-cv-09126-ALC
       1:14-cv-09126-KBF Document
                         Document128-2
                                  44-3 Filed
                                       Filed08/15/16
                                             03/13/19 Page
                                                      Page32
                                                           33of
                                                              of104
                                                                 163




Dated: November 15, 2013         Respectfully Submitted,

                                 Clyde Snow & Session
                                 201 S. Main Street, 13th Floor
                                 Salt Lake City, Utah 84111
                                 Tel: (801) 322-2516
                                 Fax: (801) 521-6280

                           By:   /s/Brent R. Baker
                                 BRENT R. BAKER
                                 D. LOREN WASHBURN
                                 Admitted Pro Hac Vice
                                 Attorneys for Defendants Anthony Thompson and
                                 OTC Solutions
                                 brb@clydesnow.com
                                 dlw@clydesnow.com

                                 and

                                 The Law Offices of Jeffrey A. Neiman
                                 100 Southeast Third Avenue, Suite 2612
                                 Fort Lauderdale, FL 33394
                                 Tel: (954)-462-1200
                                 Fax: (954)-688-2492

                           By:   /s/ Jeffrey A. Neiman
                                 JEFFREY A. NEIMAN
                                 Florida Bar Number 544469
                                 jeff@jneimanlaw.com




                                       9
      {00441377-1 }
  Case
  Case1:14-cv-09126-ALC
       1:14-cv-09126-KBF Document
                         Document128-2
                                  44-3 Filed
                                       Filed08/15/16
                                             03/13/19 Page
                                                      Page33
                                                           34of
                                                              of104
                                                                 163




                              CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on the 15 day of November, 2013, I filed the foregoing
DEFENDANT OTC SOLUTIONS, LLC'S RESPONSE TO PLAINTIFF'S SECOND
REQUEST FOR PRODUCTION OF DOCUMENTS with the Clerk of the Court and
notification of such filing was sent to the following:

                                   Christine Nestor
                                   Securities and Exchange Commission
                                   801 Brickell Ave., Suite 1800
                                   Miami, FL 33131
                                   nestorc@sec.gov
                                   alonkai@sec.gov

                                   James D. Sallah
                                   Jeffrey L. Cox
                                   Joshua A. Katz
                                   Sallah Astarita & Cox, LLC
                                   One Boca Place
                                   2255 Glades Road, Suite No. 300E
                                   Boca Raton, FL 33431
                                   jdsgsallahlaw.com
                                   jlc@sallahlaw.com
                                    jak@sallahlaw.com

                                   Ryan Gonzalez
                                   8240 NE 8th Place
                                   Miami, FL 33138
                                   seekrets@hotmail.com


                                   /s/Brent R. Baker




                                                10
       {00441377-1 }
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page34
                                                         35of
                                                            of104
                                                               163




                 EXHIBIT 19
     Case
     Case1:14-cv-09126-ALC
          1:14-cv-09126-KBF Document
                            Document128-2
                                     44-3 Filed
                                          Filed08/15/16
                                                03/13/19 Page
                                                         Page35
                                                              36of
                                                                 of104
                                                                    163




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 12-21656-CIV-LEONARD

SECURITIES AND EXCHANGE COMMISSION,

                                Plaintiff,

v.

RECYCLE TECH, INC.,
RYAN GONZALEZ,
OTC SOLUTIONS LLC, ANTHONY
THOMPSON, PUDONG LLC, and
JAY FUNG,

                                Defendants,



             DEFENDANT ANTHONY THOMPSON'S RESPONSES TO
       PLAINTIFF'S SECOND REQUEST FOR PRODUCTION OF DOCUMENTS


        Defendant Anthony Thompsonresponds Plaintiff's Request for Production of Documents

as follows:

                                        GENERAL OBJECTIONS

        1.       Each response is subject to all appropriate objections (including, but not limited

to, objections concerning competency, relevancy, materiality, propriety, and admissibility) that

would require the exclusion of any document or information in court. All such objections and

grounds for objection involving or relating to the matters raised herein are reserved and may be

introduced at the time of trial or other hearing.

        2.       Thompson objects to each Request for Production to the extent the requests seek

information protected by the attorney/client privilege or the work product doctrine.


        {00455940-1
  Case
  Case1:14-cv-09126-ALC
       1:14-cv-09126-KBF Document
                         Document128-2
                                  44-3 Filed
                                       Filed08/15/16
                                             03/13/19 Page
                                                      Page36
                                                           37of
                                                              of104
                                                                 163




       3.       Thompson objects to each Request for Production insofar as the requests seek

information equally available to Plaintiff.

       4.       Thompson objects to each Request for Production because the requests are not

tailored to secure the just, speedy and inexpensive determination of this action, given the

documents already produced in this action and/or provided to Plaintiff pursuant to SEC

administrative subpoenas.

       5.       Thompson objects to Plaintiff's discovery requests to the extent that they seek

information that is unreasonably cumulative, duplicative or obtainable from some other source

that is more convenient, less burdensome or less expensive, including Plaintiff's own records. .

       6.       Thompson objects to Plantiff s discovery requests to the extent that they seek

confidential business or proprietary information with no evidentiary significance.

       7.       Thompson objects to Plaintiff's discovery requests to the extent they require

Thompson to characterize documents or their contents or to speculate as to what the documents

may or may not show, as vague, ambiguous, or calling for a legal conclusion or speculation.

       8.       Thompson qualifies each and every response herein by noting that its

investigation of the facts relating to this action and discovery is ongoing. Because Thompson's

future discovery and investigation may disclose the existence of additional responsive

information, Thompson's responses are without prejudice to its right to utilize, produce, or

introduce, at trial or any other proceeding, information or documentation which is inadvertently

omitted, not yet known, or not yet ascertained, discovered, identified, or located by Thompson

while responding to these Discovery Requests. Thompson reserves the right to amend or




                                                     2
       {00455940-1
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page37
                                                            38of
                                                               of104
                                                                  163




supplement its responses by virtue of obtaining additional information or otherwise as

permitted by the Federal Rules of Civil Procedure.

       9.       The objections above apply to each of the responses below, and the responses set

forth are not to be deemed a waiver, either in whole or in part, of any of those objections.

Notwithstanding the above objections, and without in any way waiving or limiting those

objections, Plaintiff will attempt in good faith to provide responses to the requests based on

information known and reasonably available to Plaintiff.

                                 OBJECTIONS TO INSTRUCTIONS

       Thompson objects to Plaintiff's Instructions to the extent that they seek to impose a

greater or different obligation on Thompson in responding to this discovery than imposed or

authorized by the Federal Rules of Civil Procedure. Thompson will respond to the requests in

accordance with said rules, notwithstanding any Instruction that purports to expand, or is

contrary to, those rules.

                                   OBJECTIONS TO DEFINITIONS

       To the extent Thompson adopts any term or definition presented by Plaintiff, they are

adopted solely for convenience in responding to these demands, and Thompson does not accept

any terms or definitions or concede that any of them are appropriate, descriptive or accurate.

       Thompson objects to Plaintiff's Definitions to the extent that they purport to require

Thompson to produce documents in responding to Plaintiff's requests other than the documents

that are within Thompson's possession, custody or control, as noted above Thompson has no

records in its possession, custody or control.

                                  DOCUMENTS REQUESTED


                                                     3
        {00455940-1
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page38
                                                            39of
                                                               of104
                                                                  163




       REQUEST NO. 1. Produce documents which support your affirmative defenses.

       RESPONSE: Documents responsive to this request for production were produced

pursuant to the SEC's first Request for Production of Documents. Furthermore, documents

responsive to this request have previously been provided to the SEC pursuant to administrative

subpoenas in this and other matters and therefore is in the possession of the SEC. Subject to and

without wavier of its objections, Thompson will produce all relevant non-privileged documents

to the extent they exist, are in his possession and have not heretofore been provided to Plaintiff.

       REQUEST NO. 2. For the period of January 1, 2009 - December 31, 2010 produce your

brokerage records, including monthly account statements, where stock was held in exchange for

marketing services you provided to issuers..

       RESPONSE: Documents responsive to this request for production were produced

pursuant to the SEC's first Request for Production of Documents. Furthermore, these documents

have previously been produced as part of this litigation by third parties. Furthermore, documents

responsive to this request have previously been provided to the SEC pursuant to administrative

subpoenas in this and other matters and therefore the responsive documents are in the possession

of the SEC. Subject to and without wavier of its objections, Thompson will produce all relevant

non-privileged documents to the extent they exist, are in his possession and have not heretofore

been provided to Plaintiff by Thompson or another party or witness.

       REQUEST NO. 3. For the period of January 1, 2009 - December 31, 2010 produce OTC

Solutions LLC's brokerage records, including monthly account statements, where stock was held

in exchange for marketing services you and/or OTC Solutions LLC provided to issuers.




                                                     4
       {00455940-1
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page39
                                                            40of
                                                               of104
                                                                  163




       RESPONSE: Documents responsive to this request for production were produced

pursuant to the SEC's first Request for Production of Documents. Furthermore, these documents

have previously been produced as part of this litigation by third parties. Furthermore, documents

responsive to this request have previously been provided to the SEC pursuant to administrative

subpoenas in this and other matters and therefore the responsive documents are in the possession

of the SEC. Subject to and without wavier of its objections, Thompson will produce all relevant

non-privileged documents to the extent they exist, are in his possession and have not heretofore

been provided to Plaintiff by Thompson or another party or witness.

       REQUEST NO. 4. For the period of January 1, 2009 - December 31, 2010 produce your

bank account records, including bank statements, where proceeds of stock you sold were

deposited or held.

       RESPONSE: Documents responsive to this request have previously been produced as

part of this litigation by third parties. Furthermore, documents responsive to this request have

previously been provided to the SEC pursuant to administrative subpoenas in this and other

matters and therefore the responsive documents are in the possession of the SEC. Subject to and

without wavier of its objections, Thompson will produce all relevant non-privileged documents

to the extent they exist, are in his possession and have not heretofore been provided to Plaintiff

by Thompson or another party or witness.

       REQUEST NO. 5. For the period of January 1, 2009 - December 31, 2010 produce OTC

Solutions LLC's bank account records, including bank statements, where proceeds of stock you

sold were deposited or held.




                                                     5
       {00455940-1
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page40
                                                            41of
                                                               of104
                                                                  163




       RESPONSE: Documents responsive to this request have previously been produced as

part of this litigation by third parties. Furthermore, documents responsive to this request have

previously been provided to the SEC pursuant to administrative subpoenas in this and other

matters and therefore the responsive documents are in the possession of the SEC. Subject to and

without wavier of its objections, Thompson will produce all relevant non-privileged documents

to the extent they exist, are in his possession and have not heretofore been provided to Plaintiff

by Thompson or another party or witness.

       REQUEST NO. 6. Produce e-mail newsletters you and/or OTC Solutions LLC issued

for the period of January 1, 2009 — December 31, 2010.

       RESPONSE: Documents responsive to this request for production were produced

pursuant to the SEC's first Request for Production of Documents. Furthermore, documents

responsive to this request have previously been provided to the SEC pursuant to administrative

subpoenas in this and other matters and therefore the responsive documents are in the possession

of the SEC. Subject to and without wavier of its objections, Thompson will produce all relevant

non-privileged documents to the extent they exist, are in his possession and have not heretofore

been provided to Plaintiff by Thompson or another party or witness.

       REQUEST NO. 7. Produce e-mail newsletters you and/or OTC Solutions LLC issued

regarding Mass Hysteria.

       RESPONSE: Subject to and without wavier of its objections, Thompson will produce

all relevant non-privileged documents to the extent they exist, are in his possession and have not

heretofore been provided to Plaintiff by Thompson or another party or witness.




                                                     6
        {00455940-1 }
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page41
                                                            42of
                                                               of104
                                                                  163




       REQUEST NO. 8. Produce e-mail newsletters you and/or OTC Solutions LLC issued

regarding Blue Gem.

       RESPONSE: Subject to and without wavier of its objections, Thompson will produce

all relevant non-privileged documents to the extent they exist, are in his possession and have not

heretofore been provided to Plaintiff by Thompson or another party or witness.

       REQUEST NO. 9. Produce e-mail newsletters you and/or OTC Solutions LLC issued

regarding Lyric Jeans.

       RESPONSE: Subject to and without wavier of its objections, Thompson will produce

all relevant non-privileged documents to the extent they exist, are in his possession and have not

heretofore been provided to Plaintiff by Thompson or another party or witness.

       REQUEST NO. 10. Produce documents between you and Pudong LLC and/or Jay Fung

regarding Mass Hysteria.

       RESPONSE: Documents responsive to this request have previously been provided to

the SEC pursuant to administrative subpoenas in this and other matters and therefore the

responsive documents are in the possession of the SEC. Subject to and without wavier of its

objections, Thompson will produce all relevant non-privileged documents to the extent they

exist, are in his possession and have not heretofore been provided to Plaintiff by Thompson or

another party or witness.

       REQUEST NO. 11. Produce documents between you and Pudong LLC and/or Jay Fung

regarding Blue Gem.

       RESPONSE: Documents responsive to this request have previously been provided to

the SEC pursuant to administrative subpoenas in this and other matters and therefore the


                                                     7
        {00455940-1
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page42
                                                            43of
                                                               of104
                                                                  163




responsive documents are in the possession of the SEC. Subject to and without wavier of its

objections, Thompson will produce all relevant non-privileged documents to the extent they

exist, are in his possession and have not heretofore been provided to Plaintiff by Thompson or

another party or witness.

       REQUEST NO. 12. Produce documents between you and Pudong LLC and/or Jay Fung

regarding Lyric Jeans.

       RESPONSE: Documents responsive to this request have previously been provided to

the SEC pursuant to administrative subpoenas in this and other matters and therefore the

responsive documents are in the possession of the SEC. Subject to and without wavier of its

objections, Thompson will produce all relevant non-privileged documents to the extent they

exist, are in his possession and have not heretofore been provided to Plaintiff by Thompson or

another party or witness.

       REQUEST NO. 13. Produce documents between you and Kevin Sepe regarding Mass

Hysteria, Blue Gem, and/or Lyric Jeans.

       RESPONSE: Documents responsive to this request have previously been provided to

the SEC pursuant to administrative subpoenas in this and other matters and therefore the

responsive documents are in the possession of the SEC. Subject to and without wavier of its

objections, Thompson will produce all relevant non-privileged documents to the extent they

exist, are in his possession and have not heretofore been provided to Plaintiff by Thompson or

another party or witness.

       REQUEST NO. 14. Produce e-mail newsletters that Pudong LLC and/or Jay Fung

issued for the period of January 1, 2009 - December 31, 2010.


                                                    8
       {00455940-1 }
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page43
                                                            44of
                                                               of104
                                                                  163




       RESPONSE: Thompson objects to this request because documents responsive to it have

have been subpoenaed from and are more readily available from another party in this matter.

Furthermore, because the documents requested have either previously been produced, are being

produced pursuant to other requests, or are outside the scope of any allegation in the complaint,

this request is not reasonably calculated to lead to the discovery of relevant evidence. Subject to

and without wavier of its objections, Thompson will produce all relevant non-privileged

documents to the extent they exist, are in his possession and have not heretofore been provided

to Plaintiff by Thompson or another party or witness.

       REQUEST NO. 15. For the period of January 1, 2009 - December 31, 2010, produce

documents related to any payment made in exchange for legal advice given regarding your

newsletter disclaimer

       RESPONSE: Subject to and without wavier of its objections, Thompson will produce

all relevant non-privileged documents to the extent they exist, are in his possession and have not

heretofore been provided to Plaintiff by Thompson or another party or witness.

       REQUEST NO. 16. Produce documents between you and Pudong LLC and/or Jay Fung

regarding your newsletter disclaimer.

       RESPONSE: Subject to and without wavier of its objections, Thompson will produce

all relevant non-privileged documents to the extent they exist, are in his possession and have not

heretofore been provided to Plaintiff by Thompson or another party or witness.




                                                     9
        {00455940-1
  Case
  Case1:14-cv-09126-ALC
       1:14-cv-09126-KBF Document
                         Document128-2
                                  44-3 Filed
                                       Filed08/15/16
                                             03/13/19 Page
                                                      Page44
                                                           45of
                                                              of104
                                                                 163




Dated: November 15, 2013         Respectfully Submitted,

                                 Clyde Snow & Session
                                 201 S. Main Street, 13th Floor
                                 Salt Lake City, Utah 84111
                                 Tel: (801) 322-2516
                                 Fax: (801) 521-6280

                           By:   /s/Brent R. Baker
                                 BRENT R. BAKER
                                 D. LOREN WASHBURN
                                 Admitted Pro Hac Vice
                                 Attorneys for Defendants Anthony Thompson and
                                 OTC Solutions
                                 brb@clydesnow.com
                                 dlw@clydesnow.com

                                 and

                                 The Law Offices of Jeffrey A. Neiman
                                 100 Southeast Third Avenue, Suite 2612
                                 Fort Lauderdale, FL 33394
                                 Tel: (954)-462-1200
                                 Fax: (954)-688-2492

                           By:   /s/ Jeffrey A. Neiman
                                 JEFFREY A. NEIMAN
                                 Florida Bar Number 544469
                                 ieff@ineimanlaw.com




                                       10
      {00455940-1
  Case
  Case1:14-cv-09126-ALC
       1:14-cv-09126-KBF Document
                         Document128-2
                                  44-3 Filed
                                       Filed08/15/16
                                             03/13/19 Page
                                                      Page45
                                                           46of
                                                              of104
                                                                 163




                           CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on the 15th day of November, 2013, I filed the
foregoing DEFENDANT ANTHONY THOMPSON'S RESPONSE TO PLAINTIFF'S
SECOND REQUEST FOR PRODUCTION OF DOCUMENTS with the Clerk of the Court
and notification of such filing was sent to the following:

                                Christine Nestor
                                Securities and Exchange Commission
                                801 Brickell Ave., Suite 1800
                                Miami, FL 33131
                                nestorc cisec.gov
                                alonkai@sec.gov

                                James D. Sallah
                                Jeffrey L. Cox
                                Joshua A. Katz
                                Sallah Astarita & Cox, LLC
                                One Boca Place
                                2255 Glades Road, Suite No. 300E
                                Boca Raton, FL 33431
                                jds@sallahlaw.com
                                j1c@sallahlaw.com
                                jak@sallahlaw.com

                                Ryan Gonzalez
                                8240 NE 8th Place
                                Miami, FL 33138
                                seekrets hotmail.com


                                /s/Brent R. Baker




                                             11
      {00455940-1
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page46
                                                         47of
                                                            of104
                                                               163




                 EXHIBIT 20
           Case
           Case1:14-cv-09126-ALC
                1:14-cv-09126-KBF Document
                                  Document128-2
                                           44-3 Filed
                                                Filed08/15/16
                                                      03/13/19 Page
                                                               Page47
                                                                    48of
                                                                       of104
                                                                          163
Jan 14 14 08:20p                                                                 0000000000000                p,1




                      This agreement provides for the distribution of funds deposited by:

                      Depositor:      Anthony Thompson
                      Address:              I-6‘13 Lea Coor4
                                                        twyr> Zzekn



               in a non-interest bearing trust account established with:

                      Trust Agent Clyde Snow & Sessions PC IOLTA Trust Account
                                   201 S. Main Street 13th Floor, Salt Lake City, UT 84111

                      Whereas Depositor wishes to provide for payment of amounts offered in

               settlement of a civil action in which Depositor and the United States Securities and

               Exchange Commission (SEC) are parties, Depositor and Trust Agent agree as follows:

                      1. Depositor hereby designates Trust Agent as depository and trust agent,

                      2. Depositor shall place in the trust account the sum of $493,239.76.

                      3. The funds in the trust account shall be distributed according to the following

               instructions:

                               (a) Trust Agent shall distribute the funds in the trust account according to

               the terms of a court order, entered by consent in proceedings to which Depositor and the

               SEC are parties; or,

                               (b) Trust Agent shall release all funds in the trust account to Depositor

               upon receipt of a written notice, signed by the Director of the SEC's Division of

               Enforcement.

               Dated 1\




                                                                                                Page 1 of 2
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page48
                                                                     49of
                                                                        of104
                                                                           163
Jan 14 14 08:20p                                                                  0000000000000                 p.2




                   Trust Agent acknowledges receipt of these instructions, and agrees to hold and dispose of

                   the sums deposited into the trust account in accordance with the terms and conditions of

                   this agreement.

                   Dated   k 11- It)
                                                                              ,AA-A
                                                                            r/V               .
                                                                       Brent R. Baker, Esq.
                                                                       Clyde Snow & Session
                                                                       201 S. Main Street, 13th Floor
                                                                       Salt Lake City, UT 34111




                                                                                                  Page 2 of 2
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page49
                                                         50of
                                                            of104
                                                               163




                 EXHIBIT 21
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page50
                                                                     51of
                                                                        of104
                                                                           163
Jan 13 14 07:04p                                                              0000000000000              p.2




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO.: 1:12-ev-21656-JAL


           SECURITIES AND EXCHANGE
           COMMISSION,

                                               Plaintiff,

                                     v.

           RECYCLE TECH, INC.,
           RYAN GONZALEZ,
           OTC SOLUTIONS LLC,
           ANTHONY THOMPSON,
           PUDONG LLC, and JAY FLING,

                                                Defendants.



                          CONSENT OF DEFENDANT ANTHONY THOMPSON TO
                   FINAL JUDGMENT OF PERMANENT INJUNCTION AND OTHER RELIEF

                   1.     Defendant Anthony Thompson acknowledges having been served with the

           complaint in this action, enters a general appearance, and admits the Court's jurisdiction over

           him and over the subject matter of this action.

                    2.    Without admitting or denying the allegations of the complaint (except as provided

           herein in paragraph 13 and except as to personal and subject matter jurisdiction, which

           Thompson admits), Thompson hereby consents to the entry of the final judgment of permanent

           injunction and other relief in the form attached hereto (the "Final Judgment") and incorporated

           by reference herein, which, among other things:

                          (a)     permanently restrains and enjoins Thompson rout violation of Sections

                                  5(a), 5(c), and 17(a) of the Securities Act of 1933 ("Securities Act"), 15
             Case
              Case1:14-cv-09126-ALC
                   1:14-cv-09126-KBF Document
                                     Document128-2
                                              44-3 Filed
                                                   Filed08/15/16
                                                         03/13/19 Page
                                                                   Page5152of
                                                                            of104
                                                                               163
Jan 13 14 07:04p                                            0000000000000         p,3




                               U.S.C. § 77e(a), 15 U.S.C. § 77e(c), and 15 U.S.C. § 77q(a); and Section

                               10(b) and Rule lOb-5 of the Securities Exchange Act of 1934 ("Exchange

                               Act"), 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5;

                       (b)     orders that Thompson is jointly and severally liable with Defendant OTC

                               Solutions LLC to pay disgorgement in the amount of $349,504.61, plus

                               prejudgment interest thereon in the amount of $23,735.15;

                       (c)     orders Thompson pay a civil penalty of $120,000 pursuant to Section

                               20(d) of the Securities Act, 15 U.S.C. § 77t(d), and Section 21(d) of the

                               Exchange Act, 15 U.S.C. § 78u(d); and

                       (d)     imposes a penny stock bar on Thompson pursuant to Section 20(g) of the

                               Securities Act, 15 U.S.C. § 77t(g), and Section 21(d) of the Exchange Act,

                               15 U.S.C. § 78u(d),

                3.     Thompson shall satisfy his obligation to pay disgorgement, prejudgment interest,

         and a civil penalty by paying $493,239.76 which he has escrowed with his counsel, within

         fourteen (14) days from the date of entry of the Final Judgment. Thompson may transmit

         payment electronically to the Commission, which will provide detailed ACH transfer/Fedwire

         instructions upon request. Payment may also be made directly from a bank account via Pay.gov

         through the SEC website at http:Owww.sec.goviaboutiofficeslofmInn. Thompson may also pay

         by certified check, bank cashier's check, or United States postal money order payable to the

         Securities and Exchange Commission, which shall be delivered or mailed to

                Enterprise Services Center
                Accounts Receivable Branch
                6500 South MacArthur Boulevard
                Oklahoma City, OK 73169

         and shall be accompanied by a letter identifying the case title, civil action number, and name of

                                                        2
            Case
             Case1:14-cv-09126-ALC
                  1:14-cv-09126-KBF Document
                                    Document128-2
                                             44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                  Page5253of
                                                                           of104
                                                                              163
Jan 13 14 07:04p                                            0000000000000         p.4




         this Court; Thompson as a defendant in this action; and specifying that payment is made

         pursuant to the Final Judgment. Thompson shall simultaneously transmit photocopies of

         evidence of payment and case identifying information to the Commission's counsel in this

         action. By making this payment, Thompson relinquishes all legal and equitable right, title, and

         interest in such funds and no part of the funds shall be returned to Thompson.

                The Commission shall hold the funds (collectively, the "Fund") and may propose a plan

         to distribute the Fund subject to the Court's approval. The Court shall retain jurisdiction over the

        administration of any distribution of the Fund. If the Commission staff determines that the Fund

        will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

        to the United States Treasury.

                The Commission may enforce the Court's Final Judgment for disgorgement, prejudgment

         interest, and civil penalty by moving for civil contempt (and/or through other collection

        procedures authorized by law) at any time after 14 days following entry of the Final Judgment.

        Thompson shall pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. §

        1961.

                4.      To preserve the deterrent effect of the civil penalty, Thompson agrees that he shall

         not, after offset or reduction of any award of compensatory damages in any Related Investor

        Action based on Thompson's payment of disgorgement in this action, argue that he is entitled to,

        nor shall he further benefit by, offset or reduction of such compensatory damages award by the

        amount of any part of Thompson's payment of a civil penalty in this action ("Penalty Offset"). If

        the court in any Related Investor Action grants such a Penalty Offset, Thompson agrees that he

        shall, within 30 days after entry of a final order granting the Penalty Offset, notify the

        Commission's counsel in this action and pay the amount of the Penalty Offset to the United
                                                    3
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page53
                                                                     54of
                                                                        of104
                                                                           163
Jan 13 14 07:04p                                                                 0000000000000               p.5




           States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall not be

           deemed an additional civil penalty and shall not be deemed to change the amount of the civil

           penalty imposed in this action. For purposes of this paragraph, a "Related Investor Action"

           means a private damages action brought against Thompson by or on behalf of one or more

           investors based on substantially the same facts as alleged in the Complaint in this action.

                   5.     Thompson agrees that he shall not seek or accept, directly or indirectly,

           reimbursement or indemnification ft In any source, including but not limited to payment made

           pursuant to any insurance policy, with regard to any civil penalty amounts that Thompson pays

           pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

           are added to a distribution fund or otherwise used for the benefit of investors. Thompson further

           agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

           federal, state, or local tax for any penalty amounts that Thompson pays pursuant to the Final

           Judgment, regardless of whether such penalty amounts or any part thereof are added to a

           distribution fund or otherwise used for the benefit of investors.

                   6.     Thompson waives the entry of findings of fact and conclusions of law pursuant to

           Rule 52 of the Federal Rules of Civil Procedure.

                   7.     Thompson waives the right, if any, to a jury trial and to appeal from the entry of

           the Final Judgment.

                   8.     Thompson enters into this Consent voluntarily and represents that no threats,

           offers, promises, or inducements of any kind have been made by the Commission or any

           member, officer, employee, agent, or representative of the Commission to induce Thompson or

           anyone acting on his behalf to enter into this Consent.




                                                            4
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page54
                                                                     55of
                                                                        of104
                                                                           163
Jan 13 14 07:04p                                                                 0000000000000              p.6




                   9.      Thompson agrees that this Consent shall be incorporated into the Final Judgment

           with the same force and effect as if fully set forth therein.

                   10.     Thompson will not oppose the enforcement of the Final Judgment on the ground,

           if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

           hereby waives any objection based thereon.

                   11.     Thompson waives service of the Final Judgment and agrees that entry of the Final

           Judgment by the Court and filing with the Clerk of the Court will constitute notice to Thompson

           of its terms and conditions. Thompson further agrees to provide counsel for the Commission,

           within thirty clays after the Final Judgment is filed with the Clerk of the Court, with an affidavit

           or declaration stating that Thompson has received and read a copy of the Final Judgment

                   12.     Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted

           against Thompson in this civil proceeding. Thompson acknowledges that no promise or

           representation has been made by the Commission or any member, officer, employee, agent, or

           representative of the Commission with regard to any criminal liability that may have arisen or

           may arise from the facts underlying this action or immunity from any such criminal liability.

           Thompson waives any claim of Double Jeopardy based upon the settlement of this proceeding,

           including the imposition of any remedy or civil penalty herein. Thompson further acknowledges

           that the Court's entry of a permanent injunction may have collateral consequences under federal

           or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

           other regulatory organizations. Such collateral consequences include, but are not limited to, a

           statutory disqualification with respect to membership or participation in, or association with a

           member of, a self-regulatory organization. This statutory disqualification has consequences that

           are separate from any sanction imposed in an administrative proceeding. In addition, in any


                                                              5
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page55
                                                                     56of
                                                                        of104
                                                                           163
Jan 13 14 07:05p                                                                0000000000000              p.7




           disciplinary proceeding before the Commission based on the entry of the injunction in this

           action, Thompson understands that he shall not be permitted to contest the factual allegations of

           the complaint in this action.

                   13.    Thompson understands and agrees to comply with the terms of 17 C.F.R.

           § 202.5(e), which provides in part that it is the Commission's policy "not to permit a defendant or

           respondent to consent to a judgment or order that imposes a sanction while denying the

           allegations in the complaint or order for proceedings," and "a refusal to admit the allegations is

           equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

           the allegations." As part of Thompson's agreement to comply with the terms of Section

           202.5(e), Thompson: (i) will not take any action or make or permit to be made any public

           statement denying, directly or indirectly, any allegation in the complaint or creating the

           impression that the complaint is without factual basis; (ii) will not make or permit to be made

           any public statement to the effect that Thompson does not admit the allegations of the complaint,

           or that this Consent contains no admission of the allegations, without also stating that Thompson

           does not deny the allegations; (iii) upon the filing of this Consent, Thompson hereby withdraws

           any papers filed in this action to the extent that they deny any allegation in. the complaint; and

           (iv) stipulates solely for purposes of exceptions to discharge set forth in Section 523 of the

           Bankruptcy Code, 11. U.S.C. §523, that the allegations in the complaint are true, and further, that

           any debt for disgorgement, prejudgment interest, civil penalty or other amounts due by

           Thompson under the Final Judgment or any other judgment, order, consent order, decree or

           settlement agreement entered in connection with this proceeding, is a debt for the violation by

           Thompson of the federal securities laws or any regulation or order issued under such laws, as set

           forth in Section 523(a)(19) of the Bankruptcy, Code, 11 U.S.C. §523(a)(19). If Thompson


                                                            6
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page56
                                                                     57of
                                                                        of104
                                                                           163
Jan 13 14 07:05p                                                                     0000000000000             p.8




           breaches this agreement, the Commission may petition the Court to vacate the Final Judgment

           and restore this action to its active docket. Nothing in this paragraph affects Thompson's: (i)

           testimonial obligations; or (ii) right to take legal or factual positions in litigation or other legal

           proceedings in which the Commission is not a party.

                    14.         Thompson hereby waives any rights under the Equal Access to Justice Act, the

           Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

           seek from the United States, or any agency, or any official of the United States acting in his or

           her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

           expenses, or costs expended by Thompson to defend against this action. For these purposes,

           Thompson agrees that he is not the prevailing party in this action since the parties have reached a

           good faith settlement.

                    15.         Thompson agrees that the Commission may present the Final Judgment to the

           Court for signature and entry without further notice.

                    16.         Thompson agrees that this Court shall retain jurisdiction over this matter for the

           purpose of enforcing the terms of the Final Judgment.



           Dated:         it•



           State of
                                                      ss:
           County of               ferel      )

                  On January13, 2014, Anthony Thompson, a person known to me, personally appeared
           before me and acknowledged executing the foregoing Consent.



                                                             Notary Public
                                                             Commission expires:               22 1.ot1
                                                                7
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page57
                                                                     58of
                                                                        of104
                                                                           163
Jan 13 14 07:05p                                                           0000000000000   p.9




               roved as to form:


                                                          Dated: January      2014
           Bret t R. Baker, Esq.
           Clyde Snow & Session
           201 S. Main Street, 13th Floor
           Salt Lake City, 1.3T 8411 1
           Counsel for Anthony Thompson and OTC Solutions LLC




                                                      8
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page58
                                                         59of
                                                            of104
                                                               163




                 EXHIBIT 22
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page59
                                                                     60of
                                                                        of104
                                                                           163
Jan 13 14 07:05p                                                               0000000000000              p.10




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.: 1:12-ev-21656-JAL


           SECURITIES AND EXCHANGE
           COMMISSION,

                                                Plaintiff,

                                     v.

           RECYCLE TECH, INC.,
           RYAN GONZALEZ,
           OTC SOLUTIONS LLC,
           ANTHONY THOMPSON,
           PUDONG LLC, and JAY FUNG,

                                                Defendants.


                           CONSENT OF DEFENDANT OTC SOLUTIONS LLC TO
                   FINAL JUDGMENT OF PERMANENT INJUNCTION AND OTHER RELIEF

                   1.     Defendant OTC Solutions LLC acknowledges having been served with the

           complaint in this action, enters a general appearance, and admits the Court's jurisdiction over it

           and over the subject matter of this action.

                   2.     Without admitting or denying the allegations of the complaint (except as provided

           herein in paragraph 11 and except as to personal and subject matter jurisdiction, which OTC

           Solutions admits), OTC Solutions hereby consents to the entry of the final judgment of

           permanent injunction and other relief in the form attached hereto (the "Final Judgment") and

           incorporated by reference herein, which, among other things:

                          (a)     permanently restrains and enjoins OTC Solutions from violation of

                                  Sections 5(a), 5(c), and 17(a) of the Securities Act of 1933 ("Securities

                                  Act"), 15 U.S.C. § 77e(a), 15 U.S.C. § 77e(c), and 15 U.S.C. § 77q(a); and
             Case
              Case1:14-cv-09126-ALC
                   1:14-cv-09126-KBF Document
                                     Document128-2
                                              44-3 Filed
                                                   Filed08/15/16
                                                         03/13/19 Page
                                                                    Page6061of
                                                                             of104
                                                                                163
Jan 13 14 07:06p                                             0000000000000         p.11




                               Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934

                               ("Exchange Act"), 15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5;

                        (b)    orders that OTC Solutions is jointly and severally liable with Defendant

                               Anthony Thompson to pay disgorgement in the amount of $349,504.61,

                                plus prejudgment interest thereon in the amount of $23,735.15; and

                        (c)    dismisses Plaintiff's civil penalty claim against OTC Solutions LLC

                               pursuant to Federal Rule of Civil Procedure 41(a).

                3.      OTC Solutions shall satisfy its obligation to pay disgorgement and prejudgment

         interest by paying $373,239.76 which it has escrowed with its counsel, within fourteen (14) days

         from the date of entry of the Final Judgment. OTC Solutions may transmit payment

         electronically to the Commission, which will provide detailed ACH transfer/Fedwire instructions

         upon request. Payment may also be made directly from a bank account via Pay.gov through the

         SEC website at http://vvvvw.sec.gov/about/offices/ofm.lum. OTC Solutions may also pay by

         certified check, bank cashier's check, or United States postal money order payable to the

         Securities and Exchange Commission, which shall be delivered or mailed to

                Enterprise Services Center
                Accounts Receivable Branch
                6500 South MacArthur Boulevard
                Oklahoma City, OK 73169

         and shall be accompanied by a letter identifying the case title, civil action number, and name of

         this Court; OTC Solutions as a defendant in this action; and specifying that payment is made

         pursuant to the Final Judgment OTC Solutions shall simultaneously transmit photocopies of

         evidence of payment and case identifying information to the Commission's counsel in this

         action. By making this payment, OTC Solutions relinquishes all legal and equitable right, title,

         and interest in such funds and no part of the funds shall be returned to OTC Solutions.

                                                         2
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page61
                                                                     62of
                                                                        of104
                                                                           163
Jan 13 14 07:06p                                                                    0000000000000           p.12




                   The Commission shall hold the funds (collectively, the "Fund") and may propose a plan

           to distribute the Fund subject to the Court's approval. The Court shall retain jurisdiction over the

           administration of any distribution of the Fund. lithe Commission staff determines that the Fund

           will not be distributed, the Commission shall send the fiords paid pursuant to this Final Judgment

           to the United States Treasury.

                   The Commission may enforce the Court's Final Judgment for disgorgement and

           prejudgment interest by moving for civil contempt (and/or through other collection procedures

           authorized by law) at any time after 14 days following entry of the Final Judgment. OTC

           Solutions shall pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. §

           1961.

                   4.     OTC Solutions waives the entry of findings of fact and conclusions of law

           pursuant to Rule 52 of the Federal Rules of Civil Procedure.

                   5.     OTC Solutions waives the rigid, if any, to a jury trial and to appeal from the entry

           of the Final Judgment

                   6.     OTC Solutions enters into this Consent voluntarily and represents that no threats,

           offers, promises, or inducements of any kind have been made by the Commission or any

           member, officer, employee, agent, or representative of the Commission to induce OTC Solutions

           or anyone acting on its behalf to enter into this Consent.

                   7.     OTC Solutions agrees that this Consent shall be incorporated into the Final

           Judgment with the same force and effect as if fully set forth therein.

                   8.     OTC Solutions will not oppose the enforcement of the Final Judgment on the

           ground, if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil

           Procedure, and hereby waives any objection based thereon.


                                                            3
             Case
             Case1:14-cv-09126-ALC
                  1:14-cv-09126-KBF Document
                                    Document128-2
                                             44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                  Page6263of
                                                                           of104
                                                                              163
Jan 13 14 07:07p                                            0000000000000         p.13




                9.     OTC Solutions waives service of the Final Judgment and agrees that entry of the

         Final Judgment by the Court and filing with the Clerk of the Court will constitute notice to OTC

         Solutions of its terms and conditions. OTC Solutions further agrees to provide counsel for the

        Commission, within thirty days after the Final Judgment is filed with the Clerk of the Court, with

        an affidavit or declaration stating that OTC Solutions has received and read a copy of the Final

        Judgment.

                10.    Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted

        against OTC Solutions in this civil proceeding. OTC Solutions acknowledges that no promise or

        representation has been made by the Commission or any member, officer, employee, agent, or

         representative of the Commission with regard to any criminal liability that may have arisen or

        may arise from the facts underlying this action or immunity from any such criminal liability.

        OTC Solutions waives any claim of Double Jeopardy based upon the settlement of this

        proceeding, including the imposition of any remedy or civil penalty herein. OTC Solutions

         further acknowledges that the Court's entry of a permanent injunction may have collateral

         consequences under federal or state law and the rules and regulations of self-regulatory

         organizations, licensing boards, and other regulatory organizations.              Such collateral

         consequences include, but are not limited to, a statutory disqualification with respect to

         membership or participation in, or association with a member of, a self-regulatory organization.

        This statutory disqualification has consequences that are separate from any sanction imposed in

        an administrative proceeding. In addition, in any disciplinary proceeding before the Commission

        based on. the entry of the injunction in this action, OTC Solutions understands that it shall not be

        permitted to contest the factual allegations of the complaint in this action.




                                                          4
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page63
                                                                     64of
                                                                        of104
                                                                           163
Jan 13 14 07:07p                                                                0000000000000              p.14




                   11.    OTC Solutions understands and agrees to comply with the terms of 17 C.F.R.

           § 202.5(e), which provides in part that it is the Commission's policy "not to permit a defendant or

           respondent to consent to a judgment or order that imposes a sanction while denying the

           allegations in the complaint or order for proceedings," and "a refusal to admit the allegations is

           equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

           the allegations." As part of OTC Solutions's agreement to comply with the terms of Section

           202.5(e), OTC Solutions: (1) will not take any action or make or permit to be made any public

           statement denying, directly or indirectly, any allegation in the complaint or creating the

           impression that the complaint is without factual basis; (ii) will not make or permit to be made

           any public statement to the effect that OTC Solutions does not admit the allegations of the

           complaint, or that this Consent contains no admission of the allegations, without also stating that

           OTC Solutions does not deny the allegations; (iii) upon the filing of this Consent, OTC Solutions

           hereby withdraws any papers filed in this action to the extent that they deny any allegation in the

           complaint; and (iv) stipulates solely for purposes of exceptions to discharge set forth in Section

           523 of the Bankruptcy Code, 11 U.S.C. §523, that the allegations in the complaint are true, and

           further, that any debt for disgorgement, prejudgment interest, civil penalty or other amounts due

           by OTC Solutions under the Final Judgment or any other judgment, order, consent order, decree

           or settlement agreement entered in connection with this proceeding, is a debt for the violation by

           OTC Solutions of the federal securities laws or any regulation or order issued under such laws,

           as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19). If OTC

           Solutions breaches this agreement, the Commission may petition the Court to vacate the Final

           Judgment and restore this action to its active docket. Nothing in this paragraph affects OTC




                                                            5
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page64
                                                                     65of
                                                                        of104
                                                                           163
Jan 13 14 07:07p                                                                    0000000000000               p.15




           Solutions's: (i) testimonial obligations; or (ii) right to take legal or factual positions in litigation

           or other legal proceedings in which the Commission is not a party.

                    12.    OTC Solutions hereby waives any rights under the Equal Access to Justice Act,

           the Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law

           to seek from the United States, or any agency, or any official of the United States acting in his or

           her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

           expenses, or costs expended by OTC Solutions to defend against this action. For these purposes,

           OTC Solutions agrees that it is not the prevailing party in this action since the parties have

           reached a good faith settlement.

                    13.    OTC Solutions agrees that the Commission may present the Final Judgment to the

           Court for signature and entry without further notice.

                    14.    OTC Solutions agrees that this Court shall retain jurisdiction over this matter for

           the purpose of enforcing the terms of the Final Judgment.


           Dated:         v2A                              OTC So ns LLC

                                                           By
                                                                    Anthony      11))scin
                                                                    Its  -Pa    . C.) %Al

           State of
                                                   S S:
           County of Rtiliktaora           )

                   On January 13, 2014, Anthony Thompson, a person known to me, personally appeared
           before me and acknowledged executing the foregoing Consent with full authority to do so on
           behalf of OTC Solutions LLC as its -EartPet &Ames"



                                                           Notary ?ublic
                                                           Commission expires:


                                                                6
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page65
                                                                     66of
                                                                        of104
                                                                           163
Jan 13 14 07:08p                                                          0000000000000   p,16




           Approved as to form:


                                                         Dated: January     , 2014
            rent R. Baker, Esq.
           Clyde Snow & Session
           201 S. Main Street, 13th Floor
           Salt Lake City, UT 84111
           Counsel for Anthony Thompson and OTC Solutions LLC
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page66
                                                         67of
                                                            of104
                                                               163




                 EXHIBIT 23
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF Document
                             Document128-2
                                         44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                    Page6768ofof104
                                                                                 163
   Case 1:12-cv-21656-JAL Document 171 Entered on FLSD Docket 02/14/2014 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:12-cv-21656-JAL


       SECURITIES AND EXCHANGE
       COMMISSION,

                                           Plaintiff,

                                v.

       RECYCLE TECH, INC.,
       RYAN GONZALEZ,
       OTC SOLUTIONS LLC,
       ANTHONY THOMPSON,
       PUDONG LLC, and JAY FUNG,

                                           Defendants.



                      FINAL JUDGMENT OF PERMANENT INJUNCTION
                AND OTHER RELIEF AS TO DEFENDANT ANTHONY THOMPSON

              The Securities and Exchange Commission having filed a Complaint and Defendant

       Anthony Thompson having entered a general appearance; consented to the Court's jurisdiction

       over him and the subject matter of this action; consented to entry of this Final Judgment without

       admitting or denying the allegations of the Complaint (except as to personal and subject matter

       jurisdiction and except as otherwise provided herein in paragraph III, which Thompson admits);

       waived findings of fact and conclusions of law; and waived any right to appeal from this Final

       Judgment:
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF Document
                             Document128-2
                                         44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                    Page6869ofof104
                                                                                 163
   Case 1:12-cv-21656-JAL Document 171 Entered on FLSD Docket 02/14/2014 Page 2 of 8




                                                         I.

                                         PERMANENT INJUNCTION

           A. Sections 5(a) and 5(c) of the Securities Act of 1933

               IT IS ORDERED AND ADJUDGED that Thompson and his officers, agents, servants,

        representatives, employees, attorneys, and all persons in active concert or participation with them

       who receive actual notice of this Final Judgment by personal service or otherwise are

       permanently restrained and enjoined from violating Sections 5(a) and 5(c) of the Securities Act

       of 1933 ("Securities Act"), 15 U.S.C. §§ 77e(a) and 77e(c), by, directly or indirectly, in the

       absence of any applicable exemption:

               (a)    Unless a registration statement is in effect as to a security, making use of any

                      means or instruments of transportation or communication in interstate commerce

                      or of the mails to sell such security through the use or medium of any prospectus

                      or otherwise;

              (b)     Unless a registration statement is in effect as to a security, carrying or causing to

                      be carried through the mails or in interstate commerce, by any means or

                      instruments of transportation, any such security for the purpose of sale or for

                      delivery after sale; or

              (c)     Making use of any means or instruments of transportation or communication in

                      interstate commerce or of the mails to offer to sell or offer to buy through the use

                      or medium of any prospectus or otherwise any security, unless a registration

                      statement has been filed with the Commission as to such security, or while the

                      registration statement is the subject of a refusal order or stop order or (prior to the

                      effective date of the registration statement) any public proceeding or examination

                      under Section 8 of the Securities Act, 15 U.S.C. § 77h.
                                                        2
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF Document
                             Document128-2
                                         44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                    Page6970ofof104
                                                                                 163
   Case 1:12-cv-21656-JAL Document 171 Entered on FLSD Docket 02/14/2014 Page 3 of 8




           B. Section 17(a) of the Securities Act

               IT IS FURTHER ORDERED AND ADJUDGED that Thompson and his officers,

        agents, servants, representatives, employees, attorneys, and all persons in active concert or

        participation with them who receive actual notice of this Final Judgment by personal service or

        otherwise are permanently restrained and enjoined from violating Section 17(a) of the Securities

        Act, 15 U.S.C. § 77q(a), in the offer or sale of any security by the use of any means or

        instruments of transportation or communication in interstate commerce or by use of the mails,

       directly or indirectly:

              (a)      to employ any device, scheme, or artifice to defraud;

              (b)     to obtain money or property by means of any untrue statement of a material fact

                      or any omission of a material fact necessary in order to make the statements

                      made, in light of the circumstances under which they were made, not misleading;

                      or

              (c)     to engage in any transaction, practice, or course of business which operates or

                      would operate as a fraud or deceit upon the purchaser

       by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person about

       the price or trading market for any security, or (ii) making any false or misleading statement, or

       disseminating any false or misleading documents, materials, or information, concerning matters

       relating to a decision by an investor or prospective investor to buy or sell securities of any

       company.


          C. Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934

              IT IS FURTHER ORDERED AND ADJUDGED that Thompson and his officers,

       agents, servants, representatives, employees, attorneys, and all persons in active concert or


                                                       3
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF Document
                             Document128-2
                                         44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                    Page7071ofof104
                                                                                  163
  Case 1:12-cv-21656-JAL Document 171 Entered on FLSD Docket 02/14/2014 Page 4 of 8




        participation with them who receive actual notice of this Final Judgment by personal service or

       otherwise are permanently restrained and enjoined from violating, directly or indirectly, Section

       10(b) of the Securities Exchange Act of 1934 (the "Exchange Act"), 15 U.S.C. § 78j(b), and

       Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, by using any means or

       instrumentality of interstate commerce, or of the mails, or of any facility of any national

       securities exchange, in connection with the purchase or sale of any security:

              (a)     to employ any device, scheme, or artifice to defraud;

              (b)     to make any untrue statement of a material fact or to omit to state a material fact

                      necessary in order to make the statements made, in the light of the circumstances

                      under which they were made, not misleading; or

              (c)     to engage in any act, practice, or course of business which operates or would

                      operate as a fraud or deceit upon any person

       by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person about

       the price or trading market for any security, or (ii) making any false or misleading statement, or

       disseminating any false or misleading documents, materials, or information, concerning matters

       relating to a decision by an investor or prospective investor to buy or sell securities of any

       company.


                                                       II.

              DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTY

              IT IS FURTHER ORDERED AND ADJUDGED that Thompson is jointly and

       severally liable with Defendant OTC Solutions LLC for disgorgement in the amount of

       $349,504.61, representing profits gained as a result of the conduct alleged in the Complaint,

       together with prejudgment interest thereon in the amount of $23,735.15. Thompson shall also


                                                       4
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF
   Case                     Document
                             Document
        1:12-cv-21656-JAL Document      128-2
                                         44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                   Page71 72ofof104
                                                                                 163
                                   171 Entered on FLSD Docket 02/14/2014 Page 5 of 8




        pay a civil penalty in the amount of $120,000 pursuant to Section 20(d) of the Securities Act, 15

       U.S.C. § 77t(d), and Section 21(d) of the Exchange Act, 15 U.S.C. § 78u(d). Thompson shall

       satisfy his obligation to pay disgorgement, prejudgment interest, and a civil penalty by paying

       $493,239.76, which he has escrowed with his counsel, to the Securities and Exchange

       Commission within fourteen (14) days from the date of entry of this Final Judgment.

               Thompson may transmit payment electronically to the Commission, which will provide

       detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

       from a bank account via Pay.gov through the SEC website at

       http://www.sec.gov/aboutioffices/orm.htm. Thompson may also pay by certified check, bank

       cashier's check, or United States postal money order payable to the Securities and Exchange

       Commission, which shall be delivered or mailed to

              Enterprise Services Center
              Accounts Receivable Branch
              6500 South MacArthur Boulevard
              Oklahoma City, OK 73169

       and shall be accompanied by a letter identifying the case title, civil action number, and name of

       this Court; Thompson as a defendant in this action; and specifying that payment is made

       pursuant to this Final Judgment. Thompson shall simultaneously transmit photocopies of

       evidence of payment and case identifying information to the Commission's counsel in this

       action. By making this payment, Thompson relinquishes all legal and equitable right, title, and

       interest in such funds and no part of the funds shall be returned to Thompson.

              The Commission shall hold the funds (collectively, the "Fund") and may propose a plan

       to distribute the Fund subject to the Court's approval. The Court shall retain jurisdiction over the

       administration of any distribution of the Fund. If the Commission staff determines that the Fund

       will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

                                                        5
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF Document
                              Document128-2
                                          44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                    Page7273ofof104
                                                                                 163
   Case 1:12-cv-21656-JAL Document 171 Entered on FLSD Docket 02/14/2014 Page 6 of 8




        to the United States Treasury.

               The Commission may enforce the Court's judgment for disgorgement and prejudgment

        interest, by moving for civil contempt (and/or through other collection procedures authorized by

        law) at any time after 14 days following entry of the Final Judgment. Thompson shall pay post

       judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

               To preserve the deterrent effect of the civil penalty, Thompson shall not, after offset or

       reduction of any award of compensatory damages in any Related Investor Action based on

       Thompson's payment of disgorgement in this action, argue that he is entitled to, nor shall he

       further benefit by, offset or reduction of such compensatory damages award by the amount of

       any part of Thompson's payment of a civil penalty in this action ("Penalty Offset"). If the court

       in any Related Investor Action grants such a Penalty Offset, Thompson shall, within 30 days

       after entry of a final order granting the Penalty Offset, notify the Commission's counsel in this

       action and pay the amount of the Penalty Offset to the United States Treasury or to a Fair Fund,

       as the Commission directs. Such a payment shall not be deemed an additional civil penalty and

       shall not be deemed to change the amount of the civil penalty imposed in this action. For

       purposes of this paragraph, a "Related Investor Action" means a private damages action brought

       against Thompson by or on behalf of one or more investors based on substantially the same facts

       as alleged in the Complaint in this action.

              Thompson shall not seek or accept, directly or indirectly, reimbursement or

       indemnification from any source, including but not limited to payment made pursuant to any

       insurance policy, with regard to any civil penalty amounts that Thompson pays, regardless of

       whether such penalty amounts or any part thereof are added to a distribution fund or otherwise

       used for the benefit of investors. Thompson shall not claim, assert, or apply for a tax deduction



                                                       6
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF
   Case                      Document
                              Document
        1:12-cv-21656-JAL Document       128-2
                                          44-3on Filed
                                   171 Entered   FiledDocket
                                                 FLSD  08/15/16
                                                        03/13/19  Page
                                                                   PagePage
                                                             02/14/2014 73
                                                                         74of
                                                                            ofof104
                                                                            7    163
                                                                                  8




        or tax credit with regard to any federal, state, or local tax for any penalty amounts that Thompson

        pays, regardless of whether such penalty amounts or any part thereof are added to a distribution

        fund or otherwise used for the benefit of investors.

                                                        III.

                                BANKRUPTCY NONDISCHARGEABILITY

               IT IS FURTHER ORDERED AND ADJUDGED that, solely for purposes of

       exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

       allegations in the Complaint are true and admitted by Thompson, and further, any debt for

       disgorgement, prejudgment interest, civil penalty or other amounts due by Thompson under this

       Final Judgment or any other judgment, order, consent order, decree or settlement agreement

       entered in connection with this proceeding, is a debt for the violation by Thompson of the federal

       securities laws or any regulation or order issued under such laws, as set forth in Section

       523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                        IV.

                                             PENNY STOCK BAR

               IT IS FURTHER ORDERED AND ADJUDGED that Thompson is permanently

       barred from participating in an offering of penny stock, including engaging in activities with a

       broker, dealer, or issuer for purposes of issuing, trading, or inducing or attempting to induce the

       purchase or sale of any penny stock. A penny stock is any equity security that has a price of less

       than five dollars, except as provided in Rule 3a51-1 under the Exchange Act, 17 C.F.R.

       240 .3 a51-1.




                                                         7
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF
   Case                      Document
                              Document
         1:12-cv-21656-JAL Document      128-2
                                          44-3 onFiled
                                    171 Entered  Filed
                                                  FLSD 08/15/16
                                                        03/13/19
                                                       Docket      Page
                                                                    PagePage
                                                              02/14/2014 74
                                                                          75of
                                                                             of104
                                                                                163
                                                                             8 of 8




                                                        V.

                                      INCORPORATION OF CONSENT

                IT IS FURTHER ORDERED AND ADJUDGED that the Consent is incorporated

        herein with the same force and effect as if fully set forth herein, and that Thompson shall comply

        with all of the undertakings and agreements set forth therein.

                                                        VI.

                                      RETENTION OF JURISDICTION

               IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain

        jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                       VII.

                                        RULE 54(b) CERTIFICATION

               There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

        Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.
                                                                  )
               DONE AND ORDERED in Chambers in Miami, Florida, this / ) day of

                         , 2014.
             ,.i

                                                      JO      A. LENARD
                                                                         '4-
                                                           ITED STATES DISTRICT JUDGE




                                                         8
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page75
                                                         76of
                                                            of104
                                                               163




                 EXHIBIT 24
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF
   Case                      Document
                             Document
        1:12-cv-21656-JAL Document       128-2
                                         44-3onFiled
                                   168 Entered Filed08/15/16
                                               FLSD  03/13/19
                                                     Docket      Page
                                                                  PagePage
                                                            02/14/2014 76
                                                                        77of
                                                                           ofof104
                                                                           1    163
                                                                                 7




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.: 1:12-cv-21656-JAL


       SECURITIES AND EXCHANGE
       COMMISSION,

                                            Plaintiff,

                                 v.

       RECYCLE TECH, INC.,
       RYAN GONZALEZ,
       OTC SOLUTIONS LLC,
       ANTHONY THOMPSON,
       PUDONG LLC, and JAY FUNG,

                                           Defendants.



                      FINAL JUDGMENT OF PERMANENT INJUNCTION
                 AND OTHER RELIEF AS TO DEFENDANT OTC SOLUTIONS LLC

              The Securities and Exchange Commission having filed a Complaint and Defendant OTC

       Solutions LLC having entered a general appearance; consented to the Court's jurisdiction over it

       and the subject matter of this action; consented to entry of this Final Judgment without admitting

       or denying the allegations of the Complaint (except as to personal and subject matter jurisdiction

       and except as otherwise provided herein in paragraph III, which OTC Solutions admits); waived

       findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page77
                                                         78of
                                                            of104
                                                               163
   Case 1:12-cv-21656-JAL Document 168 Entered on FLSD Docket 02/14/2014 Page 2 of 7




                                                       I.

                                       PERMANENT INJUNCTION

         A. Sections 5(a) and 5(c) of the Securities Act of 1933

             IT IS ORDERED AND ADJUDGED that OTC Solutions and its officers, agents,

      servants, representatives, employees, attorneys, and all persons in active concert or participation

      with them who receive actual notice of this Final Judgment by personal service or otherwise are

      permanently restrained and enjoined from violating Sections 5(a) and 5(c) of the Securities Act

      of 1933 ("Securities Act"), 15 U.S.C. §§ 77e(a) and 77e(c), by, directly or indirectly, in the

      absence of any applicable exemption:

             (a)     Unless a registration statement is in effect as to a security, making use of any

                     means or instruments of transportation or communication in interstate commerce

                    or of the mails to sell such security through the use or medium of any prospectus

                    or otherwise;

             (b)    Unless a registration statement is in effect as to a security, carrying or causing to

                    be carried through the mails or in interstate commerce, by any means or

                     instruments of transportation, any such security for the purpose of sale or for

                    delivery after sale; or

             (c)    Making use of any means or instruments of transportation or communication in

                    interstate commerce or of the mails to offer to sell or offer to buy through the use

                    or medium of any prospectus or otherwise any security, unless a registration

                    statement has been filed with the Commission as to such security, or while the

                    registration statement is the subject of a refusal order or stop order or (prior to the

                    effective date of the registration statement) any public proceeding or examination

                    under Section 8 of the Securities Act, 15 U.S.C. § 77h.
                                                      2
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF Document
                             Document128-2
                                         44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                    Page7879ofof104
                                                                                 163
   Case 1:12-cv-21656-JAL Document 168 Entered on FLSD Docket 02/14/2014 Page 3 of 7




           B. Section 17(a) of the Securities Act

               IT IS FURTHER ORDERED AND ADJUDGED that OTC Solutions and its officers,

       agents, servants, representatives, employees, attorneys, and all persons in active concert or

       participation with them who receive actual notice of this Final Judgment by personal service or

       otherwise are permanently restrained and enjoined from violating Section 17(a) of the Securities

       Act, 15 U.S.C. § 77q(a), in the offer or sale of any security by the use of any means or

       instruments of transportation or communication in interstate commerce or by use of the mails,

       directly or indirectly:

               (a)     to employ any device, scheme, or artifice to defraud;

              (b)      to obtain money or property by means of any untrue statement of a material fact

                       or any omission of a material fact necessary in order to make the statements

                       made, in light of the circumstances under which they were made, not misleading;

                      or

              (c)      to engage in any transaction, practice, or course of business which operates or

                      would operate as a fraud or deceit upon the purchaser

       by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person about

       the price or trading market for any security, or (ii) making any false or misleading statement, or

       disseminating any false or misleading documents, materials, or information, concerning matters

       relating to a decision by an investor or prospective investor to buy or sell securities of any

       company.


          C. Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934

              IT IS FURTHER ORDERED AND ADJUDGED that OTC Solutions and its officers,

       agents, servants, representatives, employees, attorneys, and all persons in active concert or


                                                        3
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF Document
                             Document128-2
                                         44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                    Page7980ofof104
                                                                                 163
   Case 1:12-cv-21656-JAL Document 168 Entered on FLSD Docket 02/14/2014 Page 4 of 7




       participation with them who receive actual notice of this Final Judgment by personal service or

       otherwise are permanently restrained and enjoined from violating, directly or indirectly, Section

       10(b) of the Securities Exchange Act of 1934 (the "Exchange Act"), 15 U.S.C. § 78j(b), and

       Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, by using any means or

       instrumentality of interstate commerce, or of the mails, or of any facility of any national

       securities exchange, in connection with the purchase or sale of any security:

              (a)     to employ any device, scheme, or artifice to defraud;

              (b)     to make any untrue statement of a material fact or to omit to state a material fact

                      necessary in order to make the statements made, in the light of the circumstances

                      under which they were made, not misleading; or

              (c)     to engage in any act, practice, or course of business which operates or would

                      operate as a fraud or deceit upon any person

       by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person about

       the price or trading market for any security, or (ii) making any false or misleading statement, or

       disseminating any false or misleading documents, materials, or information, concerning matters

       relating to a decision by an investor or prospective investor to buy or sell securities of any

       company.


                                                      IL

                         DISGORGEMENT AND PREJUDGMENT INTEREST

              IT IS FURTHER ORDERED AND ADJUDGED that OTC Solutions is jointly and

       severally liable with Defendant Anthony Thompson for disgorgement in the amount of

       $349,504.61, representing profits gained as a result of the conduct alleged in the Complaint,

       together with prejudgment interest thereon in the amount of $23,735.15. OTC Solutions shall


                                                       4
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF Document
                             Document128-2
                                         44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                    Page8081ofof104
                                                                                 163
   Case 1:12-cv-21656-JAL Document 168 Entered on FLSD Docket 02/14/2014 Page 5 of 7




        satisfy its obligation to pay disgorgement and prejudgment interest by paying $373,239.76,

        which it has escrowed with its counsel, to the Securities and Exchange Commission within

        fourteen (14) days from the date of entry of this Final Judgment.

               OTC Solutions may transmit payment electronically to the Commission, which will

        provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

       directly from a bank account via Pay.gov through the SEC website at

        hup://www.sec.gov/about/offices/otin.htm. OTC Solutions may also pay by certified check,

        bank cashier's check, or United States postal money order payable to the Securities and

       Exchange Commission, which shall be delivered or mailed to

               Enterprise Services Center
               Accounts Receivable Branch
               6500 South MacArthur Boulevard
               Oklahoma City, OK 73169

       and shall be accompanied by a letter identifying the case title, civil action number, and name of

       this Court; OTC Solutions as a defendant in this action; and specifying that payment is made

       pursuant to this Final Judgment. OTC Solutions shall simultaneously transmit photocopies of

       evidence of payment and case identifying information to the Commission's counsel in this

       action. By making this payment, OTC Solutions relinquishes all legal and equitable right, title,

       and interest in such funds and no part of the funds shall be returned to OTC Solutions.

              The Commission shall hold the funds (collectively, the "Fund") and may propose a plan

       to distribute the Fund subject to the Court's approval. The Court shall retain jurisdiction over the

       administration of any distribution of the Fund. If the Commission staff determines that the Fund

       will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

       to the United States Treasury.

              The Commission may enforce the Court's judgment for disgorgement and prejudgment

                                                        5
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF Document
                             Document128-2
                                         44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                    Page8182ofof104
                                                                                 163
   Case 1:12-cv-21656-JAL Document 168 Entered on FLSD Docket 02/14/2014 Page 6 of 7




       interest, by moving for civil contempt (and/or through other collection procedures authorized by

       law) at any time after 14 days following entry of the Final Judgment. OTC Solutions shall pay

       post judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.



                                BANKRUPTCY NONDISCHARGEABILITY

              IT IS FURTHER ORDERED AND ADJUDGED that, solely for purposes of

       exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

       allegations in the Complaint are true and admitted by OTC Solutions, and further, any debt for

       disgorgement, prejudgment interest, civil penalty or other amounts due by OTC Solutions under

       this Final Judgment or any other judgment, order, consent order, decree or settlement agreement

       entered in connection with this proceeding, is a debt for the violation by OTC Solutions of the

       federal securities laws or any regulation or order issued under such laws, as set forth in Section

       523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19),

                                                      IV.

                                             CIVIL PENALTY

              IT IS FURTHER ORDERED AND ADJUDGED that pursuant to Federal Rule of

       Civil Procedure 41(a), Plaintiff's civil penalty claim in the above-captioned action is dismissed

       against OTC Solutions.

                                                      V.

                                    INCORPORATION OF CONSENT

              IT IS FURTHER ORDERED AND ADJUDGED that the Consent is incorporated

       herein with the same force and effect as if fully set forth herein, and that OTC Solutions shall

       comply with all of the undertakings and agreements set forth therein.



                                                       6
Case
Case 1:14-cv-09126-ALC
      1:14-cv-09126-KBF
   Case                      Document
                              Document
        1:12-cv-21656-JAL Document       128-2
                                          44-3on Filed
                                   168 Entered   FiledDocket
                                                 FLSD  08/15/16
                                                        03/13/19  Page
                                                                   PagePage
                                                             02/14/2014 82
                                                                         83of
                                                                            ofof104
                                                                            7    163
                                                                                  7




                                                       VI.

                                     RETENTION OF JURISDICTION

              IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain

       jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                      VII.

                                       RULE 54(b) CERTIFICATION

              There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

       Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

              DONE AND ORDERED in Chambers in Miami, Florida, this 13 day of

            J03--        , 2014.


                                                     JO   A. LENARD
                                                     UNITED STATES DISTRICT JUDGE




                                                        7
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page83
                                                         84of
                                                            of104
                                                               163




                 EXHIBIT 25
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page84
                                                         85of
                                                            of104
                                                               163
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page85
                                                         86of
                                                            of104
                                                               163
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page86
                                                         87of
                                                            of104
                                                               163




                 EXHIBIT 26
U.S. Securities
        Case    and Exchange Commission
        Case1:14-cv-09126-ALC
                1:14-cv-09126-KBF       Secure128-2
                                   Document
                                   Document   Email
                                              44-3 Message
                                                    Filed   View Page
                                                    Filed08/15/16
                                                          03/13/19 Page87
                                                                        88of  163 Page 1 of 5
                                                                           of104




  brb@clydesnow.com
   Sent:               Dec 20, 2013 12:54 PM
   Expires:            Mar 20, 2014 12:54 PM
   From:               brb@clydesnow.com
   To:                 pizzanip@sec.gov
   Cc:
   Subject:            RE: small Blast Applications


   Let's just have an initial call with us today and if it makes sense we can do a separate call including
   the DA later.

   Brent
      Originally sent by pizzanip@sec.gov on Dec 20, 2013 12:01 PM ---
   Does it make sense to have someone from the DA's office on the call? Let me know your
   preference.

   Thanks.

   From: Brent R. Baker [mailto:BRB@clydesnow.com]
   Sent: Thursday, December 19, 2013 7:14 PM
   To: Pizzani, Peter A.
   Cc: Osnato, Michael J.; Mark L. Smith; Loren Washburn
   Subject: Re: Blast Applications

   That works for me. I will see Mark and Loren at the firm Holiday party tonight and I'll see if they are
   open too. I'll email you later.

   Thanks,

   Brent

   Brent Baker
   Clyde Snow

   On Dec 19, 2013, at 5:04 PM, "Pizzani, Peter A."
   <PizzaniP@SEC.GOV<mailto:PizzaniP@SEC.GOV>> wrote:
   My afternoon is pretty wide open. How is 3:30 Eastern time?
   Sent from BlackBerry Wireless Handheld.



   From: Brent R. Baker [mailto:BRB@clydesnow.com]
   Sent: Thursday, December 19, 2013 06:21 PM Eastern Standard Time
   To: Pizzani, Peter A.
   Cc: Osnato, Michael J.; Mark L. Smith <MLS@clydesnow.com<mailto:MLS@clydesnow.com>>;
   Loren Washburn <dlw@clydesnow.com<mailto:d1w@clydesnow.com>>
   Subject: RE: Blast Applications




https://webl.zixmail.net/s/messageservlet?sm=131220195446280783&b=sec                               3/20/2014
U.S. Securities and Exchange Commission Secure Email Message View
        Case
        Case1:14-cv-09126-ALC
                1:14-cv-09126-KBF Document
                                   Document128-2
                                               44-3 Filed
                                                      Filed08/15/16
                                                            03/13/19 Page
                                                                     Page88
                                                                          89of  163Page 2 of 5
                                                                             of104

   Peter:

   I have had a chance to talk to my client and he is genuinely open to discussing the terms you laid
   out in your email below. Can you find some time tomorrow afternoon to talk about possible
   resolution? Please let me know what works for you. I am also in Monday of next week.

   Regards,

   Brent

   Brent R. Baker
   ClydeSnow
   ATTORNEYS AT LAW
   201 South Main Street, Suite 1300
   Salt Lake City, UT 84111
   P: 801.322.2516
   D: 801.433.2438
   F: 801.521.6280
   www.clydesnow.com<http://www.clydesnow.com/>
   CONFIDENTIALITY NOTICE
   This electronic mail transmission, and any documents, files, or previous e-mail messages attached
   to it, is intended only for the use of the person or entity to whom it is addressed and may contain
   information that is privileged, confidential, and/or exempt from disclosure under applicable law. If
   you are not the intended recipient or a person responsible for delivering it to the intended recipient,
   you are hereby notified that you must not read this transmission and that any disclosure, copying,
   printing, distribution, use of any of the information, or the taking of action in reliance on the contents
   of the information contained in or attached to this transmission is STRICTLY PROHIBITED. If you
   have received this transmission in error, please immediately notify the sender by telephone or
   return e-mail and delete the original transmission and its attachments without reading or saving it in
   any manner.
   FEDERAL TAX ADVICE DISCLAIMER We are required by U. S. Treasury Regulations to inform
   you that, to the extent this message includes any federal tax advice, this message is not intended
   or written by the sender to be used, and cannot be used, for the purpose of avoiding federal tax
   penalties.
   Please consider the environment before printing this e-mail.



   From: Brent R. Baker
   Sent: Monday, December 16, 2013 4:54 PM
   To: 'Pizzani, Peter A.'
   Cc: Osnato, Michael J.; Mark L. Smith; Loren Washburn
   Subject: RE: Blast Applications

   Peter:

   Thanks for the prompt response. I know the Commission staff is very busy but I would like to think
   it is always an efficient use of resources and professionally responsible for the staff to talk about
   settlement at any point.

   As to the terms you proposed, please allow me a day or two to talk with my client and I will get back
   to you. I am hopeful we can find enough common ground to make further conversation meaningful.

   Best regards,




https://webl.zixmail.net/s/messageservlet?sm=131220195446280783&13—sec                                3/20/2014
U.S. Securities
        Case    and Exchange Commission
        Case1:14-cv-09126-ALC
                1:14-cv-09126-KBF       Secure128-2
                                  Document
                                   Document    Email Message
                                              44-3   Filed   View Page
                                                     Filed08/15/16
                                                           03/13/19 Page89
                                                                         90of  163 Page 3 of 5
                                                                            of104

   Brent

   Brent R. Baker
   ClydeSnow
   ATTORNEYS AT LAW
   201 South Main Street, Suite 1300
   Salt Lake City, UT 84111
   P: 801.322.2516
   D: 801.433.2438
   F: 801.521.6280
   www.clydesnow.com<http://vvvvvv.clydesnow.com/>
   CONFIDENTIALITY NOTICE
   This electronic mail transmission, and any documents, files, or previous e-mail messages attached
   to it, is intended only for the use of the person or entity to whom it is addressed and may contain
   information that is privileged, confidential, and/or exempt from disclosure under applicable law. If
   you are not the intended recipient or a person responsible for delivering it to the intended recipient,
   you are hereby notified that you must not read this transmission and that any disclosure, copying,
   printing, distribution, use of any of the information, or the taking of action in reliance on the contents
   of the information contained in or attached to this transmission is STRICTLY PROHIBITED. If you
   have received this transmission in error, please immediately notify the sender by telephone or
   return e-mail and delete the original transmission and its attachments without reading or saving it in
   any manner.
   FEDERAL TAX ADVICE DISCLAIMER We are required by U. S. Treasury Regulations to inform
   you that, to the extent this message includes any federal tax advice, this message is not intended
   or written by the sender to be used, and cannot be used, for the purpose of avoiding federal tax
   penalties.
   Please consider the environment before printing this e-mail.




   From: Pizzani, Peter A. [mailto:PizzaniP@SEC.GOV]
   Sent: Monday, December 16, 2013 3:10 PM
   To: Brent R. Baker
   Cc: Osnato, Michael J.; Mark L. Smith
   Subject: RE: Blast Applications

   We don't see the need to discuss status. We are moving forward with our investigation.

   As to a possible resolution, here are the only terms we would be willing to discuss and ultimately
   recommend:

           antifraud injunction.
           penny stock bar, as well as all other collateral bars.
           disgorgement of proceeds from Blast plus prejudgment interest.
           payment of penalty, amount to be determined

   If your client is willing to proceed on this basis, we can schedule a time to talk.

   Peter A. Pizzani
   Senior Counsel
   Securities and Exchange Commission
   3 World Financial Center
   New York, NY 10281
   (212) 336-0147



https://webl.zixmail.net/s/messageservlet?sm=131220195446280783&b=sec                                 3/20/2014
U.S. Securities
       Case     and Exchange Commission
        Case1:14-cv-09126-ALC
                1:14-cv-09126-KBF       Secure128-2
                                  Document
                                   Document    Email Message
                                              44-3   Filed   View Page
                                                     Filed08/15/16
                                                           03/13/19 Page90
                                                                         91of  163 Page 4 of 5
                                                                            of104




   From: Brent R. Baker [mailto:BRB©clydesnow.com]
   Sent: Monday, December 16, 2013 4:28 PM
   To: Pizzani, Peter A.
   Cc: Mark L. Smith
   Subject: Blast Applications

   Mr. Pizzani:

   Do you have some time in the next few days to schedule a time to talk about the status of this
   matter and possible resolution. Let me know when you are available and I will set up a call.

   Best regards,

   Brent

   Brent R. Baker
   ClydeSnow
   ATTORNEYS AT LAW
   201 South Main Street, Suite 1300
   Salt Lake City, UT 84111
   P: 801.322.2516
   D: 801.433.2438
   F: 801.521.6280
   www.clydesnow.com<http://www.clydesnow.com/>
   CONFIDENTIALITY NOTICE
   This electronic mail transmission, and any documents, files, or previous e-mail messages attached
   to it, is intended only for the use of the person or entity to whom it is addressed and may contain
   information that is privileged, confidential, and/or exempt from disclosure under applicable law. If
   you are not the intended recipient or a person responsible for delivering it to the intended recipient,
   you are hereby notified that you must not read this transmission and that any disclosure, copying,
   printing, distribution, use of any of the information, or the taking of action in reliance on the contents
   of the information contained in or attached to this transmission is STRICTLY PROHIBITED. If you
   have received this transmission in error, please immediately notify the sender by telephone or
   return e-mail and delete the original transmission and its attachments without reading or saving it in
   any manner.
   FEDERAL TAX ADVICE DISCLAIMER We are required by U. S. Treasury Regulations to inform
   you that, to the extent this message includes any federal tax advice, this message is not intended
   or written by the sender to be used, and cannot be used, for the purpose of avoiding federal tax
   penalties.
   Please consider the environment before printing this e-mail.

   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.
   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its



https://webLzixmail.net/s/messageservlet?sm=131220195446280783&b=sec                                  3/20/2014
U.S. Securities and Exchange Commission Secure Email Message View                  Page 5 of 5
       Case
        Case1:14-cv-09126-ALC
                1:14-cv-09126-KBF Document
                                   Document128-2
                                               44-3 Filed
                                                     Filed08/15/16
                                                           03/13/19 Page
                                                                    Page91
                                                                         92of
                                                                            of104
                                                                               163

   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.
   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.




   This message was secured by ZixCorp(R).


                                                                                        Secured by Z   Jlf.   or .i




haps://webl.zixmail.net/s/messageservlet?sm=131220195446280783&b=sec                                   3/20/2014
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page92
                                                         93of
                                                            of104
                                                               163




                 EXHIBIT 27
U.S. Securities and Exchange Commission Secure Email Message View                   Page 1 of 1
        Case
        Case1:14-cv-09126-ALC
                1:14-cv-09126-KBF Document
                                   Document128-2
                                               44-3 Filed
                                                      Filed08/15/16
                                                            03/13/19 Page
                                                                     Page93
                                                                          94of
                                                                             of104
                                                                                163



                                                                           SciCutifies orict    :Chtlflo3 (t)mfr:.    Orl




  brb@clydesnow.com
  I Received:          Jan 7, 2014 8:42 AM
    Expires:           Apr 7, 2014 9:42 AM
   From:               pizzanip@sec.gov
    To:                brb@clydesnow.com
    Cc:                osnatom@sec.gov, mls@clydesnow.com, dlw@clydesnow.com
   Subject:            smail Blast Applications NY-8264
 Attachments:        Baker Term Sheet.pdf, htmlBody.html

   Dear Mr. Baker,

   I have attached the a letter we discussed yesterday concerning the proposed settlement with your
   clients.



   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
   I New York Regional Office I 200 Vesey Street, 4th Floor, New York, NY 10281-1022 I direct
   212.336.0147 I main 212.336.1100 I fax 212.336.1353


   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.




  This message was secured by ZixCorp(R).


                                                                                               Secured by ZiX(   rp




https://webl.zixmail.net/s/messageservlet?m=ABBmPnmjZS35bwnk0A5vxClp&b=sec                                3/20/2014
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page94
                                                            95of
                                                               of104
                                                                  163



                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION                        PETER PIZZANI
                                                                                   TELEPHONE: (212) 336-0147
                               NEW YORK REGIONAL OFFICE                            pizzanip@sec.gov
                                  BROOKFIELD PLACE, 200 VESEY STREET
                                       NEW YORK, NY 10281-1022




                                                              January 7, 2014




BY E-MAIL
Brent R. Baker, Esq.
Clyde Snow & Sessions
201 South Main Street, Suite 1300
Salt Lake City, Utah 84111

        Re:    Blast Applications, Inc. (NY-8264)

Dear Mr. Baker:

        This letter is to memorialize that your clients, Anthony J. Thompson, Jr. ("Thompson")
and OTC Solutions, LLC ("OTC Solutions") agree to settle all potential claims against them
arising from the promotion of the stock of Blast Applications, Inc. on the following terms:

        • Injunctions against Thompson and OTC Solutions with respect to further violations of
the anti-touting provisions of the Securities Act and the anti-fraud provisions the Securities Act
and the Exchange Act;

         • A life-time bar against Thompson associating with any broker, dealer, investment
adviser, municipal securities dealer, municipal advisor, transfer agent, or national recognized
statistical rating organization, and from participating in any penny stock offering;

       • Thompson will pay disgorgement equal to one-third of the proceeds of OTC's sale of
Blast Applications stock in connection with the November 2009 promotion of Blast Applications
(approximately $570,000 ± 3 = $190,000) plus prejudgment interest;

       • Thompson will pay a civil penalty equal to the amount of disgorgement;
   Case
   Case1:14-cv-09126-ALC
        1:14-cv-09126-KBF Document
                          Document128-2
                                   44-3 Filed
                                        Filed08/15/16
                                              03/13/19 Page
                                                       Page95
                                                            96of
                                                               of104
                                                                  163



Brent Baker, Esq.
January 6, 2014
Page 2

        As you know, any settlement must be approved by the full Commission and the terms
outlined herein are representative only of the position of the Division of Enforcement. The staff
will not recommend any settlement offer until we receive proof that all funds to paid pursuant to
the proposed settlement have been placed in escrow.

          To indicate your acceptance of these terms, please countersign below.



                                                                    ely


                                                             Peter Pizz
                                                             Senior Counsel
                                                             Division of Enforcement

 AGRRED AND ACCEPTED:



 Anthony J. Thompson, Jr.

 OTC Solutions, LLC



 By:
 Title:

APPROVED AS TO FORM:



Brent R. Baker, Esq.
Clyde Snow & Sessions
Counsel for Anthony J. Thompson, Jr.
and OTC Solutions, LLC
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page96
                                                         97of
                                                            of104
                                                               163




                 EXHIBIT 28
                   Case
                   Case1:14-cv-09126-ALC
                        1:14-cv-09126-KBF Document
                                          Document128-2
                                                   44-3 Filed
                                                        Filed08/15/16
                                                              03/13/19 Page
                                                                       Page97
                                                                            98of
                                                                               of104
                                                                                  163

Aaron Lebenta

From:                                            Aaron Lebenta
Sent:                                            Wednesday, September 03, 2014 5:02 PM
To:                                              Aaron Lebenta
Subject:                                         FW: Call this afternoon
Attachments:                                     Confidential Thompson Settlement Letter (00474950-2).docx




From: Brent R. Baker
Sent: Thursday, January 09, 2014 1:47 PM
To: Pizzani, Peter A.
Cc: Mark L. Smith; Aaron Lebenta
Subject: RE: Call this afternoon

Peter,

As promised, attached is the revised term sheet. We converted the original to a word document; our changes are
displayed in redline. Please let me know if you have any questions or wish to discuss.

Regards,
Brent



Brent R. Baker

ClydeSnow
ATTORNEYS AT LAW
201 South Main Street, Suite 1300
Salt Lake City, UT 84111
P: 801.322.2516
D: 801.433.2438
F: 801.521.6280
www.clydesnow.com
CONFIDENTIALITY NOTICE
This electronic mail transmission, and any documents, files, or previous e-mail messages attached to it, is intended only for the use of the person or entity to whom it
is addressed and may contain information that is privileged, confidential, and/or exempt from disclosure under applicable law. If you are not the intended recipient or
a person responsible for delivering it to the intended recipient, you are hereby notified that you must not read this transmission and that any disclosure, copying,
printing, distribution, use of any of the information, or the taking of action in reliance on the contents of the information contained in or attached to this transmission
is STRICTLY PROHIBITED. If you have received this transmission in error, please immediately notify the sender by telephone or return e-mail and delete the original
transmission and its attachments without reading or saving it in any manner.
FEDERAL TAX ADVICE DISCLAIMER We are required by U. S. Treasury Regulations to inform you that, to the extent this
message includes any federal tax advice, this message is not intended or written by the sender to be used, and cannot
be used, for the purpose of avoiding federal tax penalties.
Please consider the environment before printing this e-mail.




From: Pizzani, Peter A. [mailto:PizzaniP@SEC.GOV]
Sent: Thursday, January 09, 2014 11:31 AM
To: Brent R. Baker
Subject: Call this afternoon

                                                                                    1
             Case
             Case1:14-cv-09126-ALC
                  1:14-cv-09126-KBF Document
                                    Document128-2
                                             44-3 Filed
                                                  Filed08/15/16
                                                        03/13/19 Page
                                                                 Page98
                                                                      99of
                                                                         of104
                                                                            163

When will you be available?

Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division I New York
Regional Office I 200 Vesey Street, 4th Floor, New York, NY 10281-1022 I direct 212.336.0147 I main
212.336.1100 I fax 212.336.1353


Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities and Exchange
Commission is for the exclusive use of the intended recipient(s) and may contain confidential and privileged
information. If you are not the intended recipient, please do not read, distribute, or take action in reliance upon
the message. If you have received this message in error, please notify the sender immediately by return e-mail
and promptly delete this message and its attachments from your computer system. Be advised that no privileges
are waived by the transmission of this message.




                                                         2
           Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                    Document128-2
                                             44-3 Filed 08/15/16
                                                        03/13/19 Page 99
                                                                      100ofof104
                                                                              163




                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION                      PETER PIZZANI
                                                                                   TELEPHONE: (212) 336-0147
                           NEW YORK REGIONAL OFFICE BROOKFIELD PLACE,              pizzanip@sec.gov
                                             200 VESEY STREET
                                          NEW YORK, NY 10281-1022




                                January 7, 2014




 BY E-MAIL
 Brent R. Baker, Esq.
 Clyde Snow & Sessions
 201 South Main Street, Suite 1300
 Salt Lake City, Utah 84111

          Re:     Confidential Settlement Communication in the Matter of Blast Applications, Inc. (NY-
          8264)

 Dear Mr. Baker:

         This letter is to memorialize that your clients, Anthony J. Thompson, Jr. ("Thompson")
 and OTC Solutions, LLC ("OTC Solutions") agree to settle all potential claims against them_
 brought by or on behalf of the United States Securities and Exchange Commission
 ("Commission), or to which the Commission is a party. This includes any and all claims
 arising from the pm-notion-Commission's investigation pursuant to a formal order of
 investigation in re Blast Applications. Inc. (NY-8264), and excluding the Commission's
 commenced litigation in the Southern District of Florida captioned SEC v, Recycle Tech, Inc. et
 al.. Case number 1:12-cv-2 656o4Lthe stock f.)-f Blast-A-pplietitiens-ne; and -other conduct over
 which the Commission has jurisdiction on the following terms:

        • A cease-and-desist order pursuant to Section 21C of the Securities and Exchange Act of               Formatted: Left

 1934 ("Exchange .Act")injunctions without admitting or denying any allegations against
 Thompson and OTC Solutions with respect to-Further-violations of the anti-touting provisions of
 the Securities Act and the anti-fraud provisions of the Securities Act and the Exchange Act;

          • A hfe-timepermanent bar against Thompson from associating with any broker,
 dealer, investment adviser, municipal securities dealer, municipal advisor, transfer agent, or
 national recognized statistical rating organization, and from participating in any penny stock
 offering;

        • Thompson will pay disgorgement equal to one-third of the proceeds of OTC's sale of
 Blast Applications stock in connection with the November 2009 promotion of Blast Applications
 (approximately $570,000       = $190,000) plus prejudgment interest;
{00474950-2}
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page100
                                                                     101of
                                                                         of104
                                                                            163




           • Thompson will pay a Third Tier civil penalty of $150.000 pursuant to Section 21(d)(3)
           of the Exchange Actegnal to the amount of disgorgement;




{00474950-2 }
               Case
               Case1:14-cv-09126-ALC
                    1:14-cv-09126-KBF Document
                                      Document128-2
                                               44-3 Filed
                                                    Filed08/15/16
                                                          03/13/19 Page
                                                                   Page101
                                                                        102of
                                                                            of104
                                                                               163




     Brent Baker, Esq.
     January 6, 2014
     Paget

             As you know, any settlement must be approved by the full Commission and the terms
     outlined herein are representative only of the position of the Division of Enforcement. The staff
     will not recommend any settlement offer until we receive proof that all funds to be paid pursuant
     to the proposed settlement have been placed in escrow.

               To indicate your acceptance of these terms, please countersign below.




                                                                   Senior Counsel
                                                                   Division of Enforcement

I     AGREED AGREED AND ACCEPTED:




      Anthony J. Thompson, Jr.
      OTC Solutions, LLC


      By:
      Title:

      APPROVED AS TO FORM:




     Brent R. Baker, Esq.
     Clyde Snow & Sessions
     Counsel for Anthony J. Thompson, Jr.
     and OTC Solutions, LLC




    {00474950-2}
Case
Case1:14-cv-09126-ALC
     1:14-cv-09126-KBF Document
                       Document128-2
                                44-3 Filed
                                     Filed08/15/16
                                           03/13/19 Page
                                                    Page102
                                                         103of
                                                             of104
                                                                163




                 EXHIBIT 29
                   Case
                   Case1:14-cv-09126-ALC
                        1:14-cv-09126-KBF Document
                                          Document128-2
                                                   44-3 Filed
                                                        Filed08/15/16
                                                              03/13/19 Page
                                                                       Page103
                                                                            104of
                                                                                of104
                                                                                   163

Brent R. Baker

From:                                            Pizzani, Peter A. <PizzaniP@SEC.GOV >
Sent:                                            Wednesday, January 15, 2014 4:50 PM
To:                                              Brent R. Baker
Cc:                                              Mark L. Smith
Subject:                                         RE: Status of escrow



We will start now based on your representation.


From: Brent R. Baker [mailto:BRB©clydesnow.corn]
Sent: Wednesday, January 15, 2014 6:07 PM
To: Pizzani, Peter A.
Cc: Mark L. Smith
Subject: RE: Status of escrow

Peter:

The money ($345,000 plus amount roughly equal to prejudgment interest through August 2013) is in currently my trust
account for use in settling this matter subject to consideration and approval by the Commission.

Let me know what additional information you need to get started on the drafting of the Offer of Settlement.

Regards,

Brent

Brent R. Baker

aydeSnow
ATTORNEYS AT LAW
201 South Main Street, Suite 1300
Salt Lake City, UT 84111
P: 801.322.2516
D: 801.433.2438
F: 801.521.6280
www.clydesnow.com
CONFIDENTIALITY NOTICE
This electronic mail transmission, and any documents, files, or previous e-mail messages attached to it, is intended only for the use of the person or entity to whom it
is addressed and may contain information that is privileged, confidential, and/or exempt from disclosure under applicable law. If you are not the intended recipient or
a person responsible for delivering it to the intended recipient, you are hereby notified that you must not read this transmission and that any disclosure, copying,
printing, distribution, use of any of the information, or the taking of action in reliance on the contents of the information contained in or attached to this transmission
is STRICTLY PROHIBITED. If you have received this transmission in error, please immediately notify the sender by telephone or return e-mail and delete the original
transmission and its attachments without reading or saving it in any manner.
FEDERAL TAX ADVICE DISCLAIMER We are required by U. S. Treasury Regulations to inform you that, to the extent this
message includes any federal tax advice, this message is not intended or written by the sender to be used, and cannot
be used, for the purpose of avoiding federal tax penalties.
Please consider the environment before printing this e-mail.




                                                                                     1
            Case
            Case1:14-cv-09126-ALC
                 1:14-cv-09126-KBF Document
                                   Document128-2
                                            44-3 Filed
                                                 Filed08/15/16
                                                       03/13/19 Page
                                                                Page104
                                                                     105of
                                                                         of104
                                                                            163
From: Pizzani, Peter A. Crnailto:PizzaniP@SEC.GOV]
Sent: Wednesday, January 15, 2014 3:29 PM
to: Brent R. Baker
Subject: Status of escrow

Any update?

Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division I New York
Regional Office I 200 Vesey Street, 4th Floor, New York, NY 10281-1022 I direct 212.336.0147 I main
212.336.1100 I fax 212.336.1353



Confidentiality Notice:  This e-mail message, including any attachments, from the U.S. Securities and Exchange
Commission is for the exclusive use of the intended recipient(s) and may contain confidential and privileged
information. If you are not the intended recipient, please do not read, distribute, or take action in reliance upon
the message. If you have received this message in error, please notify the sender immediately by return e-mail
and promptly delete this message and its attachments from your computer system. Be advised that no privileges
are waived by the transmission of this message.
Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities and Exchange
Commission is for the exclusive use of the intended recipient(s) and may contain confidential and privileged
information. If you are not the intended recipient, please do not read, distribute, or take action in reliance upon
the message. If you have received this message in error, please notify the sender immediately by return e-mail
and promptly delete this message and its attachments from your computer system. Be advised that no privileges
are waived by the transmission of this message.




                                                         2
Case
  Case
     1:14-cv-09126-ALC
        1:14-cv-09126-KBFDocument
                           Document
                                  128-2
                                    44-4 Filed
                                          Filed03/13/19
                                                08/15/16 Page
                                                          Page106
                                                               1 ofof58
                                                                      163




                   EXHIBIT 30
U.S. Securities
       Case
         Case   and Exchange Commission
              1:14-cv-09126-ALC
                 1:14-cv-09126-KBF      Secure128-2
                                  Document
                                     Document  Email
                                                44-4 Message
                                                     Filed   View Page
                                                      Filed03/13/19
                                                            08/15/16 Page107     163Page 1 of 1
                                                                          2 ofof58




                                                                          Sr.G.,ortifv,     ct,tincle r,r-rirr:,..5.,.on




  brb@clydesnow.com
   Received:          Mar 11, 2014 12:51 PM
   Expires:           Jun 9, 2014 12:51 PM
   From:              pizzanip@sec.gov
   To:                brb@clydesnow.com
   Cc:                osnatom@sec.gov
   Subject:           small Blast Applications - Thompson Offer of Settlement
 Attachments:       htmlBody.html, Thompson-OTC Offer of Settlement.03.pdf

   Brent,

   I have attached a revised Offer of Settlement for Anthony Thompson. I tried to call you to discuss
   the changes in the document. Please call me when you have a chance.

   Thank you.



   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
     New York Regional Office I 200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147
   fax 212.336.1353


  Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
  and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
  confidential and privileged information. If you are not the intended recipient, please do not read,
  distribute, or take action in reliance upon the message. If you have received this message in error,
  please notify the sender immediately by return e-mail and promptly delete this message and its
  attachments from your computer system. Be advised that no privileges are waived by the
  transmission of this message.




  This message was secured by ZixCorp(R).


                                                                                          Secured by Zbik




https://webl.zixmail.net/s/messageservlet?m=ABAEHAvMnkCKXoMg5ddmR7Kp&b=sec 3/20/2014
  Case
    Case
       1:14-cv-09126-ALC
          1:14-cv-09126-KBFDocument
                             Document
                                    128-2
                                      44-4 Filed
                                            Filed03/13/19
                                                  08/15/16 Page
                                                            Page108
                                                                 3 ofof58
                                                                        163




                            UNITED STATES OF AMERICA
                                     Before the
                       SECURITIES AND EXCHANGE COMMISSION

ADMINISTRATIVE PROCEEDING
File No.


        In the Matter of

        ANTHONY J. THOMPSON, JR,                               OFFER OF SETTLEMENT OF
        JAY FUNG, and PUDONG, LLC                              ANTHONY J. THOMPSON, JR.

        Respondents.




                                                  I.
        Anthony J. Thompson, Jr. ("Thompson") ("Thompson" or "Respondent"), pursuant to Rule
240(a) of the Rules of Practice of the Securities and Exchange Commission ("Commission") [17
C.F.R. § 201.240(a)] submits this Offer of Settlement ("Offer") in anticipation of public
administrative and cease-and-desist proceedings to be instituted against him by the Commission,
pursuant to Section 8A of the Securities Act of 1933 ("Securities Act"), Sections 15(b), 21B, and
21C of the Securities Exchange Act of 1934 ("Exchange Act"), and Section 9(b) of the
Investment Company Act of 1940 ("Investment Company Act").

                                                  II.

        This Offer is submitted solely for the purpose of settling these proceedings, with the express
understanding that it will not be used in any way in these or any other proceedings, unless the Offer
is accepted by the Commission. If the Offer is not accepted by the Commission, the Offer is
withdrawn without prejudice to Thompson and shall not become a part of the record in these or any
other proceedings, except for the waiver expressed in Section V with respect to Rule 240(c)(5) of
the Commission's Rules of Practice [17 C.F.R. § 201.240(c)(5)].

                                                 III.

        On the basis of the foregoing, Thompson hereby:

       A.       Admits the jurisdiction of the Commission over him and over the matters set forth in
the Order Instituting Administrative and Cease-and-Desist Proceedings Pursuant to Section 8A
  Case
    Case
       1:14-cv-09126-ALC
          1:14-cv-09126-KBFDocument
                             Document
                                    128-2
                                      44-4 Filed
                                            Filed03/13/19
                                                  08/15/16 Page
                                                            Page109
                                                                 4 ofof58
                                                                        163




of the Securities Act, Sections 15(b) and 21C of the Exchange Act, and Sections 9(b) of the
Investment Company Act, Making Findings, and Imposing Remedial Sanctions and a Cease-and-
Desist Order ("Order");

        B.      Solely for the purpose of these proceedings and any other proceedings brought by or
on behalf of the Commission or in which the Commission is a party prior to a hearing pursuant to
the Commission's Rules of Practice, 17 C.F.R. § 201.100 et seq., and without admitting or denying
the findings contained in the Order, except as to the Commission's jurisdiction over him and the
subject matter of these proceedings, which are admitted, consents to the entry of an Order by the
Commission containing the following findings' and remedial sanctions set forth below:

                                                  Summary

        These proceedings arise out of the 2009 pump-and-dump manipulation of the stock price
of Blast Applications, Inc. ("Blast"). Thompson's company, OTC Solutions, LLC ("OTC
Solutions") received 18 million free trading shares to promote Blast's stock in its electronic
newsletters. Thompson, through OTC Solutions, sold the 18 million shares of stock for proceeds
of over $556,000 while Thompson, in conjunction with others, ran a successful campaign to
promote Blast's stock. Thompson and OTC Solutions failed to disclose the full amount of the
shares they received as compensation for promoting Blast or that they were dumping the shares
while promoting the stock. Thompson also engaged in matched trades to help support the price
of Blast's stock as part of the promotion.

                                                 Respondent

        1.      Thompson, age 38, of Bethesda, Maryland, is a penny stock promoter and was the
Managing Director and sole owner of OTC Solutions. Thompson held the Series 7, 63, and 65
licenses, but has not been associated with a registered broker-dealer since 2007.

                                          Other Relevant Entities

        2.      OTC Solutions is a now defunct Maryland limited liability company located in
Bethesda, Maryland. At the time of the events described herein, OTC Solutions published and
distributed, via email and website postings, newsletters that promoted penny stocks, including
freepennyalerts. corn, premierepennystocks.com, explicitpicks.com, oxofwallstreet corn, and
explicitpennypicks.corn. The newsletters purported to offer unbiased recommendations on penny


          The findings herein are made pursuant to Respondent's Offer of Settlement and are not binding
on any other person or entity in this or any other proceeding.




                                                        2
  Case
    Case
       1:14-cv-09126-ALC
          1:14-cv-09126-KBFDocument
                             Document
                                    128-2
                                      44-4 Filed
                                            Filed03/13/19
                                                  08/15/16 Page
                                                            Page110
                                                                 5 ofof58
                                                                        163




stocks that it identified as likely to increase in price based upon recent events, such as a new
contract or product.

        3.      Blast is a Delaware corporation formerly known as Medivisor, Inc., with its
principal executive offices in Plainview, New York. In July 2009, Medivisor changed its name
to Blast Applications, Inc. and changed its business classification from health and allied services
to web solutions and marketing. In many of its press releases the company described itself as "a
premier creator and developer of applications for iPhone, iPad, Facebook, Twitter, and Android."
Blast Applications' stock is quoted on OTC Link (formerly the "Pink Sheets") under the symbol
BLAP. Blast filed a Form 10 on March 7, 2008, registering its common stock under Section
12(g). Its registration became effective on or about May 6, 2008. Thereafter, although it filed
three Forms 8-K, Blast never filed any periodic reports pursuant to its reporting obligations
under Section 13(a). On November 12, 2009, Blast filed a Form 15 claiming it was eligible for
voluntary deregistration based on Rule 12g-4(a)(1).

       4.      Jay Fung ("Fung"), age 40, of Delray Beach, Florida, is a penny stock promoter
who controls Pudong, LLC, a Florida limited liability company located in Boca Raton, Florida.
Pudong distributed stock promotion newsletters, including Penny Pic, a newsletter that promoted
Blast Applications.

        5.     Eric Van Nguyen ("Van Nguyen"), of Montreal, Quebec, Canada, is a penny
stock promoter who controlled Golden Dragon Media, a now defunct Nevada corporation
formerly located in Henderson, Nevada that distributed newsletters promoting penny stocks. The
websites and newsletters controlled by Golden Dragon Media included
goldenmediadragoninc.com, secretpennystocks. corn, unrealstocks. corn, and insanepicks. corn.

                                              Background

         6.     Blast was incorporated as Medivisor, Inc., a medical communications company.
On March 7, 2008, Medivisor filed a Form 10 for registration of securities under Section 12(g) of
the Exchange Act, which it amended in April and July 2008 (collectively the "Form 10"). In the
Form 10 Medivisor disclosed that its auditors expressed substantial doubt about the company's
ability to continue as a going concern. Medivisor also reported that for the quarter ending March
31, 2008, it had an operating loss of $71,261 and its liabilities exceeded its assets by $98,021. In
July 2009, Medivisor changed its name to Blast Applications, Inc. and changed its business
classification from health and allied services to web solutions and marketing.

                          Blast Transfers 18 Million Shares to OTC Solutions

        7.     On or about February 15, 2008, Medivisor entered into a consulting agreement
(the "Golden Gate Agreement") with Golden Gate Capital Partners ("Golden Gate") pursuant to
which Golden Gate was to assist Medivisor by preparing "financial, operational and accounting
reports and schedules as requested," referring the company to potential funding sources, and
performing other tasks to be determined by the company. Under the Golden Gate Agreement,
                                                 3
  Case
    Case
       1:14-cv-09126-ALC
          1:14-cv-09126-KBFDocument
                             Document
                                    128-2
                                      44-4 Filed
                                            Filed03/13/19
                                                  08/15/16 Page
                                                            Page111
                                                                 6 ofof58
                                                                        163




Medivisor was obligated to pay Golden Gate a retainer fee of 500,000 shares of common stock
plus an additional cash fee of $15,500. Medivisor further agreed to pay Golden Gate $240,000,
payable in $10,000 monthly installments (plus expenses) during the 24-month term of the
agreement, which was memorialized in a promissory note (the "Golden Gate Note") convertible
into shares at par value.

        8.      By letter dated October 14, 2009, Golden Gate notified Blast that it was in default
of its obligations under the Golden Gate Note for failure to pay the balance due. The letter stated
that the remedy for the default would be the conversion of $10,000 of the principal due into "free
trading" shares of Blast common stock Pursuant to a Notice of Acceptance and Conversion
dated October 14, 2009, Blast agreed to transfer 25 million purportedly free trading shares of
Blast common stock to Golden Gate.

        9.      As part of the groundwork for the eventual promotion of Blast's stock, OTC
Solutions signed a consulting agreement dated November 11, 2009 (the "OTC Consulting
Agreement") with Golden Gate, whereby OTC Solutions agreed to provide business advisory,
shareholder information and public relations services to Golden Gate in exchange for 18 million
free trading shares of Blast Applications stock. The OTC Consulting Agreement stated that OTC
would have the right to direct how the shares were to be issued. In a document dated the same
day, Golden Gate instructed Blast and its transfer agent, Island Stock Transfer, to issue 18
million shares of purportedly free trading Blast stock to OTC Solutions.

                                         The Promotion

        10.   From October 26, 2009 through November 19, 2009, Blast issued several press
releases announcing purportedly positive news about the company. From November 18 through
November 20, 2009, Blast's stock was also touted in newsletters controlled by OTC Solutions.
Trading records also indicate that Thompson helped support the price of Blast's stock as the
promotion began by engaging in manipulative trading to create an attractive pre-promotion price
chart.

        11.     Thompson's newsletters began touting Blast's stock based on the company's
press releases concerning purported exciting business developments. For example, on November
18, 2009, one of Thompson's newsletters, ExplicitPicks.com, announced a "Blockbuster Pick
Alert" on Blast. The newsletter referred to Blast as a "hidden gem" priced at $.0153 that "could
be ready to make a power move." The newsletter referred to Blast's recent announcement that it
had been accepted into the iPhone Developer Program to develop applications for sale through
the Apple iTunes store and described Blast as "a premier creator and developer of applications
for iPhone, Twitter and Facebook" that was entering "a market with off the charts potential."
Referring to recent jumps in the price of stocks of other applications developers, the newsletter
stated "we believe [Blast] is flying under the radar" and that "it has the ability to shock micro-
cap investors with serious percentage gains."


                                                4
  Case
    Case
       1:14-cv-09126-ALC
          1:14-cv-09126-KBFDocument
                             Document
                                    128-2
                                      44-4 Filed
                                            Filed03/13/19
                                                  08/15/16 Page
                                                            Page112
                                                                 7 ofof58
                                                                        163




        12.     Later the same day, ExplicitPicks.com issued a newsletter announcing "BLAP on
a tear — Blast Apps coiled up and ready to blast off!" The newsletter claimed that it had received
e-mails from investors all over the world thanking it for its pick of Blast Applications and
claimed that with the latest company news the stock could "potentially explode [from $0.0529
per share] towards $.10 or higher." The newsletter continued: "BLAP has got some serious buzz
with the stock closing at $0.0529, an unbelievable first day gain of over 245% from yesterday's
close and closing just off the highs of the day, Ladies and gentlemen BLAP traded over 294
million shares today, now that is some serious strength." The newsletter added:

       BLAP is one of the CHEAPEST picks our team has decided to release a pick on!
       Now investors see why we felt so comfortable with our pick on BLAP. Blast
       Applications had its BIGGEST volume day EVER today closing near the high of
       the day! If that isn't a Bullish indicator we don't know what it [sic]!
       We are extremely confident that BLAP will continue its move north!! BLAP is
       sitting on a beautiful support level and we believe there are amazing gains to be made
       here. Traders flock to volume and strength and BLAP has both!!!

        13.    The newsletters distributed by Thompson, through OTC Solutions, contained
disclaimers. Before the newsletters were disseminated, Thompson and his co-promoters
discussed the misleading manner in which they would purport to disclose and disclaim their
receipt of 18 million free trading shares as compensation for the Blast promotion.

       At 4:17 p.m. on November 17, 2009, Van Nguyen sent the following email to Thompson:

       I used some of your stuff in my newsletter. hope [sic] you don't mind :)
       Also, what should I put in the disclaimer for tomorrow AM?
       Expect to receive up to 500,000$ [sic] in cash from a Third Party?
       Let me know what you think.

         Thompson's reply was "No put 6 mill shares I don't want to disclaim 18 mill." Van
Nguyen replied: "ok." Thompson's reference to "18 mill" corresponded to his receipt of shares
in that amount from Golden Gate to run the promotion.

        14.    The next day Van Nguyen sent Thompson the following email: "Hi Anthony, In
[sic] regards to BLAP stocks, please sell as you please on BLAP shares. I'll trust your judgment
whatever you decide to do with the stocks in the upcoming days :) I'll try to connect with you as
well during market hours."

      Thompson replied: "No problem man. I will try and get us as much as possible and
whatever is made we split three ways evenly. Talk tomorrow man." [Id.]

       15.     The November 18, 2009 newsletter distributed by Explicit Picks at 6:17 p.m.
contained the following disclaimer:

                                                5
  Case
    Case
       1:14-cv-09126-ALC
          1:14-cv-09126-KBFDocument
                             Document
                                    128-2
                                      44-4 Filed
                                            Filed03/13/19
                                                  08/15/16 Page
                                                            Page113
                                                                 8 ofof58
                                                                        163




       "PLEASE NOTE WELL: the employees of Explicit Picks are not registered as
       Investment advisors in any jurisdiction whatsoever. Never invest in any stock
       featured on our site or e-mails unless you can afford to lose your entire investment.
       Investing in penny stocks is highly speculative."

       16.      Thompson and OTC Solutions issued a second newsletter at 7:17 p.m. that
contained a more comprehensive disclaimer than the 6:17 p.m. version. The text falsely stated
that ExplicitPicks received only six million Blast shares as compensation for its "profile" of the
company and falsely stated that it may sell its shares during the period in which it was
performing such services. In reality, Thompson was actively selling the shares held by OTC
Solutions into the promotion he had orchestrated. This disclaimer also stated: "To view our
complete disclaimer please visit our entire disclaimer page."

        17.      The disclaimer on Explicit Picks' web site, stated, among other things, that:
Explicit Picks was not recommending or soliciting the purchase of any of the securities it
profiled; its report was issued solely for informational purposes; and that investors should not
rely solely on the information in its newsletters. In addition, the web site disclaimer stated:

       ExplicitPicks.com owners may or may not hold positions in the companies
       that are profiled or be compensated by the companies profiled and therefore
       have a conflict of interest. Such owners may liquidate any securities of such
       profiled companies when they deem [it] appropriate to do so. Such liquidation
       may have a negative impact on the securities being liquidated. Such owners
       will not advise as to when it [sic] decides to sell and does not and will not offer any
       opinion as to when others should sell; each investor must make that decision
       based on his or her judgment of the market. (Emphasis added)

        18.     The web disclaimer falsely disclosed that Explicit Picks had received six million
free trading shares from a third party for a one month profile rather than the 18 million shares in
fact received by OTC Solutions and Thompson for coordinating the promotion.

                          Thompson's Manipulative Matched Trades

        19.     The "beautiful support level" described in the November 18, 2009 Explicit Picks
newsletter was in part artificially generated by Thompson's trading. As the Blast promotion got
underway, there was a substantial sale of Blast stock that put downward pressure on the stock
price. To counter this, Thompson engaged in matched trades with Patriot Holdings, an entity
controlled by one of Thompson's business associates ("Patriot").

         20.    At approximately 1:07 p.m. on November 17, 2009, the price of Blast's stock was
$0.025 per share. At 2:17 p.m., there was a sale of 50,000 shares at $0.0153. In an apparent
effort to counteract this downward price movement, Thompson, through OTC Solutions, began
trading Blast stock. At 3:44 p.m., Thompson sold a block of 25,000 shares at $0.017 per share.
Two minutes later Thompson sold another 25,000 shares at $0.0153. Patriot purchased 12,000
                                                6
  Case
    Case
       1:14-cv-09126-ALC
          1:14-cv-09126-KBFDocument
                             Document
                                    128-2
                                      44-4 Filed
                                            Filed03/13/19
                                                  08/15/16 Page
                                                            Page114
                                                                 9 ofof58
                                                                        163




shares of this second 25,000 share block. At 3:48 p.m., OTC Solutions sold 50,000 shares to
Patriot at $0.0153. At 3:59 p.m., OTC Solutions sold another 78,000 shares to Patriot at the
same price. From 3:48 p.m. to 3:59 p.m. the only trades in Blast stock were between OTC
Solutions and Patriot. These matched trades provided support for Blast's stock price as the
promotion got underway.

         21.    The Blast promotion did not proceed smoothly. Large sell orders during the
promotion threatened the profitability of the scheme to dump their shares. Thompson's reaction
to the large dumping of Blast shares revealed the purpose of the Blast "profiles" and Thompson's
trading. On November 19, 2009, Van Nguyen sent an email to Thompson stating: "[H]ey guys,
looks like the company is going crazy on the offer. Can you tell me how many shares we sold? I
think we should go aggressive just to make sure we are covered. thx." Thompson replied as
follows: "I tried calling you. They are pounding it and have been jumping our broker —11 day.
Do you want to just get out all together? We have sold 6 mill tota= out of 18mill. Has been a
joke with nite selling like crazy. What do you =ant to do?" Van Nguyen replied: "[K]ill the
market man. Go crazy and lets [sic] sell everything if we have to. [G]reedy bastards dont [sic]
understand that we created the market. . . ."

                     The Impact of the Promotion on Blast's Stock Price

        22.     On November 18, 2009, the closing price of Blast's stock jumped to $0.0528 from
$0.0153 the day before. Volume skyrocketed from 1,420,481 shares on November 17, 2009 to
29,405,456 on November 18, 2009. Five days after Thompson's promotional campaign ended,
Blast's stock closed at $0.017 per share on trading volume of 720,736 shares. By November 27,
2009, trading volume was 657,213 shares and the closing price was $0.0165 per share.

        23.    OTC Solutions sold 18 million shares of Blast stock between November 17, 2009
and November 24, 2009, generating proceeds of $556,126.68, which Thompson shared with Jay
Fung, and Eric Van Nguyen, stock promoters who helped him promote Blast's stock through
their own newsletters. Thompson, Van Nguyen and Fung agreed to divide the proceeds evenly.
Thompson's one third share was approximately $185,375.56.

                                            Violations

        24.     As a result of the conduct described above, Thompson willfully violated Section
17(a) of the Securities Act, Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, which
prohibit fraudulent conduct in the offer or sale of securities and in connection with the purchase
or sale of securities, and Section 17(b) of Securities Act, which makes it unlawful for any person
to publicize a security for sale, for a consideration received or to be received, directly or
indirectly, from an issuer, underwriter or dealer, without fully disclosing the receipt of such
consideration and the amount thereof.



                                                7
  Case
   Case1:14-cv-09126-ALC
         1:14-cv-09126-KBFDocument
                           Document128-2
                                    44-4 Filed
                                         Filed03/13/19
                                               08/15/16 Page
                                                        Page115
                                                             10 of
                                                                 of58
                                                                    163




                                                 IV.

       On the basis of the foregoing, Thompson hereby consents to the entry of an Order by the
Commission imposing the following sanctions pursuant to Section 8A of the Securities Act,
Sections 15(b) and 21C of the Exchange Act, and Section 9(b) of the Investment Company Act:

        A.      Thompson shall cease and desist from committing or causing any violations and any
future violations of Sections 17(a) and 17(b) of the Securities Act, Section 10(b) of the Exchange
Act and Rule 10b-5 thereunder;

       B.      Thompson be, and hereby is:

                       barred from association with any broker, dealer, investment adviser,
                       municipal securities dealer, municipal advisor, transfer agent, or nationally
                       recognized statistical rating organization; and

                       prohibited from serving or acting as an employee, officer, director, member
                       of an advisory board, investment adviser or depositor of, or principal
                       underwriter for, a registered investment company or affiliated person of such
                       investment adviser, depositor, or principal underwriter.

         C.     Any reapplication for association by Thompson will be subject to the applicable
laws and regulations governing the reentry process, and reentry may be conditioned upon a
number of factors, including, but not limited to, the satisfaction of any or all of the following:
(a) any disgorgement ordered against Thompson, whether or not the Commission has fully or
partially waived payment of such disgorgement; (b) any arbitration award related to the conduct
that served as the basis for the Commission order; (c) any self-regulatory organization arbitration
award to a customer, whether or not related to the conduct that served as the basis for the
Commission order; and (d) any restitution order by a self-regulatory organization, whether or not
related to the conduct that served as the basis for the Commission order.

        D.      Thompson shall, within three business days of the entry of this Order, pay
disgorgement of $185,375.56 and prejudgment interest of $24,746.62 to the United States
Treasury. If timely payment is not made, additional interest shall accrue pursuant to SEC Rule of
Practice 600.

       E.      Thompson shall, within three business days of the entry of this Order, pay a civil
money penalty in the amount of $175,000 to the United States Treasury. If timely payment is
not made, additional interest shall accrue pursuant to 31 U.S.C. 3717.

       F.      Payment must be made in one of the following ways:

       (1) Thompson may transmit payment electronically to the Commission, which will
       provide detailed ACH transfer/Fedwire instructions upon request;
                                              8
  Case
   Case1:14-cv-09126-ALC
         1:14-cv-09126-KBFDocument
                           Document128-2
                                    44-4 Filed
                                         Filed03/13/19
                                               08/15/16 Page
                                                        Page116
                                                             11 of
                                                                 of58
                                                                    163




       (2) Thompson may make direct payment from a bank account via Pay.gov through the
       SEC website at http://www.sec.gov/about/offices/ofm.htm; or

       (3) Thompson may pay by certified check, bank cashier's check, or United States postal
       money order, made payable to the Securities and Exchange Commission and hand-
       delivered or mailed to:

               Enterprise Services Center
               Accounts Receivable Branch
               I-IQ Bldg., Room 181, AMZ-341
               6500 South MacArthur Boulevard
               Oklahoma City, OK 73169

Payments by check or money order must be accompanied by a cover letter identifying Thompson
as a Respondent in these proceedings, and the file number of these proceedings; a copy of the
cover letter and check or money order must be sent to Robert J. Keyes, Associate Regional
Director, Division of Enforcement, Securities and Exchange Commission, 3 World Financial
Center, Rm. 400, New York, N.Y. 10281-1022.

         G.     Such civil money penalty may be distributed pursuant to Section 308(a) of the
Sarbanes-Oxley Act of 2002, as amended ("Fair Fund distribution"). Regardless of whether any
such Fair Fund distribution is made, amounts ordered to be paid as civil money penalties
pursuant to this Order shall be treated as penalties paid to the government for all purposes,
including all tax purposes. To preserve the deterrent effect of the civil penalty, Thompson agrees
that in any Related Investor Action, he shall not argue that he is entitled to, nor shall he benefit
by, offset or reduction of any award of compensatory damages by the amount of any part of his
payment of a civil penalty in this action ("Penalty Offset"). If the court in any Related Investor
Action grants such a Penalty Offset, Thompson agrees that he shall, within 30 days after entry of
a final order granting the Penalty Offset, notify the Commission's counsel in this action and pay
the amount of the Penalty Offset to the United States Treasury or to a Fair Fund, as the
Commission directs. Such a payment shall not be deemed an additional civil penalty and shall
not be deemed to change the amount of the civil penalty imposed in this proceeding. For
purposes of this paragraph, a "Related Investor Action" means a private damages action brought
against Respondent by or on behalf of one or more investors based on substantially the same
facts as alleged in the Order instituted by the Commission in this proceeding.

                                                V.

        By submitting this Offer, Respondent hereby acknowledges his waiver of those rights
specified in Rules 240(c)(4) and (5) [17 C.F.R. §201.240(c)(4) and (5)] of the Commission's Rules
of Practice. Respondent also hereby waives service of the Order.



                                                 9
  Case
   Case1:14-cv-09126-ALC
         1:14-cv-09126-KBFDocument
                           Document128-2
                                    44-4 Filed
                                         Filed03/13/19
                                               08/15/16 Page
                                                        Page117
                                                             12 of
                                                                 of58
                                                                    163




                                                 VI.

         Thompson understands and agrees to comply with the terms of 17 C.F.R § 202.5(e),
which provides in part that it is the Commission's policy "not to permit a defendant or
respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings," and "a refusal to admit the allegations is
equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies
the allegations." As part of Thompson's agreement to comply with the terms of Section 202.5(e),
Thompson: (i) will not take any action or make or permit to be made any public statement
denying, directly or indirectly, any finding in the Order or creating the impression that the Order
is without factual basis; (ii) will not make or permit to be made any public statement to the effect
that Thompson does not admit the findings of the Order, or that the Offer contains no admission
of the findings, without also stating that Thompson does not deny the findings; and (iii) upon the
filing of this Offer of Settlement, Thompson hereby withdraws any papers previously filed in this
proceeding to the extent that they deny, directly or indirectly, any finding in the Order. If
Thompson breaches this agreement, the Division of Enforcement may petition the Commission
to vacate the Order. Nothing in this provision affects Respondent's: (i) testimonial obligations; or
(ii) right to take legal or factual positions in litigation or other legal proceedings in which the
Commission is not a party.
                                                     VII.

       Consistent with the provisions of 17 C.F.R. § 202.5(f), Respondent waives any claim of
Double Jeopardy based upon the settlement of this proceeding, including the imposition of any
remedy or civil penalty herein.
                                              VIII.

         Respondent hereby waives any rights under the Equal Access to Justice Act, the Small
Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to seek
from the United States, or any agency, or any official of the United States acting in his or her
official capacity, directly or indirectly, reimbursement of attorney's fees or other fees, expenses,
or costs expended by Respondent to defend against this action. For these purposes, Respondent
agrees that Respondent is not the prevailing party in this action since the parties have reached a
good faith settlement.
                                                  IX.

         Thompson agrees that he shall not seek or accept, directly or indirectly, reimbursement or
indemnification from any source including, but not limited to, payment made pursuant to any
insurance policy, with regard to any penalty amounts that he shall pay pursuant to this Order,
regardless of whether such penalty amounts or any part thereof are added to a distribution fund
or otherwise used for the benefit of investors. Thompson further agrees that he shall not claim,
assert, or apply for a tax deduction or tax credit with regard to any federal, state or local tax for
any penalty amounts that he shall pay pursuant to this Order, regardless of whether such penalty
amounts or any part thereof are added to a distribution fund or otherwise used for the benefit of
investors.
                                                  10
 Case
  Case1:14-cv-09126-ALC
        1:14-cv-09126-KBFDocument
                          Document128-2
                                   44-4 Filed
                                        Filed03/13/19
                                              08/15/16 Page
                                                       Page118
                                                            13 of
                                                                of58
                                                                   163




                                                  X.

         Thompson and OTC Solutions state that they have read and understand the foregoing Offer,
that this Offer is made voluntarily, and that no promises, offers, threats, or inducements of any kind
or nature whatsoever have been made by the Commission or any member, officer, employee, agent,
or representative of the Commission in consideration of this Offer or otherwise to induce him to
submit to this Offer.



     Day of                     , 2014
                                                       Anthony J. Thompson, Jr.

STATE OF MARYLAND
                     }                         SS:
COUNTY OF MONTGOMERY }

       The foregoing instrument was acknowledged before me this          day of             , 2014,
by Anthony J. Thompson, Jr., who         is personally known to me or    who has produced a
Maryland driver's license as identification and who did take an oath.



Notary Public
State of Maryland
Commission Number
Commission Expiration




                                                  11
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page119
                                                           14 of
                                                               of58
                                                                  163




                  EXHIBIT 31
            Case
             Case1:14-cv-09126-ALC
                   1:14-cv-09126-KBFDocument
                                     Document128-2
                                              44-4 Filed
                                                   Filed03/13/19
                                                         08/15/16 Page
                                                                  Page120
                                                                       15 of
                                                                           of58
                                                                              163




                             Snow                                                          _Ale.: fr.         •:•ya
                                                                                                             •*.t.
                                                                                                                      POBk171        ANDREAttkee
                                                                                                                      x,eLletEKteei a 11.(11.*
                                                                                                                                L titLFEQ
                                                                                                                      JtstlAii.AN       L'ANDE
                                                                                                                      SelAtIML:tre K 2 7..K.LIN•741:
                                                                                                                      itt.Iteell'i o BACK
                                                                                                                       IACOB t F.:44eiSSEIL.:K
                                                                                                                      1110)Li         AZAK HALL
                                                                                                                      LAIALBI A /LIt...4 CE
                                                                                            A'.      AilDIZEAEN
:ell.                                                                                        ir '1
             .           • leeigiekt Heel et ...tee!:
                                                                                                        1?CaMNI-
          2 it I hcgjrii MAIN                                                                                         NADIA', it Wiecfa
                                                                                                                      RFA,All l B L'.E51.1N.1% a •
          il,te• • !11. IIIAII 1.11: 1
!Fl f1111                    FA,{ 'MI        6 , 30
                                                                                                                      rriwAriu                      t1.3!. • .01
              er       :TO      .V                                                                                    •   114, •   Mehl, 1.1 a1....111..         .
                                                                                                                          Al
                                                                                         ,vec)fte       LBBELLIA                .1•011i 11. t.t.A:a•
                                                                                                                                .1.414110 1,111..Y V. ,f
                                                                                         vA4K t iM11110                                                  ,.„• I II'
                                                                                                                         At ,•1 Al V1:11 fl 1.11.1A
                                                                                                   /                         .tete...4m              t• wt.
                                                                                              A! ,   WEBBER           .1 41' A' 1....11!•
                                                                                         •• •        ..1, 1,11,12'    '1 Al • 1: 51••!..     WO    .At k




         June 6,2014


         Via Federal Express


         Peter Pizzani
         Securities and Exchange Commission
         3 World Financial Center
         New York, New York 10281


                                 Re:         In the Matter of Anthony J. Thompson, Jr.
                                             File No.: 320115-001005


         Dear Mr. Pizzani:

         Enclosed with this letter is the original signed Offer of Settlement of Anthony J. Thompson, Jr.
         If you need additional information or have any questions, please do not hesitate to contact our
         o trice.


         Thank you,

         CLYDE;SNOW &



                   /(./(
                   1

        --Angal e Tru •
          Legal ssista                   rent R. Baker

         wienclosure




         (00607027-1)
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page121
                                                           16 of
                                                               of58
                                                                  163




                             UNITED STATES OF AMERICA
                                      Before the
                        SECURITIES AND EXCHANGE COMMISSION

ADMINISTRATIVE PROCEEDING
File No.


        In the Matter of

        ANTHONY J. THOMPSON, JR. and                            OFFER OF SETTLEMENT OF
        JAY FUNG                                                ANTHONY J. THOMPSON, JR.

        Respondents.


                                                  1.

        Anthony J. Thompson, Jr. ("Thompson" or "Respondent"), pursuant to Rule 240(a) of the
Rules of Practice of the Securities and Exchange Commission ("Commission") [17 C.F.R. §
201.240(a)] submits this Offer ol Settlement ("Offer") in anticipation of public administrative and
cease-and-desist proceedings to be instituted against him by the Commission, pursuant to Section
8A of the Securities Act of 1933 ("Securities Act"), Sections 15(b), and 21 C of the Securities
Exchange Act of 1934 ("Exchange Act"), and Section 9(b) of the Investment Company Act of
1940 ("Investment Company Act").

                                                  II.

        This Offer is submitted solely for the purpose of settling these proceedings, with the express
understanding that it will not be used in any way in these or any other proceedings, unless the Offer
is accepted by the Commission. If the Offer is not accepted by the Commission, the Offer is
withdrawn without prejudice to Respondent and shall not become a part of the record in these or
any other proceedings, except for the waiver expressed in Section V with respect to Rule 240(c)(5)
of the Commission's Rules of Practice [17 C.F.R. § 201.240(c)(5)].




        On the basis of the foregoing, the Respondent hereby:

        A.      Admits the jurisdiction of the Commission over him and over the matters set forth in
the Order Instituting Administrative and Cease-and-Desist Proceedings Pursuant to Section 8A
of the Securities Act, Sections 15(b) and 2 IC of the Exchange Act, and Section 9(b) of the
Investment Company Act, Making Findings, and Imposing Remedial Sanctions and Cease-and-
Desist Orders ("Order");
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page122
                                                           17 of
                                                               of58
                                                                  163




        B.      Solely for the purpose of these proceedings and any other proceedings brought by or
on behalf of the Commission or in which the Commission is a party prior to a hearing pursuant to
the Commission's Rules of Practice, 17 C.F.R. § 201.100 et seg., and without admitting or denying
the findings contained in the Order, except as to the Commission's jurisdiction over him and the
subject matter of these proceedings, which are admitted, consents to the entry of an Order by the
Commission containing the following Findings' set forth below:

                                                   Summary

         These proceedings arise out of the 2009 pump-and-dump manipulation of the stock price
of Blast Applications, Inc. ("Blast"). Thompson entered into an agreement with Jay Fung
("Fung") and others to promote Blast's stock. king agreed to use PennyPic.com ("PennyPic"),
an electronic newsletter he controlled through his company, Pudong, LLC ("Pudong"), to
promote Blast's stock. Thompson's company, OTC Solutions, LLC ("OTC Solutions") received
18 million free trading shares to promote Blast's stock in its electronic newsletters. Thompson,
through OTC Solutions, sold the 18 million shares of stock for proceeds of over $556,000 while
"Thompson, Fung, and other promoters ran a successful campaign to promote Blast's stock. Fang
and his company, Pudong, failed to disclose that Thompson and OTC Solutions received 18
million shares of Blast stock as compensation for promoting Blast or that Thompson planned to
sell the shares during the promotion and divide the cash proceeds with other promoters that were
coordinating a promotion of Blast stock, including Fung. Thompson and OTC Solutions failed
to disclose the full amount of the shares they received as compensation for promoting Blast or
that they were dumping the shares while promoting the stock. Thompson also engaged in
matched trades to help support the price of Blast's stock as part of the promotion.

                                                 Respondents

         1.      Thompson, age 38, of Bethesda, Maryland, was a penny stock promoter and was
 the Managing Director and sole owner of OTC Solutions. Thompson held the Series 7, 63, and 65
 licenses, but has not been associated with a registered broker-dealer since 2007. In 2012, the
Commission filed a complaint against Thompson, Fang, OTC Solutions, Pudong and others in the
United States District Court for the Southern District of Florida (the "Recycle Tech Litigation")
alleging that Thompson, Fang, OTC Solutions, and Pudong participated in a "pump-and-dump"
scheme by promoting the stock of Recycle Tech, Inc. In February 2014, without admitting or
denying the allegations in the Commission's compliant, Thompson consented to the entry of a
judgment against him in the Recycle Tech Litigation that enjoined him from violating Sections 5(a),


          The findings herein arc made pursuant to Respondent's Offer of Settlement and arc not binding
on any other person or entity in this or any other proceeding.
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page123
                                                           18 of
                                                               of58
                                                                  163




5(c), and 17 (a) of the Securities Act, Section 10(b) of the Exchange Act and Rule 10b-5 thereunder.
The judgment also ordered Thompson to pay to the Commission $373,239.76 in disgorgement and
prejudgment interest, for which he was jointly and severally liable with OTC Solutions, plus a civil
penalty of $ 120,000.00. The judgment further barred Thompson from participating in an offering of
penny stock.

        2.       Fungi age 40, of Delray Beach, Florida, is a penny stock promoter who controlled
Pudong. In February 2014, without admitting or denying the allegations in the Commission's
compliant, Fung consented to the entry of a judgment against him in the Recycle Tech Litigation
that enjoined him from violating Sections 5(a), 5(c), and 17 (a) of the Securities Act, Section I 0(b)
of the Exchange Act and Rule lOb-5 thereunder. The judgment also ordered Ring to pay to the
Commission $487,455,36 in disgorgement and prejudgment interest, for which he was jointly and
severally liable with Pudong, plus a civil penalty of $120,000.00. The judgment hirther barred Fung
from participating in an offering of penny stock.

                                      Other Relevant Entities

        3.     Blast is a Delaware corporation formerly known as Medivisor, Inc., with its
principal executive offices in Plainview, New York. In July 2009, Medivisor changed its name
to Blast Applications, Inc. In many of its press releases the company described itself as "a
premier creator and developer of applications for iPhone, iPad, Facebook, Twitter, and Android."
Blast's common stock was registered pursuant to Section 12(g) of the Exchange Act and is
quoted on OTC Link (formerly the "Pink Sheets") under the symbol I3LAP.

        4.       OTC Solutions is a now defunct Maryland limited liability company located in
Bethesda, Maryland. At the time of the events described herein, OTC Solutions published and
distributed, via email and website postings, newsletters that promoted penny stocks, including
fr•eepcnnyalerts.coin, prenderepennystocks,corn, explicitpicks,com, oxolivalistreet.com, and
explicupennypicks.conr. The newsletters purported to offer unbiased recommendations on penny
stocks that it identified as likely to increase in price based upon recent events, such as a new
contract or product.

      5.      Pudong is a now-defunct Florida limited liability company that was located in
Boca Raton, Florida. Pudong distributed stock promotion newsletters, including PennyPic.

                                              Baek2round

        6.      Blast was originally incorporated as Medivisor, Inc., a medical communications
company. On March 7, 2008, Medivisor riled a Form 10 for registration of securities under
Section 12(g) of the Exchange Act, which it amended in April and July 2008 (collectively the
"Form 10"). Its registration became effective on or about May 6, 2008. In the Form 10,
Medivisor disclosed that its auditors expressed substantial doubt about the company's ability to
continue as a going concern. Medivisor also reported that for the quarter ending March 31,
2008, it had an operating loss of $71,261 and its liabilities exceeded its assets by $98,021. In
                                                 3
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page124
                                                           19 of
                                                               of58
                                                                  163




July 2009, Medivisor changed its name to Blast Applications, Inc. and changed its business
classification from health and allied services to web solutions and marketing. Thereafter,
although it filed three Forms 8-K, Blast never filed any periodic reports pursuant to its reporting
obligations under Section 13(a) of the Exchange Act. On November 12, 2009, Blast filed a Form
15 claiming it was eligible for voluntary deregistration based on Rule I 2g-4(a)(1).

                         Blast Transfers 18 Million Shares to OTC Solutions

        7.      On or about February 15, 2008, when Blast was known as Medivisor, it entered
into a consulting agreement (the "Medivisor Consulting Agreement") with a consultant (the
"Medivisor Consultant") pursuant to which the Medivisor Consultant was to assist Medivisor by
preparing "financial, operational and accounting reports and schedules as requested," referring
the company to potential funding sources, and performing other tasks to be determined by the
company. Under the Medivisor Consulting Agreement, Medivisor was obligated to pay the
Medivisor Consultant a retainer fee of 500,000 shares of common stock plus an additional cash
fee of $15,500. Medivisor further agreed to pay the Medivisor Consultant $240,000, payable in
$10,000 monthly installments (plus expenses) during the 24-month term of the agreement, which
was memorialized in a promissory note (the "Medivisor Note") convertible into shares at par
value.

         8.      Blast purportedly failed to make the required payments to the Medivisor
Consultant. By letter dated October 14, 2009, the Medivisor Consultant notified Blast that it was
in default of its obligations under the Medivisor Note for failure to pay the balance clue. The
letter stated that the remedy for the default would be the conversion of $10,000 of the principal
due into "free trading" shares of Blast common stock at a conversion price of $.0004 per share.
Pursuant to a Notice of Acceptance and Conversion dated October 14, 2009, Blast agreed to
transfer 25 million purportedly free trading shares of Blast common stock to the Medivisor
Consultant.

        9.     As part of the groundwork for the eventual promotion of Blast's stock, OTC
Solutions signed a consulting agreement dated November 11, 2009 (the "OTC Consulting
Agreement") with the Medivisor Consultant, whereby OTC Solutions agreed to provide business
advisory, shareholder information and public relations services to the Medivisor Consultant in
exchange for 18 million free trading shares of Blast stock. The OTC Consulting Agreement
stated that OTC would have the right to direct how the shares were to be issued. In a document
dated the same day, the Medivisor Consultant instructed Blast and its transfer agent to issue 18
million shares of purportedly free trading Blast stock to OTC Solutions.

                                         The Promotion

        10.   From October 26, 2009 through November 19, 2009, Blast issued several press
releases announcing purportedly positive news about the company. From November 18 through
November 20, 2009, 131ast's stock was also touted in newsletters controlled by OTC Solutions
and Pudong. Trading records also indicate that Thompson helped support the price of Blast's
                                               4
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page125
                                                           20 of
                                                               of58
                                                                  163




stock as the promotion began by engaging in manipulative trading to create an attractive pre-
promotion price chart.

        11.     Thompson's newsletters began touting Blast's stock based on the company's
press releases concerning purported exciting business developments. For example, on November
18, 2009, one of Thompson's newsletters, E.xpliciiPicks,com, announced a "Blockbuster Pick
Alert" on Blast. The newsletter referred to Blast as a "hidden gem" priced at $.0153 that "could
be ready to make a power move." The newsletter referred to Blast's recent announcement that it
had been accepted into the iPhone Developer Program to develop applications for sale through
the Apple iTunes store and described Blast as "a premier creator and developer of applications
for iPhone, Twitter and Facebook" that was entering "a market with off the charts potential."
Referring to recent jumps in the price of stocks of other applications developers, the newsletter
stated "we believe [Blast] is flying under the radar" and that "it has the ability to shock micro-
cap investors with serious percentage gains."

        12.     Later the same day, ExplicitPicks.coni issued a newsletter announcing "BLAP on
a tear — Blast Apps coiled up and ready to blast off!" The newsletter claimed that it had received
e-mails from investors all over the world thanking it for its pick of Blast Applications and
claimed that with the latest company news the stock could "potentially explode [from $0.0529
per share] towards $.10 or higher." The newsletter continued: "BLAP has got some serious buzz
with the stock closing at 50.0529, an unbelievable first day gain of over 245% from yesterday's
close and closing just off the highs of the day. Ladies and gentlemen BLAP traded over 294
million shares today, now that is some serious strength." The newsletter added:

       :BLAP is one of the CHEAPEST picks our team has decided to release a pick on!
       Now investors see why we felt so comfortable with our pick on BLAP. Blast
       Applications had its BIGGEST volume day EVER today closing near the high of
       the day! If that isn't a Bullish indicator we don't know what it [sic]!

       We are extremely confident that BLAP will continue its move north!! BLAP is
       sitting on a beautiful support level and we believe there are amazing gains to be made
       here. Traders flock to volume and strength and BLAP has both!!!

        13.     Pudong's PennyPic also touted Blast's stock based on the company's press
releases. For example, on November 18, 2009, Penny Pic announced a "Special Alert" on Blast.
PennyPic stated: "Give[n] the news BLAP recently announced, the company appears to be an
undiscovered gold mine." PennyPic claimed that .Blast could be a "ground floor opportunity"
that "could see 100% - 200% gains very quickly." PennyPic described Blast as "a premier
creator and developer of applications for iPhone, Twitter and Facebook" that could see gains
very fast as they are now developing applications to be sold through the Apple iTunes App
store!" PennyPic further stated: "BLAP's first iPhone/iTouch application could make the
company trade off' the charts once it is released,"


                                                5
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page126
                                                           21 of
                                                               of58
                                                                  163




        14,     The newsletters distributed by Thompson and 'Ring, through their companies,
contained disclaimers. Before the newsletters were disseminated, Thompson and one of the
other promoters exchanged emails in which they discussed the manner in which they would
purport to disclose and disclaim their compensation for the Blast promotion.

      On November 17, 2009, one of the other promoters sent the following email to
Thompson:

       1 used some of your stuff in my newsletter. hope [sic] you don't mind .)
       Also, what should I put in the disclaimer for tomorrow AM?
       Expect to receive up to 500,000S [sic] in cash from a Third Party?
       Let me know what you think.

        Thompson's reply was "No pid 6 mill shares I don't want to disclaim 18 mill." The other
promoter replied: "ok." Thompson's reference to "18 mill" corresponded to his receipt of shares
in that amount from the Medivisor Consultant to run the promotion.

        15,     The next day, the same promoter sent Thompson the following email: "Hi
Anthony, In fsic] regards to 131-4P stocks, please sell as you please on IILAP shares. I'll trust
your judgment whatever you decide to do with the stocks in the upcoming days .) I'll try to
connect with you as well during market hours."

      Thompson replied: "No problem man. I will try and get us as much as possible and
whatever is made we split three ways evenly. Talk tomorrow man." [Id.]

        16.    A November 18, 2009 newsletter distributed by Explicit Picks contained the
following disclaimer:

       "PLEASE NOTE WELL: the employees of Explicit Picks are not registered as
       Investment advisors in any jurisdiction whatsoever. Never invest in any stock
       featured on our site or e-mails unless you can afford to lose your entire investment.
       Investing in penny stocks is highly speculative."

         17.   The November 18, 2009 newsletter also contained a more comprehensive
disclaimer that falsely stated that ExplicitPicks received only six million Blast shares as
compensation for its "profile" of the company and falsely stated that it may sell its shares during
the period in which it was performing such services. in reality, Thompson was actively selling
the shares held by OTC Solutions into the promotion he had orchestrated. This disclaimer also
stated: "To view our complete disclaimer please visit our entire disclaimer page."

         18.     The disclaimer on Explicit Picks' web site, stated, among other things, that
Explicit Picks was not recommending or soliciting the purchase of any of the securities it
profiled; its report was issued solely for informational purposes; and that investors should not
rely solely on the information in its newsletters. In addition, the web site disclaimer stated:
                                                  6
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page127
                                                           22 of
                                                               of58
                                                                  163




       ExplicitPicks.com owners may or may not hold positions in the companies
       that are profiled or be compensated by the companies profiled and therefore
       have a conflict of interest. Such owners may liquidate any securities of such
       profiled companies when they deem [it] appropriate to do so. Such liquidation
       may have a negative impact on the securities being liquidated. Such owners
       will not advise as to when it [sic] decides to sell and does not and will not offer any
       opinion as to when others should sell; each investor must make that decision
       based on his or her judgment of the market. (Emphasis added)

         19.   The web disclaimer falsely disclosed that Explicit Picks had received six million
free trading shares from a third party for a one month profile rather than the 18 million shares in
fact received by OTC Solutions and Thompson for coordinating the promotion.

        20.    Pudong's November 18, 2009 PennyPic newsletter contained the following
disclaimer:

       Please be advised that Pennypic.com is often compensated for issuing press release [sic],
       profiles or opinions concerning particular companies. Its opinion is therefore not
       unbiased and you should consider this factor when evaluating Pennypic.com's statements
       regarding a company. Pennypic.com's officers and directors reserve the right to buy
       additional shares of the company discussed in this opinion and may profit in the event
       those shares rise in value. When Pennypic.com receives free trading shares as
       compensation for a profiled company, Pennypic.com may sell part or all of any such
       shares during the period in which Pennypie.com is performing such services.
       Pennypic.com will also disclose any compensation. Pennypic received six million free
       trading shares of Blast Application from a third party non affiliate for advertising.

        21.     Contrary to the statements in the disclaimer, PennyPic never received any shares
of Blast stock. The disclaimer failed to disclose that Fung, who controlled PennyPic, was one of
three stock promoters engaged in a coordinated effort to tout Blast in exchange for 18 million
shares of the company's stock. The Pennypic newsletter also failed to disclose that Fung,
Thompson, and another promoter planned to sell the 18 million shares as they promoted Blast to
generate the cash that would be paid to Fung for his role in the promotion.

                          Thompson's Manipulative iViatched Trades

        22.    The "beautiful support level" described in the November 18, 2009 Explicit Picks
newsletter was in part artificially generated by Thompson's trading. As the Blast promotion got
underway, there was a substantial sale of Blast stock that put downward pressure on the stock
price. To counter this, Thompson engaged in matched trades with an entity controlled by one of
Thompson's business associates (the "Blast Trader").


                                                 7
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page128
                                                           23 of
                                                               of58
                                                                  163




         23.    At approximately 1:07 p.m. on November 17, 2009, the price of Blast's stock was
$0.025 per share. At 2:17 p.m., there was a sale of 50,000 shares at $0,0153. In an apparent
effort to counteract this downward price movement, Thompson, through OTC Solutions, began
trading Blast stock. At 3:44 p.m., Thompson sold a block of 25,000 shares at $0.017 per share.
Two minutes later Thompson sold another 25,000 shares at $0.0153. The Blast Trader
purchased 12,000 shares of this second 25,000 share block. At 3:48 p.m., OTC Solutions sold
50,000 shares to the Blast Trader at $0.0153. At 3:59 p.m., OTC Solutions sold another 78,000
shares to the Blast Trader at the same price. From 3:48 p.m. to 3:59 p.m. the only trades in Blast
stock were between OTC Solutions and the Blast Trader. These matched trades provided
support for Blast's stock price as the promotion got underway.

        24.    The Blast promotion did not proceed smoothly. Large sell orders during the
promotion threatened the profitability of the scheme to dump their shares. Thompson's reaction
to the large dumping of Blast shares revealed the purpose of the Blast "profiles" and Thompson's
trading. On November 19, 2009, one of the promoters sent an email to Thompson stating:
"[H]ey guys, looks like the company is going crazy on the offer. Can you tell me how many
shares we sold? I think we should go aggressive just to make sure we are covered. thx."
Thompson replied as foll ows: "I tried calling you. They are pounding it and have been jumping
our broker =11 [sic] day. Do you want to just get out all together? We have sold 6 mill tota=
[sic] out of 18mill. Has been a joke with nice selling like crazy. What do you =ant [sic] to do?"
The other promoter replied: "[WI the market man. Go crazy and lets [sic] sell everything if we
have to. [G]reedy bastards dont [sic] understand that we created the market. . .

                     The Impact of the Promotion on Blast's Stock Price

        25.     On November 18, 2009, the closing price of Blast's stock jumped to $0.0528 from
$0.0153 the day before. Volume skyrocketed from 1,420,481 shares on November 17, 2009 to
29,405,456 on November 18, 2009. Five clays after Thompson's promotional campaign ended,
Blast's stock closed at $0.017 per share on trading volume of 720,736 shares. By November 27,
2009, trading volume was 657,213 shares and the closing price was $0.0165 per share.

      26.     OTC Solutions sold 18 million shares of Blast stock between November 17, 2009
and November 24, 2009, generating proceeds of $556,126.68, which Thompson shared with
Fung and another promoter who helped him promote Blast's stock through their own newsletters.
Thompson share was approximately $185,375.56. Fung received $181,000.

        27.    As a result of the conduct described above, Thompson and Fung willfully violated
Section 17(a) of the Securities Act, Section 10(b) of the Exchange Act and Rule lOb-5
thereunder, which prohibit fraudulent conduct in the offer or sale of securities and in connection
with the purchase or sale of securities, and wil lfully violated Section 17(b) of Securities Act,
which makes it unlawful for any person to publish any communication that describes a security
for a consideration received or to be received, directly or indirectly, from an issuer, underwriter
or dealer, without fully disclosing the receipt of such consideration and the amount thereof.

                                                 8
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page129
                                                           24 of
                                                               of58
                                                                  163




                                                 Iv,

       On the basis of the foregoing, Respondent hereby consents to the entry of an Order by the
Commission imposing the following sanctions pursuant to Section 8A of the Securities Act,
Sections 15(b) and 21C of the Exchange Act, and Section 9(b) of the investment Company Act:

        A.      Respondent Thompson shall cease and desist from committing or causing any
violations and any future violations of Sections 17(a) and 17(b) of the Securities Act, Section 10(b)
of the Exchange Act and Rule l 01)-5 thereunder;

        B.     Respondent Thompson be, and hereby is:

                       barred from association with any broker, dealer, investment adviser,
                       municipal securities dealer, municipal advisor, transfer agent, or nationally
                       recognized statistical rating organization; and

                       prohibited from serving or acting as an employee, officer, director, member
                       of an advisory board, investment adviser or depositor of, or principal
                       underwriter for, a registered investment company or affiliated person of such
                       investment adviser, depositor, or principal underwriter.

        C.      Any reapplication for association by Respondent will be subject to the applicable
laws and regulations governing the reentry process, and reentry may be conditioned upon a
number of factors, including, but not limited to, the satisfaction of any or all of the following:
(a) any disgorgement ordered against Respondent, whether or not the Commission has fully or
partially waived payment of such disgorgement; (b) any arbitration award related to the conduct
that served as the basis for the Commission order; (c) any self-regulatory organization arbitration
award to a customer, whether or not related to the conduct that served as the basis for the
Commission order; and (d) any restitution order by a self-regulatory organization, whether or not
related to the conduct that served as the basis for the Commission order.

        D.     Respondent shall, within three business days of the entry of this Order, pay
disgorgement of $185,375.56 and prejudgment interest of $24,746.62, for a total of $2 0, 1 22.1 8,
to the United States Treasury. If timely payment is not made, additional interest shall accrue
pursuant to SEC Rule of Practice 600. Payment must. be made in one of the following ways:

       (1) Respondent may transmit payment electronically to the Commission, which will
       provide detailed ACH transfer/Fedwire instructions upon request;

       (2) Respondent may make direct payment from a bank account via Pay.gov through the
       SEC website at http://www.sec.gov/about/offices/ofm.htm; or




                                                  9
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page130
                                                           25 of
                                                               of58
                                                                  163




       (3) Respondent may pay by certified check, bank cashier's check, or United States postal
       money order, made payable to the Securities and Exchange Commission and hand-
       delivered or mailed to:

              Enterprise Services Center
              Accounts Receivable Branch
              HQ Bldg., Room 181, AMZ-341
              6500 South MacArthur Boulevard
              Oklahoma City, OK 73169

       Payments by check or money order must be accompanied by a cover letter identifying
Thompson as a Respondent in these proceedings, and the file number of these proceedings; a
copy of the cover letter and check or money order must be sent to Thomas P. Smith, Jr.,
Assistant Regional Director, Division of Enforcement, Securities and Exchange Commission,
Brookfield Place, 200 Vesey Street, Room 400, New York, N.Y. 10281-1022.

        E.     Respondent shall, within three business clays of the entry of this Order, pay a
civil money penalty in the amount of $175,000 to the United States Treasury. If timely payment
is not made, additional interest shall accrue pursuant to 31 U.S.C. 3717.

       F.      Payment must be made in one of the following ways:

       (1) Respondent may transmit payment electronically to the Commission, which will
       provide detailed ACI-1 transfer/Fedwire instructions upon request;

       (2) Respondent may make direct payment from a bank account via Pay.gov through the
       SEC website at http://www.see.gov/abouttoffiees/ofm.htm; or

       (3) Respondent may pay by certified check, bank cashier's check, or United States postal
       money order, made payable to the Securities and Exchange Commission and hand-
       delivered or mailed to:

              Enterprise Services Center
              Accounts Receivable Branch
              HQ Bldg., Room 181, AMZ-341
              6500 South MacArthur Boulevard
              Oklahoma City, OK 73169

       Payments by check or money order must be accompanied by a cover letter identifying
Thompson as a Respondent in these proceedings, and the file number of these proceedings; a
copy of the cover letter and check or money order must be sent to Thomas P. Smith, Jr.,
Assistant Regional Director, Division of Enforcement, Securities and Exchange Commission,
Brookfield Place, 200 Vesey Street, Room 400, New York, N.Y. 10281-1022.

                                              10
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page131
                                                           26 of
                                                               of58
                                                                  163




         G.     Such civil money penalty may be distributed pursuant to Section 308(a) of the
Sarbanes-Oxley Act of 2002, as amended ("Fair Fund distribution"). Regardless of whether any
such Fair Fund distribution is made, amounts ordered to be paid as civil money penalties
pursuant to this Order shall be treated as penalties paid to the government for all purposes,
including all tax purposes. To preserve the deterrent effect of the civil penalty, Respondent
agrees that in any Related Investor Action, he shall not argue that he is entitled to, nor shall he
benefit by, offset or reduction of any award of compensatory damages by the amount of any part
of Respondent's payment of a civil penalty in this action ("Penalty Offset"). If the court in any
Related Investor Action grants such a Penalty Offset, Respondent agrees that he shall, within 30
days after entry of a final order granting the Penalty Offset, notify the Commission's counsel in
this action and pay the amount of the Penalty Offset to the United States Treasury or to a Fair
Fund, as the Commission directs. Such a payment shall not be deemed an additional civil
penalty and shall not be deemed to change the amount of the civil penalty imposed in this
proceeding. For purposes of this paragraph, a "Related Investor Action" means a private
damages action brought against Respondent by or on behalf of one or more investors based on
substantially the same facts as alleged in the Order instituted by the Commission in this
proceeding.

                                                  V.

        By submitting this Offer, Respondent hereby acknowledges his waiver of those rights
specified in Rules 240(c)(4) and (5) [17 C.F.R. §201.240(c)(4) and (5)] of the Commission's Rules
of Practice. Respondent also hereby waives service of the Order.

                                                 VI.

         Respondent understands and agrees to comply with the terms of 17 C.F.R § 202.5(e),
which provides in part that it is the Commission's policy "not to permit a defendant or
respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings," and "a refusal to admit the allegations is
equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies
the allegations." As part or Respondent's agreement to comply with the terms of Section
202.5(e), Respondent: (i) will not take any action or make or permit to be made any public
statement denying, directly or indirectly, any finding in the Order or creating the impression that
the Order is without factual basis; (ii) will not make or permit to be made any public statement to
the effect that Respondent does not admit the - findings of the Order, or that the Offer contains no
admission of the findings, without also stating that Respondent does not deny the findings; and
(iii) upon the filing of this Offer of Settlement, Respondent hereby withdraws any papers
previously filed in this proceeding to the extent that they deny, directly or indirectly, any finding
in the Order. If Respondent breaches this agreement, the Division of Enforcement may petition
the Commission to vacate the Order. Nothing in this provision affects Respondent's: (i)
testimonial obligations; or (ii) right to take legal or factual positions in litigation or other legal
proceedings in which the Commission is not a party.

                                                  11
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page132
                                                           27 of
                                                               of58
                                                                  163




                                                VII.

       Consistent with the provisions of 17 C.F.R. § 202.5(f), Respondent waives any claim of
Double Jeopardy based upon the settlement of this proceeding, including the imposition of any
remedy or civil penalty herein.
                                               VIII.

         Respondent hereby waives any rights under the Equal Access to Justice Act, the Small
Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to seek
from the United States, or any agency, or any official of the United States acting in his or her
official capacity, directly or indirectly, reimbursement of attorney's fees or other fees, expenses,
or costs expended by Respondent to defend against this action. For these purposes, Respondent
agrees that Respondent is not the prevailing party in this action since the parties have reached a
good faith settlement.



        Respondent agrees that he shall not seek or accept, directly or indirectly, reimbursement
or indemnification 'from any source including, but not limited to, payment made pursuant to any
insurance policy, with regard to any penalty amounts that Respondent shall pay pursuant to this
Order, regardless of whether such penalty amounts or any part thereof are added to a distribution
fund or otherwise used for the benefit of investors. Respondent further agrees that he shall not
claim, assert, or apply for a tax deduction or tax credit with regard to any federal, state or local
tax for any penalty amounts that he shall pay pursuant to this Order, regardless of whether such
penalty amounts or any part thereof arc added to a distribution fund or otherwise used for the
benefit of investors.




                                                 12
 Case
  Case1:14-cv-09126-ALC
        1:14-cv-09126-KBFDocument
                          Document128-2
                                   44-4 Filed
                                        Filed03/13/19
                                              08/15/16 Page
                                                       Page133
                                                            28 of
                                                                of58
                                                                   163




                                                  X.

        Respondent states that he has read and understands the foregoing Offer, that this Offer is
made voluntarily, and that no promises, offers, threats, or inducements of any kind or nature
whatsoever have been made by the Commission or any member, officer, employee, agent, or
representative of the Commission in consideration of this Offer or otherwise to induce him to
submit to this Offer.



30 Day of (n                    , 2014


STATE OF MARYLAND                        }
                                         }     SS:
COUNTY OF MONTGOMERY

       The foregoing instrument was acknowledged before me this - t.-xday of 11c L.)     , 2014,
by Anthony J. Thompson, Jr. who        is personally known to me or   who has produced a
MarYland driver's license as identification and who did take an oath.



Notary Public
State of Maryland
Commission Number
Commission Expiration




                                                  13
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page134
                                                           29 of
                                                               of58
                                                                  163




                  EXHIBIT 32
U.S. Securities
        Case
          Case  and Exchange Commission
               1:14-cv-09126-ALC
                 1:14-cv-09126-KBF      Secure 128-2
                                   Document
                                     Document  Email
                                                44-4Message
                                                     Filed  View
                                                     Filed03/13/19
                                                           08/15/16 Page
                                                                    Page135
                                                                         30 of
                                                                             of58 Page 1 of 4
                                                                                163




  brb@clydesnow.com
   Received:           Jul 16, 2014 10:27 AM
   Expires:            Oct 14, 2014 10:27 AM
   From:               pizzanip@sec.gov
   To:                 brb@clydesnow.com
   Cc:
   Subject:            FW: smail Blast -Thompson offer of settlement

   Brent,

   You told us that Mr. Thompson would be willing to help us with this investigation. Will Anthony
   Thompson provide us with documents showing that Eric Van Nguyen received proceeds from the
   Blast promotion?

   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
   I New York Regional Office I 200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147


       Original Message
   From: Pizzani, Peter A.
   Sent: Wednesday, July 16, 2014 10:44 AM
   To: 'brb@clydesnow.com'
   Subject: RE: smail Blast -Thompson offer of settlement

   Will do.

   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
    New York Regional Office I 200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147


       Original Message
   From: brb@clydesnow.com [mailto:brb@clydesnow.com]
   Sent: Wednesday, July 16, 2014 10:44 AM
   To: Pizzani, Peter A.
   Subject: RE: smail Blast -Thompson offer of settlement

   Thanks. I understand that you can't provide any specific information. I am hearing from other
   offices in the Commission about approval of settlements in other matters and I thought I might just
   inquire. Let me know if you need any additional information.

   Thanks,

   Brent

   --- Originally sent by pizzanip@sec.gov on Jul 16, 2014 8:40 AM --- I do not have anything specific I
   can share with you. It is being moved along. As you know, things were delayed because we were
   waiting for the other offer.

   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division



https://webl.zixmail.net/s/messageservlet?m=ABCNWRFcVrdkGEqd9WVbBj7p&b=see                       8/18/2014
U.S. Securities
        Case
          Case  and Exchange Commission
               1:14-cv-09126-ALC
                 1:14-cv-09126-KBF      Secure 128-2
                                   Document
                                     Document  Email
                                                44-4Message
                                                     Filed  View
                                                     Filed03/13/19
                                                           08/15/16 Page
                                                                    Page136
                                                                         31 of
                                                                             of58 Page 2 of 4
                                                                                163


    New York Regional Office I 200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147


       Original Message
   From: brb@clydesnow.com [mailto:brb@clydesnow.com]
   Sent: Wednesday, July 16, 2014 10:29 AM
   To: Pizzani, Peter A.
   Subject: RE: small Blast -Thompson offer of settlement

   Peter:

   I left you a voice message yesterday so I assume you are out or busy. I am just checking in to see
   if you have any idea when this might get in the queue to be approved by the Commission. My client
   in anxious to finalize the settlement with the Commission and put this matter behind him.

   Thanks,

   Brent

      Originally sent by pizzanip@sec.gov on Jun 6, 2014 9:23 AM --- Brent,

   I have attached the revised offer of settlement containing the change to paragraph 14 and a copy of
   the draft order. Please send us the signed offer as soon as you can.

   Thank you.


  Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
  I New York Regional Office 1200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147


       Original Message
   From: brb@clydesnow.com [mailto:brb@clydesnow.com]
   Sent: Wednesday, June 04, 2014 6:20 PM
   To: Pizzani, Peter A.
   Subject: RE: smail Blast -Thompson offer of settlement

   Peter:

  The change is fine. I just received via Fedex the signed original from Mr. Thompson. Please email
  me a new page with the changes to paragraph 14 and I will send it back to you as part of the
  executed Offer of Settlement, since Mr. Thompson authorized the change already.

  Regards,

  Brent

  --- Originally sent by pizzanip@sec.gov on May 30, 2014 4:40 PM --- Brent,

  I writing to let know that we have made a minor change in the language of the offers and order at
  the request of Fung's attorney. We revised paragraph 14 as follows:


  14.     The newsletters distributed by Thompson and Fung, through their companies, contained
  disclaimers. Before the newsletters were disseminated, Thompson and one of the other promoters



https://webl.zixmail.net/s/messageservlet?m=ABCNWRFcVrdkGEqd9WVbBj7p&b=sec                     8/18/2014
U.S. Securities and Exchange Commission Secure Email Message View                  Page 3 of 4
        Case
          Case 1:14-cv-09126-ALC
                 1:14-cv-09126-KBFDocument
                                     Document 128-2
                                                44-4 Filed
                                                      Filed03/13/19
                                                            08/15/16 Page
                                                                     Page137
                                                                          32 of
                                                                              of58
                                                                                 163

   exchanged emails in which they discussed the manner in which they would purport to disclose and
   disclaim their compensation for the Blast promotion.



          On November 17, 2009, one of the other promoters sent the following email to Thompson:



          I used some of your stuff in my newsletter. hope [sic] you don't mind :)

          Also, what should I put in the disclaimer for tomorrow AM?

          Expect to receive up to 500,000$ [sic] in cash from a Third Party?

          Let me know what you think.



          Thompson's reply was "No put 6 mill shares I don't want to disclaim 18 mill." The other
   promoter replied: "ok." Thompson's reference to "18 mill" corresponded to his receipt of shares in
   that amount from the Medivisor Consultant to run the promotion.

   Please get back to us as soon as you can concerning the revised offer. Thank you.

   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
   I New York Regional Office I 200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147

   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.




   This message was secured by ZixCorp(R).




   This message was secured by ZixCorp(R).
   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.



https://webl.zixmail.net/s/messageservlet?m=ABCNWRFeVrdkGEqd9WVbBj7p&b=sec                       8/18/2014
U.S. Securities
        Case
          Case  and Exchange Commission
                1:14-cv-09126-ALC
                  1:14-cv-09126-KBF     Secure 128-2
                                   Document
                                     Document  Email
                                                44-4Message
                                                     Filed  View
                                                     Filed03/13/19
                                                           08/15/16 Page
                                                                    Page138
                                                                         33 of
                                                                             of58 Page 4 of 4
                                                                                163




   This message was secured by ZixCorp(R).




   This message was secured by ZixCorp(R).
   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.




   This message was secured by ZixCorp(R).




   This message was secured by ZixCorp(R).
   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received .this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.




   This message was secured by ZixCorp(R).


                                                                                        lealreti.byZi




https://webl.zixmail.net/s/messageservlet?m=ABCNWRFcVrdkGEqd9WVbBj7p&b=sec                          8/18/2014
U.S. Securities and Exchange Commission Secure 128-2
                                               Email                              Page 1 of 5
        Case
          Case  1:14-cv-09126-ALC
                  1:14-cv-09126-KBFDocument
                                     Document   44-4Message
                                                     Filed  View
                                                     Filed03/13/19
                                                           08/15/16 Page
                                                                    Page139
                                                                         34 of
                                                                             of58
                                                                                163




  brb@clydesnow.com
   Received:           Jul 16, 2014 10:51 AM
   Expires:            Oct 14, 2014 10:51 AM
   From:               pizzanip©sec.gov
   To:                 brb@clydesnow.coni
   Cc:
   Subject:            FW: smail Blast -Thompson offer of settlement

   Clarification. We have wire transfers. What I am looking for is anything else that would confirm that
   those transfers were related to the Blast promotion.

   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
   I New York Regional Office I 200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147


       Original Message
   From: Pizzani, Peter A.
   Sent: Wednesday, July 16, 2014 12:27 PM
   To: 'Brent R. Baker (brb©clydesnow.com)'
   Subject: FW: smail Blast -Thompson offer of settlement

   Brent,

   You told us that Mr. Thompson would be willing to help us with this investigation. Will Anthony
   Thompson provide us with documents showing that Eric Van Nguyen received proceeds from the
   Blast promotion?

   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
   I New York Regional Office I 200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147


       Original Message
   From: Pizzani, Peter A.
   Sent: Wednesday, July 16, 2014 10:44 AM
   To: 'brb@clydesnow.com'
   Subject: RE: smail Blast -Thompson offer of settlement

   Will do.

   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
   I New York Regional Office I 200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147


       Original Message
   From: brb@clydesnow.com [mailto:brb©clydesnow.com]
   Sent: Wednesday, July 16, 2014 10:44 AM
   To: Pizzani, Peter A.
   Subject: RE: smail Blast -Thompson offer of settlement




https://webl.zixmail.net/s/messageservlet?m=ABBdVOldAvV3gEEMuDfbGdp&b=sec                        8/18/2014
U.S. Securities
        Case
          Case  and Exchange Commission
               1:14-cv-09126-ALC
                 1:14-cv-09126-KBF      Secure128-2
                                   Document
                                     Document Email
                                               44-4 Message
                                                     Filed  View
                                                     Filed03/13/19
                                                           08/15/16 Page
                                                                    Page140
                                                                         35 of
                                                                             of58 Page 2 of 5
                                                                                163

   Thanks. I understand that you can't provide any specific information. I am hearing from other
   offices in the Commission about approval of settlements in other matters and I thought I might just
   inquire. Let me know if you need any additional information.

   Thanks,

   Brent

   --- Originally sent by pizzanip@sec.gov on Jul 16, 2014 8:40 AM --- I do not have anything specific I
   can share with you. It is being moved along. As you know, things were delayed because we were
   waiting for the other offer.

   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission .1 Enforcement Division
    New York Regional Office I 200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147


       Original Message
   From: brb@clydesnow.com [mailto:brb@clydesnow.com]
   Sent: Wednesday, July 16, 2014 10:29 AM
   To: Pizzani, Peter A.
   Subject: RE: smail Blast -Thompson offer of settlement

   Peter:

   I left you a voice message yesterday so I assume you are out or busy. I am just checking in to see
   if you have any idea when this might get in the queue to be approved by the Commission. My client
   in anxious to finalize the settlement with the Commission and put this matter behind him.

   Thanks,

   Brent

   --- Originally sent by pizzanip@sec.gov on Jun 6, 2014 9:23 AM --- Brent,

   I have attached the revised offer of settlement containing the change to paragraph 14 and a copy of
   the draft order. Please send us the signed offer as soon as you can.

   Thank you.


  Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
   New York Regional Office I 200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147


      Original Message
  From: brb@clydesnow.com [mailto:brb@clydesnow.corn]
  Sent: Wednesday, June 04, 2014 6:20 PM
  To: Pizzani, Peter A.
  Subject: RE: smail Blast -Thompson offer of settlement

  Peter:

  The change is fine. I just received via Fedex the signed original from Mr. Thompson. Please email
  me a new page with the changes to paragraph 14 and I will send it back to you as part of the
  executed Offer of Settlement, since Mr. Thompson authorized the change already.



https://webl.zixmail.net/s/messageservlet?m=ABBdVOldAvV3gEEMuDfbGdp&b=sec                        8/18/2014
U.S. Securities
        Case
          Case  and Exchange Commission
               1:14-cv-09126-ALC
                 1:14-cv-09126-KBF      Secure 128-2
                                   Document
                                     Document  Email
                                                44-4 Message
                                                      Filed  View
                                                      Filed03/13/19
                                                            08/15/16 Page
                                                                     Page141
                                                                          36 of
                                                                              of58 Page 3 of 5
                                                                                 163


   Regards,

   Brent

   --- Originally sent by pizzanip@sec.gov on May 30, 2014 4:40 PM --- Brent,

   I writing to let know that we have made a minor change in the language of the offers and order at
   the request of Fung's attorney. We revised paragraph 14 as follows:


   14.     The newsletters distributed by Thompson and Fung, through their companies, contained
   disclaimers. Before the newsletters were disseminated, Thompson and one of the other promoters
   exchanged emails in which they discussed the manner in which they would purport to disclose and
   disclaim their compensation for the Blast promotion.



           On November 17, 2009, one of the other promoters sent the following email to Thompson:



           I used some of your stuff in my newsletter. hope [sic] you don't mind :)

           Also, what should I put in the disclaimer for tomorrow AM?

           Expect to receive up to 500,000$ [sic] in cash from a Third Party?

           Let me know what you think.



          Thompson's reply was "No put 6 mill shares I don't want to disclaim 18 mill." The other
   promoter replied: "ok." Thompson's reference to "18 mill" corresponded to his receipt of shares in
   that amount from the Medivisor Consultant to run the promotion.

   Please get back to us as soon as you can concerning the revised offer. Thank you.

   Peter Pizzani I Senior Attorney I U.S. Securities and Exchange Commission I Enforcement Division
    New York Regional Office 1200 Vesey Street, New York, NY 10281-1022 I direct 212.336.0147

   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.




   This message was secured by ZixCorp(R).




https ://webl .zixmail.net/s/messageservlet?m=ABBdVqB 1 dAvV3 gEEMuDfbGdp&b=sec                  8/18/2014
U.S. Securities
        Case
         Case   and Exchange Commission
               1:14-cv-09126-ALC
                 1:14-cv-09126-KBF      Secure128-2
                                  Document
                                     Document  Email
                                                44-4 Message
                                                     Filed   View
                                                      Filed03/13/19
                                                           08/15/16 Page
                                                                    Page142
                                                                         37 of
                                                                             of58 Page 4 of 5
                                                                                163




   This message was secured by ZixCorp(R).
   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.




   This message was secured by ZixCorp(R).




   This message was secured by ZixCorp(R).
   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.




   This message was secured by ZixCorp(R).




   This message was secured by ZixCorp(R).
   Confidentiality Notice: This e-mail message, including any attachments, from the U.S. Securities
   and Exchange Commission is for the exclusive use of the intended recipient(s) and may contain
   confidential and privileged information. If you are not the intended recipient, please do not read,
   distribute, or take action in reliance upon the message. If you have received this message in error,
   please notify the sender immediately by return e-mail and promptly delete this message and its
   attachments from your computer system. Be advised that no privileges are waived by the
   transmission of this message.




https://webl.zixmail.net/s/messageservlet?m=ABBdVOldAvV3gEEMuDfbGdp&b=sec                        8/18/2014
U.S. Securities
        Case
          Case  and Exchange Commission
                1:14-cv-09126-ALC
                  1:14-cv-09126-KBF     Secure 128-2
                                   Document
                                     Document  Email
                                                44-4Message
                                                     Filed  View
                                                     Filed03/13/19
                                                           08/15/16 Page
                                                                    Page143
                                                                         38 of
                                                                             of58 Page 5 of 5
                                                                                163




   This message was secured by ZixCorp(R).


                                                                           lecisied by Z N




https://webl.zixmail.net/s/messageservlet?m=ABBdVOldAvV3gEEMuDfbGdp&b=sec              8/18/2014
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page144
                                                           39 of
                                                               of58
                                                                  163




                  EXHIBIT 33
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page145
                                                           40 of
                                                               of58
                                                                  163




                                      UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION                          PETER A. PIZZANI
                                NEW YORK REGIONAL OFFICE                              TEL. (212) 336-0147
                                         3 WORLD FINANCIAL CENTER                      FAX (212) 336-1324
                                       NEW YORK, NEW YORK 10281.1022




                                                               September 17, 2012


BY E-Mail and UPS
Anthony Thompson
c/o Brent Baker
Clyde Snow & Sessions
One Utah Center, 13th Floor
Salt Lake City, UT 84111-2216

        Re:    In re Blast Applications, Inc. (NY-8264)

Dear Mr. Baker:

       I have enclosed an investigative subpoena issued to your client, Anthony Thompson, in
the above referenced investigation. The subpoena requires your client to produce certain
documents to the Securities and Exchange Commission (the "Commission") at the Commission's
New York Regional Office at 3 World Financial Center, Suite 400, New York, New York 10281,
by 5:00 p.m. on Tuesday, October 2, 2012. If you are not authorized to accept service on behalf
of Mr. Thompson please let me know as soon as possible.

       I have also enclosed a copy of SEC Form 1662, which provides important information to
individuals who are required to produce information pursuant to a Commission subpoena. Form
1662 contains, among other things, a list of the routine uses of information provided to the
Commission.

         The purpose of this investigation is to determine whether there have been violations of
the federal securities laws. This investigation is a confidential fact-finding inquiry. Neither this
investigation, nor the issuance of this subpoena, means that the Commission or its staff have
concluded that any person or entity has broken the law, nor does it mean that the Commission or
its staff have a negative opinion of any person, entity or security.

        Please read the instructions in the subpoena attachment carefully. If your client does not
wish to produce original documents in response to the subpoena, you may send photocopies of
the originals. The Commission cannot reimburse him for the copying costs. If the documents
are voluminous, the staff would prefer that you produce the documents in electronic format in
accordance with the enclosed data delivery standards.
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page146
                                                           41 of
                                                               of58
                                                                  163




       If you choose to send copies, the originals must be preserved in the condition they were
in when you received the subpoena. The copies must be identical to the originals, including even
faint marks or print. The staff will accept copies for now, but might require your client to
produce the originals later.

        Please note that, in any matter in which enforcement action is ultimately deemed to be
warranted, the Division of Enforcement will not recommend any settlement to the Commission
unless the party wishing to settle certifies, under penalty of perjury, that all documents
responsive to Commission subpoenas and formal and informal document requests in this matter
have been produced.

        Please send your response to, me at the above address and indicate in a cover letter that
the documents are being supplied in response to a subpoena issued in In re Blast Applications,
Inc. (NY-8264). Please call me at 212-336-0147 if you have any questions. Thank you for your
anticipated cooperation.


                                                     Very ruly yours,


                                                     Peter A. Pizzani
                                                     Senior Counsel
                                                     Enforcement Division


End. Subpoena
     Form 1662
     SEC Data Delivery Standards
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page147
                                                           42 of
                                                               of58
                                                                  163




                                        SUBPOENA


                      UNITED STATES OF AMERICA
                      SECURITIES AND EXCHANGE COMMISSION

                           In re Blast Applications, Inc. (NY-8264)


   To:      Anthony Thompson
            do Brent Baker
            Clyde Snow & Sessions
            One Utah Center, 13th Floor
            Salt Lake City, UT 84111-2216

  YOU MUST PRODUCE everything specified in the attachment to this subpoena to
  officers of the Securities and Exchange Commission on or before 5:00 p.m. on Tuesday,
  October 2, 2012 at the New York Regional Office, 3 World Financial Center, Suite 400,
  New York, NY 10281.
         FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
               Failure to comply may subject you to a fine and/or imprisonment.


   By:                                                          Date: September 17, 2012
            Peter Pizzani
            Division of Enforcement

  I am an officer of the Securities and Exchange Commission authorized to issue subpoenas
  in this matter. The Securities and Exchange Commission has issued a formal order
  authorizing this investigation under Section 20(a) of the Securities Act of 1933 and Section
  21(a) of the Securities Exchange Act of 1934.

  NOTICE TO WITNESS: If claim is made for witness fee or mileage, this subpoena should
  accompany voucher.
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page148
                                                           43 of
                                                               of58
                                                                  163




                                          Attachment

   I.     DEFINITIONS AND INSTRUCTIONS

  A.       The word "document" includes all writings and other tangible forms of
  expression in your possession or custody or subject to your control, whether drafts or
  finished versions, originals, or copies, including annotated copies, however created,
  produced or stored (manually, mechanically, digitally, electronically, or otherwise),
  including, but not limited to, books, papers, files, notes, account statements, opinion
  letters; correspondence, e-mail and instant messages, lists, agendas, correspondence,
  charts, confirmations, memoranda, analyses, reports, computer tapes, computer discs,
  computer software, computer print-outs, tape recordings, telegrams, telexes, telecopies,
  facsimile copies, telephone logs, calendars, datebooks, minutes, bank records, records of
  payments, and other devices for storing, recording or creating information.

  B.    "Concerning" means relating to, referring to, describing, mentioning,
  memorializing, reflecting, evidencing, pertaining to, or involving.

  C.      "Communication" means the transmittal of information (in the form of facts,
  ideas, inquiries or otherwise).

  D.      "You" and "your" refers to Anthony Thompson and all entities controlled by
  him.

  E.      All/each. The words "all" and "each" both mean "all and each."

  F.     And/or. The words "and", "or", and "and/or", shall be read both
  conjunctively and disjunctively.

  G.     Names. The full or abbreviated name of any person or entity means that
  person or entity. It also means, where applicable, the officers, directors,
  employees, agents, partners, corporate parents, subsidiaries, and affiliates of that
  person or entity.

  H.      Number and gender. The use of the singular form of any word includes
  the plural, and vice versa. The use of any gender includes the male, the female,
  and the neuter.

  I.     The phrase "possession or control" means:

                 (i)     actual possession of a document or other item;
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page149
                                                           44 of
                                                               of58
                                                                  163




                  (ii)   that a person or entity under your control has actual
                  possession of such document or other item; or

                  (iii) that you or a person or entity under your control has the
                  ability to obtain actual possession of such document or other item
                  or a copy of such document or other item from any other person or
                  entity.

   J.       All documents are to be produced as you have kept them with any identifying
   labels, file markings or similar identifying features or shall be organized and labeled to
   correspond to the appropriate request herein. If there are no documents responsive to any
   particular category, please so state in writing. You should enclose a list with the
   documents that are produced stating which paragraph(s) in the document request each
   item produced responds to.

  K.      This subpoena does not require the production of original documents and/or
  materials. You may produce copies of the documents and/or materials in response to this
  subpoena. However, you must retain the original documents and produce them at the
  request of the Commission staff. If you send us photocopies, please put an identifying
  notation on each page of each document to indicate that it was produced by you, and
  number the pages of all the documents submitted. (For example, if Jane Doe sends
  documents to the staff, she might number the pages JD-1, JD-2, JD-3, etc., in a blank
  corner of the documents.) Please make sure the notation and number do not conceal any
  writing or marking on the document. If you send us originals, please do not add any
  identifying notations.

  L.      If copies of the original documents and/or materials are provided, they must
  be produced in one of the following formats: (i) copied in the identical size of the
  original; (ii) copied on letter-sized (8 1/2" by 11") paper; or (iii) copied in electronic
  format in conformity with the enclosed SEC Data Delivery Standards.

  M.       If an objection is made to producing any document or any other tangible
  thing, or any portion thereof, or to disclosing any information contained therein, on
  the basis of any privilege, identify the nature of the privilege (including work product)
  which is being claimed and, if the privilege is governed by state law, indicate the state's
  privilege rule being invoked. Include in the objection, unless divulging such information
  would cause disclosure of the allegedly privileged information, (i) the type of document,
  e.g. letter or memorandum; (ii) the general subject matter of the document; (iii) the date
  of the document; and (iv) such other information as is sufficient to identify the document
  for a subpoena duces tecum, including, where appropriate, the author of the document,
  the addressees of the document, and any other recipients shown in the document, and,
  where not apparent, the relationship of the author, addressees, and recipients to each
  other.
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page150
                                                           45 of
                                                               of58
                                                                  163




   N.      If any document responding to all or any part of any request for documents
   is not currently available, include a statement to that effect and furnish whatever
   documents are available. Include in your statement when such document or documents
   were most recently in your possession or subject to you control and what disposition was
   made of them, and identify each person currently in possession or control of such
   documents. If any responsive document has been destroyed, describe the circumstances
   under which the document was destroyed and, if applicable, identify each person who
   directed that the document be destroyed, the person(s) who destroyed the document, and
   state the reason(s) the document was destroyed.

   0.      Preservation and Non-Destruction of Documents. No
   document or materials covered by this subpoena, including any document
   claimed as privileged or otherwise not produced, should be destroyed, disposed
   of deleted, erased, altered, modified, or otherwise changed from the form and
   format they are in at the time of receipt of this subpoena.

   P.     Delivery of Documents to Commission Staff. The documents and
   materials produced in response to this subpoena must be delivered to the
   Commission staff on or before the date and time and at the place shown on the
   subpoena. Please deliver the documents provided pursuant to this subpoena to the
   following address:

                                 Peter Pizzani
                                 U.S. Securities and Exchange Commission
                                 3 World Financial Center, Suite 400
                                 New York, New York 10281-1022

   Q.      Authentication of Business ReCords. If you are producing business
   records, please provide a declaration, in the form attached to this document,
   certifying that the documents produced pursuant to this subpoena are records of
   your regularly conducted business activity.

          Please indicate in a cover letter that these documents are being supplied in
   response to a subpoena issued in the following investigation:

                           In re Blast Applications, Inc. (NY-8264)

   IL     DOCUMENTS TO BE PRODUCED

          Produce the following documents in your possession or control:
          1.      All documents concerning the following entities:

                  (a) Red Branch Techs Inc. (Ticker: RBTI)

                  (b) Blue Gem Enterprises      (Ticker: BGEM)
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page151
                                                           46 of
                                                               of58
                                                                  163




               (c) Wind Works Power Corp. (Ticker: WWPW)

               (d) Mass Hysteria Entertainment Company, Inc. (Ticker: MHYS)

                 This request includes, without limitation, all emails, instant messages,
        promotional materials, email solicitations, newsletters, subscriber alerts, trading
        records, contracts, due diligence materials and other documents concerning the
        issuers.

        2.     Documents sufficient to identify every stock (by name, symbol and date)
        for which you provided any form of promotional, consulting or investor relations
        services from January 1, 2008 to the present.

        3.    Documents sufficient to identify the assets and business operations of
        Gardner Creek Capital.
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page152
                                                           47 of
                                                               of58
                                                                  163




                DECLARATION OF            CERTIFYING RECORDS OF
                     REGULARLY CONDUCTED BUSINESS ACTIVITY
           I, the undersigned,                       , pursuant to 28 U.S.C. § 1746, declare

   that I am employed by (Name of entity)                        As (Title/job description; for

   example "custodian of records") and by reason of my position am authorized and

   qualified to make this declaration.

           I further certify that the documents submitted herewith and stamped with bates

   numbers                       to                  are true copies of records that were: made

   at or near the time of the occurrence of the matters set forth therein, by, or from

   information transmitted by, a person with knowledge of those matters; kept in the course

   of regularly conducted business activity; and made by the regularly conducted business

   activity as a regular practice.

          I declare under penalty of perjury that the foregoing is true and correct.

           Executed on:

          By:                                   (Sign and print name and title)
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page153
                                                           48 of
                                                               of58
                                                                  163




                  EXHIBIT 34
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page154
                                                           49 of
                                                               of58
                                                                  163




                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION                         PETER A. PIZZANI
                               NEW YORK REGIONAL OFFICE                             TEL. (212) 336-0147
                                      3 WORLD FINANCIAL CENTER                      FAX (212) 336-1324
                                     NEW YORK, NEW YORK 10281-1022




                                                             August 7, 2013


BY E-MAIL
Anthony Thompson
c/o Maranda E. Fritz, Esq.
Thompson Hine LLP
335 Madison Avenue, 12th Floor
New York, NY 10017

       Re:     In re Blast Applications, Inc. (NY-8264)

Dear Ms. Fritz:

        In accordance with our conversations, have enclosed a revised investigative subpoena
issued to your client, Anthony Thompson, in the above referenced investigation. This subpoena,
which replaces the subpoena dated July 23, 2013, requires your client to produce certain
documents to the Securities and Exchange Commission (the "Commission") at ENF-CPU, U.S.
Securities and Exchange Commission, 100 F St., N.E., Mailstop 5973, Washington, DC 20549-
5973, by 5:00 p.m. on Thursday, August 29, 2013.

       I have also enclosed a copy of SEC Form 1662, which provides important information to
individuals who are required to produce information pursuant to a Commission subpoena. Form
1662 contains, among other things, a list of the routine uses of information provided to the
Commission.

         The purpose of this investigation is to determine whether there have been violations of
the federal securities laws. This investigation is a non-public fact-finding inquiry. Neither this
investigation, nor the issuance of this subpoena, means that the Commission or its staff have
concluded that any person or entity has broken the law, nor does it mean that the Commission or
its staff have a negative opinion of any person, entity or security.

         Please read the instructions in the subpoena attachment carefully. If your client
does not wish to produce original documents in response to the subpoena, you may send
photocopies of the originals. The Commission cannot reimburse him for the copying
costs. If the documents are voluminous, the staff would prefer that you produce the
documents in electronic format in accordance with the enclosed data delivery standards.
Small electronic productions (under 10MB in size) may be e-mailed to: ENF-
CPU(a)sec.gov
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page155
                                                           50 of
                                                               of58
                                                                  163




       If you choose to send copies, the originals must be preserved in the condition they were
in when you received the subpoena. The copies must be identical to the originals, including even
faint marks or print. The staff will accept copies for now, but might require your client to
produce the originals later.

    PLEASE INCLUDE A COPY OF THIS LETTER WITH ANY DOCUMENT
PRODUCTION.

        Please note that, in any matter in which enforcement action is ultimately deemed to be
warranted, the Division of Enforcement will not recommend any settlement to the Commission
unless the party wishing to settle certifies, under penalty of perjury, that all documents
responsive to Commission subpoenas and formal and informal document requests in this matter
have been produced.

        Please send your response to me at the above address and indicate in a cover letter that
the documents are being supplied in response to a subpoena issued in In re Blast Applications,
Inc. (NY-8264). Please call me at 212-336-0147 if you have any questions. Thank you for your
anticipated cooperation.


                                                    Ve    truly yours,

                                                              4?-
                                                    Peter A. Pizzani
                                                    Senior Counsel
                                                    Enforcement Division


Encl. Subpoena
      Form 1662
      SEC Data Delivery Standards
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page156
                                                           51 of
                                                               of58
                                                                  163




                                          SUBPOENA

                      UNITED STATES OF AMERICA
                      SECURITIES AND EXCHANGE COMMISSION

                            In re. Blast Applications, Inc. (NY-8264)

   To:      Anthony Thompson
            do Maranda E. Fritz, Esq.
            Thompson Hine LLP
            335 Madison Avenue, 12th Floor
            New York, NY 10017

   YOU MUST PRODUCE everything specified in the attachment to this subpoena to
   officers of the Securities and Exchange Commission on or before 5:00 p.m. on Thursday,
   August 29, 2013 at ENF-CPU, U.S. Securities and Exchange Commission, 100 F St., N.E.,
   Mailstop 5973, Washington, DC 20549-5973

         FEDERAL LAW REQUIRES YOU TO COMPLY WITH THIS SUBPOENA.
               Failure to comply may subject you to a fine and/or imprisonment.


   By:                                                            Date: August 7, 2013
            Peter Pizzani
            Division of Enforcement

   I am an officer of the Securities and Exchange Commission authorized to issue subpoenas
   in this matter. The Securities and Exchange Commission has issued a formal order
   authorizing this investigation under Section 20(a) of the Securities Act of 1933 and Section
   21(a) of the Securities Exchange Act of 1934.

  ' NOTICE TO WITNESS: If claim is made for witness fee or mileage, this subpoena should
    accompany voucher.
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page157
                                                           52 of
                                                               of58
                                                                  163




           Attachment to the August 7, 2013 Subpoena to Anthony Thompson


  I.     DEFINITIONS AND INSTRUCTIONS

  A.       The word "document" includes all writings and other tangible forms of
  expression in your possession or custody or subject to your control, whether drafts or
  finished versions, originals, or copies, including annotated copies, however created,
  produced or stored (manually, mechanically, digitally, electronically, or otherwise),
  including, but not limited to, books, papers, files, notes, account statements, opinion
  letters, correspondence, e-mail and instant messages, lists, agendas, correspondence,
  charts, confirmations, memoranda, analyses, reports, computer tapes, computer discs,
  computer software, computer print-outs, tape recordings, telegrams, telexes, telecopies,
  facsimile copies, telephone logs, calendars, datebooks, minutes, bank records, records of
  payments, and other devices for storing, recording or creating information.

  B.    "Concerning" means relating to, referring to, describing, mentioning,
  memorializing, reflecting, evidencing, pertaining to, or involving.

  C.      "Communication" means the transmittal of information (in the form of facts,
  ideas, inquiries or otherwise).

  D.     "You" and "your" refers to Anthony Thompson.

  E.     All/each. The words "all" and "each" both mean "all and each."

  F.     And/or. The words "and", "or", and "and/or", shall be read both
  conjunctively and disjunctively.

  G.     Names. The full or abbreviated name of any person or entity means that
  person or entity. It also means, where applicable, the officers, directors,
  employees, agents, partners, corporate parents, subsidiaries, and affiliates of that
  person or entity.

  H.      Number and gender. The use of the singular form of any word includes
  the plural, and vice versa. The use of any gender includes the male, the female,
  and the neuter.

  I.     The phrase "possession or control" means:

                 (i)     actual possession of a document or other item;

                 (ii)   that a person or entity under your control has actual
                 possession of such document or other item; or
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page158
                                                           53 of
                                                               of58
                                                                  163




                 (iii) that you or a person or entity under your control has the
                 ability to obtain actual possession of such document or other item
                 or a copy of such document or other item from any other person or
                 entity.

  J.       All documents are to be produced as you have kept them with any identifying
  labels, file markings or similar identifying features or shall be organized and labeled to
  correspond to the appropriate request herein. If there are no documents responsive to any
  particular category, please so state in writing. You should enclose a list with the
  documents that are produced stating which paragraph(s) in the document request each
  item produced responds to.

  K.      This subpoena does not require the production of original documents and/or
  materials. You may produce copies of the documents and/or materials in response to this
  subpoena. However, you must retain the original documents and produce them at the
  request of the Commission staff. If you send us photocopies, please put an identifying
  notation on each page of each document to indicate that it was produced by you, and
  number the pages of all the documents submitted. (For example, if Jane Doe sends
  documents to the staff, she might number the pages JD-1, JD-2, JD-3, etc., in a blank
  corner of the documents.) Please make sure the notation and number do not conceal any
  writing or marking on the document. If you send us originals, please do not add any
  identifying notations.

  L.      If copies of the original documents and/or materials are provided, they must
  be produced in one of the following formats: (i) copied in the identical size of the
  original; (ii) copied on letter-sized (8 1/2" by 11") paper; or (iii) copied in electronic
  format in conformity with the enclosed SEC Data Delivery Standards.

  M.       If an objection is made to producing any document or any other tangible
  thing, or any portion thereof, or to disclosing any information contained therein, on
  the basis of any privilege, identify the nature of the privilege (including work product)
  which is being claimed and, if the privilege is governed by state law, indicate the state's
  privilege rule being invoked. Include in the objection, unless divulging such information
  would cause disclosure of the allegedly privileged information, (i) the type of document,
  e.g. letter or memorandum; (ii) the general subject matter of the document; (iii) the date
  of the document; and (iv) such other information as is sufficient to identify the document
  for a subpoena duces tecum, including, where appropriate, the author of the document,
  the addressees of the document, and any other recipients shown in the document, and,
  where not apparent, the relationship of the author, addressees, and recipients to each
  other.

  N.      If any document responding to all or any part of any request for documents
  is not currently available, include a statement to that effect and furnish whatever
  documents are available. Include in your statement when such document or documents
  were most recently in your possession or subject to you control and what disposition was
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page159
                                                           54 of
                                                               of58
                                                                  163




   made of them, and identify each person currently in possession or control of such
   documents. If any responsive document has been destroyed, describe the circumstances
   under which the document was destroyed and, if applicable, identify each person who
   directed that the document be destroyed, the person(s) who destroyed the document, and
   state the reason(s) the document was destroyed.

   0.      Preservation and Non-Destruction of Documents. No
   document or materials covered by this subpoena, including any document
   claimed as privileged or otherwise not produced, should be destroyed, disposed
   of, deleted, erased, altered, modified, or otherwise changed from the form and
   format they are in at the time of receipt of this subpoena.

   P.     Delivery of Documents to Commission Staff. The documents and
   materials produced in response to this subpoena must be delivered to the
   Commission staff on or before the date and time and at the place shown on the
   subpoena. Please deliver the documents provided pursuant to this subpoena to the
   following address:

          ENF-CPU
          U.S. Securities and Exchange Commission
          100 F St., N.E., Mailstop 5973
          Washington, DC 20549-5973

          Small electronic productions (under 10MB in size) may be e-mailed to:
   ENF-CPUialsec.gov

   Q.      Authentication of Business Records. If you are producing business
   records, please provide a declaration, in the form attached to this document,
   certifying that the documents produced pursuant to this subpoena are records of
   your regularly conducted business activity.

          Please indicate in a cover letter that these documents are being supplied in
   response to a subpoena issued in the following investigation:

                           In re Blast Applications, Inc. (NY-8264)

   II.    DOCUMENTS TO BE PRODUCED

   Produce the following documents in your possession or subject to your control:

           1.      All documents concerning every account maintained by you or in which
   you had a beneficial interest or that was subject to your control at Gibraltar Global
   Securities, Inc. ("Gibraltar"), from January 1, 2009 through December 31, 2011
   ("Relevant Period"), including account statements, wire transfer records, trade
   confirmations, and correspondence.
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page160
                                                           55 of
                                                               of58
                                                                  163




           2.     All documents concerning Smart Holdings, Inc. ("Smart Holdings"),
  including without limitation, all communications with any person or entity during the
  Relevant Period concerning Smart Holdings, documents concerning trading in the
  securities of Smart Holdings during the Relevant Period, documents concerning the
  purchase of an interest in Smart Holdings, contracts, documents concerning the
  promotion of Smart Holdings or its stock, documents concerning trading in Smart
  Holdings stock, and documents concerning all forms of compensation you received
  related to goods and services you provided concerning Smart Holdings during the
  Relevant Period.

          3.      All documents concerning Lyric Jeans, Inc. ("Lyric"), including, without
  limitation, contracts, all communications with any person or entity during the Relevant
  Period concerning Lyric, documents concerning the promotion of Lyric and/or its stock,
  documents concerning trading in Lyric stock, and documents concerning all forms of
  compensation you received related to goods and services you provided concerning Lyric
  during the Relevant Period.

          4.     All documents concerning Fresh Harvest Products, Inc. ("Fresh Harvest"),
  including, without limitation, contracts, all communications with any person or entity
  during the Relevant Period concerning Fresh Harvest, documents concerning the
  promotion of Fresh Harvest and/or its stock, documents concerning trading in Fresh
  Harvest stock, and documents concerning all forms of compensation you received related
  to goods and services you provided concerning Fresh Harvest during the Relevant Period.

          5.     All documents concerning Dynamic Response Group, Inc. ("DRG"),
  including, without limitation, contracts, all communications with any person or entity
  during the Relevant Period concerning DRG, documents concerning the promotion of
  DRG and/or its stock, documents concerning trading in DRG stock, and documents
  concerning all forms of compensation you received related to goods and services you
  provided concerning DRG during the Relevant Period.

         6.      All documents concerning Blue Gem Enterprise ("Blue Gem") not
  previously produced by you in this investigation, including, without limitation, contracts,
  all communications with any person or entity during the Relevant Period concerning Blue
  Gem, documents concerning the promotion of Blue Gem and/or its stock, documents
  concerning trading in Blue Gem stock, and documents concerning all forms of
  compensation you received related to goods and services you provided concerning Blue
  Gem during the Relevant Period.

           7.     All documents concerning agreements and/or communications during the
  Relevant Period with the following individuals and/or any entity you know to have been
  controlled by the following individuals that you have not previously produced to the staff
  in this investigation:
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page161
                                                           56 of
                                                               of58
                                                                  163




             Ken Oxsalida

             Kevin Sepe

             Allan Sepe

             Scott Gelbard

              Joseph Dervali

              Antonio and/or Anthony Dervali

             Eric Van Nguyen

              Jay Fung

              Tuyen Tran

              Joseph Meuse

              Ronny Halperin

              Joshua Halperin

              Luz Rodriguez

              Francisco Del

              Joseph Babiak

              D. Paul Cohen

              Warren Davis

              John Babikian

              Candido Luzzi

              John Antonucci

              Francisco "Frank" Franco

              Dean Petkanas

              Peter Nicosia
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page162
                                                           57 of
                                                               of58
                                                                  163




           8.       All documents concerning agreements and/or communications during the
   Relevant Period with the following entities and/or any officer, director, partner, member
   or agent of the following entities that have not previously been produced to the staff in
   this investigation:

                 Assurance Group Direct, Inc.

                 Belmont Partners, LLC

                 OZ Consulting

                  02 Consulting

                 Queensway Holdings, Ltd.

                  Regent International Group

                  JWB Capital, LLC

                  Golden Dragon Media, Inc.

                  Dual Star Media

                  Pudong, LLC

                  Best Fortune Marketing

                  Title Beverage Distribution, Inc.

                  Electric Beverage Company, Inc.

                  Charter Consulting Corp.

                  Dynamic Response Group

                 Grass Roots Research and Distribution

                  Gibraltar Global Securities, Inc.

                 Ronny J. Halperin, PA

                  JPA Capital

                 Nova Capital Markets
Case
 Case1:14-cv-09126-ALC
       1:14-cv-09126-KBFDocument
                         Document128-2
                                  44-4 Filed
                                       Filed03/13/19
                                             08/15/16 Page
                                                      Page163
                                                           58 of
                                                               of58
                                                                  163




                  Triple Crown Express

                  Golden Gate Capital Partners

                  Quest Capital Markets, Inc.

                  Fresh Harvest Products, Inc.

                  Gardner Creek Capital

          9.     All communications between you and any person or entity during the
   Relevant Period concerning the promotion of the securities of any company that have not
   previously been produced to the staff in this investigation.

           10.     All documents distributed by you to any person or entity during the
   Relevant Period concerning any company with publicly traded securities (the "Public
   Company Documents"), that have not previously been produced to the staff in this
   investigation, including without limitation, Blast, Lyric Jeans, Smart Holdings, Blue
   Gem, Fresh Harvest, and Dynamic Response Group.

          11.     All documents concerning the Public Company Documents, including
   without limitation, all communications, contracts, and prior drafts.

          12.    All documents concerning all forms of compensation you received in
   connection with the creation and/or distribution of the Public Company Documents.

          13,   Documents identifying the individuals and/or entities that were sent the
   Public Company documents, including without limitation, subscriber lists.
